Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 1 of 102




                   Exhibit 29
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 2 of 102

From:          Jail <j ail@montgomeryal.gov>
Sent:
To:            Welch, James <jwelch@montgomeryal.gov>; Carter, James A
               <j carter@montgomeryal.gov>
Cc:            PoliceJailStaff <PoliceJailStaff@montgomeryal.gov>
Subject:       WORK DETAILS week ending 05 18 12.docx
Attach:        WORK DETAILS week ending 05 18 12.docx




                                                                                CITY 005244
          Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 3 of 102

                                        Work detail                Week ending 05/18/2012



 BOOKING        INMATE NAME             SENTENCE     #OF DAYS       RELEASE          #OF DAYS    TOTAL     Detail          Mandatory
 NUMBER                                 DATE         SENTENCED      DATE             WORKED      NUMBER                    or
                                                     TO                              THIS WEEK   OF DAYS                   Commuted
                                                                                                 WORKED

 1091             Dyer, Chante          2/5/12       105            5/20/12          6           34        Car wash
 10379      Ellis, Horace               12/9/11      179            6/5/12           7           119       Sanitation      M
 958        Garrett, Herman             02/02/12     342            01/09/13         7           84        Sanitation
 1613           Hageman, Erich          2/24/12      137            7/10/12          0           8
 1287       Hamilton, Kirk              02/13/12     184            08/15/12         7           73        Sanitation
 1575          Hardy, Donald            2/23/12      150            7/22/12          7           54        Sanitation      M
 1429           Scott, Little Richard   02/18/12     191            08/27/12         0           11        Kitchen
 1472           Spain, Cameron          2/20/12      131            6/30/12          3           14
 292        Thrasher, Darell            1/14/12      436            03/24/13         7           95        Yard

I 0059     I Dunn, Niquan               I 1/3/12     I 149           I 5/31112       I1

  7135        Thomas, Arthur               8/22/12           539           2/11/13        7        126         Kitchen         M




 6092          Boyer, D'Lando             7/19/11            540         1/9/13           7        285         Kitchen         M
 10278           Hayes, Don                12/6/11           363         12/3/12          7        44           Floor
 2048        Thompson, Jimmy              3/10/12             90         6/8/12           0          2
 1213           Moss, Xavier               2/10/12           124        6/13/12           0          4        Floor
 1168        Wilson, Brennetta            02/10/12           180        08/08/12          1          4        Floor
 2074            Hall, Bryant             03/11/12           120        07/09/12          6        42         Floor
 2079         Fuller, Nathaniel           03/12/12           412        4/28/13           7         28      Stadium
 2198         Burnett, Angela             03/14/12            96        06/18/12          0         13     Maintenance
  219         Keller, Lashawn             03/13/12           171        08/31/12          7         52       Kitchen
 2284       Williams, Brandon, J.         03/17/12           242        11/14/12          7         31      Cemetery
 1748           Wright, John              03/02/12           243        10/31/12          6         32
 2273         Powell, Michael             03/20/12           177        09/13/12          4         25
 2521             Scott, Joel             03/25/12           146        08/18/12          7         36
 2496         Marshall, Jessica           03/25/12           109        07/12/12          5         18
 2253         Jackson, Tarves             03/20/12           140        08/07/12          0         10
 2564        Hubbard, Kowaski             03/27/12           178        09/21/12          6         36
 2944           Ellis, Cedrick            04/08/12           136        08/22/12          3        14
 2612           Harris, Willie            03/28/12            81        06/17/12          7         26
 2806          Lanier, Kirston            04/05/12            77        06/21/12          6         15
 2626          Jackson, Jesse             03/30/12            83        06/02/12          6         17
 2822          Moses, Lakesia             04/06/12           102        07/17/12          6         20
 2765         Delbridge, Randy            04/03/12           202         10/22/           1         11
 2022          Speight, David             03/10/12           129        07/17/12          7         12
 2861         Culotta, Joshua             04/07/12            80        06/26/12          5         19                      Floor
 2917            Jones, Will              04/10/12            72        06/21/12          7         14




                                                                                                                         CITY 005245
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 4 of 102

                                Work detail         Week ending 05/18/2012


2583     Bowens, Christopher     03/27/12     117      07/228/12   4         29
3028          Davis, Ashley      04/10/12      95      07/14/12    7         26
2872         Belser, Earnest     04/09/12     239      12/04/12    2          3
2409       Taylor, Covecchio     03/22/12      96      06/26/12    0          2
1657      Brazzley, Reginald     02/27/12     137      07/13/12    0          1
2392          Webb, Patrick      03/22/12      81      06/11/12    4         16
2804         Dixon, Lakiesha     04/05/12     152      09/04/12    6         17
3205          Mays, Gerald       04/19/12      78      07/06/12    7         10   Kitchen
3158         Turner, Joseph      04/17/12      84      07/10/12    7         23   Kitchen
2349      Knight, Marshekia      03/19/12     118      07/15/12    2         21   Kitchen
2818      Graham, Lashunda       04/05/12      98      07/12/12    6         19   Kitchen
2989           Reese, Alicia     04/12/12      59      06/10/12    6         24
2800         Johnson, John       04/03/12      63      06/15/12    6         18
3204         Miller, Samuel      04/19/12      53      06/11/12    5         17
1815         Grant, Chiquita     03/02/12     121      07/01/12    3         15
3398           Poole, Elvert     04/26/12      46      06/11/12    1          2
3422        Johnson, Akeila      04/25/12     139      09/11/12    5          9
3044         Mitchell, Akela     04/13/12      74      06/26/12    7         11
3000       Purnell, Clarence     04/11/12      67      06/17/12    0          1
3305         Vinson, Lamar       04/23/12      51      06/13/12    0          1
3360        Wheeler, Joseph      04/25/12     124      08/27/12    7          8
3423        Johnson, Dennis      04/26/12      42      06/07/12    3          4
3144         Salery, Andrew      04/17/12      62      06/18/12    1          4
3149         Hamilton, Fred      04/17/12      74      06/30/12    6         14
3003        Walker, Stanley      04/11/12     122      08/11/12    6         33
2886           Pitts, Darois     04/07/12     194      10/18/12    3          8
3210           Davis, Austin     04/19/12      78      07/06/12    1          6
3450         Givand, Jimmie      04/26/12     125      08/29/12    3          8
3452            Best, Dean       04/27/12      30      05/27/12    0          2
3442        Wells, Demorris      04/26/12      90      07/25/12    7          8
3358           Provitt, Larry    04/24/12      41      06/04/12    7          9
3363       Johnson, Marquit      04/25/12     496      09/03/12    5          9
3536       Johnson, Drucilla     05/01/12      70      07/08/12    5          6
3129           Young, Alvin      04/17/12      47      05/31/12    5         11
1320       Gadson, Orlando       02/14/12     160      07/23/12    7         14
7723      Rankins, Roosevelt     09/09/11     386      09/29/12    7          9
3342         Johnson, Akeia      04/25/12     139      09/11/12    5          6
3328        Posey, Jonathon      04/23/12     204      11/13/12    3          8
3323      Brown, Demetrius       04/23/12      42      06/04/12    7         10   Kitchen
3436         Chatman, Chad       04/26/12     120      08/04/12    7         10   Kitchen
3578      Bargainier, Michael    05/01/12      99      08/08/12    7         10   Kitchen
3074        Williams, Darryl     04/13/12      68      06/20/12    7         10   Kitchen
2972        Motley, Charles      004/10/12    112      07/31/12    7         10   Kitchen
3611         Arnette, Mark       05/04/12      72      07/15/12    6          6
3630          Lark, Terrance     05/04/12      26      05/30/12    6          6
3768        Honeycutt, Ricky     05/11/12      43      06/20/12    3          3




                                                                                            CITY 005246
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 5 of 102

                             Work detail         Week ending 05/18/2012


3619       Bivens, Markell    05/04/12      29      06/02/12    1         1
3583       Wilson, Sandra     05/03/12     81       07/23/12    1         1
3249       Hogan, Antonio     04/21/12     163      10/01/12    3         3
3645       Smith, Amendo      05/05/12     131      09/13/12    4         4
3649      Brockman, Tanya     05/05/12     55       06/29/12    2         2
2978        Roy, Alma         04/11/12     83       07/03/12    1         1
3490      King, Lashundra     04/28/12      93      07/30/12    1         1
3555        Hill, Eldred      05/02/12      20      05/21/12    1         1




                                                                              CITY 005247
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 6 of 102

From:          Jail <j ail@montgomeryal.gov>
Sent:
To:            Welch, James <jwelch@montgomeryal.gov>
Cc:            PoliceJailStaff <PoliceJailStaff@montgomeryal.gov>
Subject:       WORK DETAILS week ending 05 25 12.docx
Attach:        WORK DETAILS week ending 05 25 12.docx




                                                                                CITY 005254
          Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 7 of 102

                                        Work detail                Week ending 05/25/2012



 BOOKING        INMATE NAME             SENTENCE     #OF DAYS       RELEASE          #OF DAYS    TOTAL      Detail          Mandatory
 NUMBER                                 DATE         SENTENCED      DATE             WORKED      NUMBER                     or
                                                     TO                              THIS WEEK   OF DAYS                    Commuted
                                                                                                 WORKED

 10379      Ellis, Horace               12/9/11      179            6/5/12           6           125        Sanitation      M
 958        Garrett, Herman             02/02/12     342            01/09/13         6           90         Sanitation
 1613           Hageman, Erich          2/24/12      137            7/10/12          0           8
 1575           Hardy, Donald           2/23/12      150            7/22/12          6           60         Sanitation      M
 1429           Scott, Little Richard   02/18/12     191            08/27/12         0           11         Kitchen
 292        Thrasher, Darell            1/14/12      436            03/24/13         5           100        Yard

I 0059     I Dunn, Niquan               I 1/3/12     I 149           I 5/31112       I   o
  7135        Thomas, Arthur               8/22/12           539           2/11/13           7        133       Kitchen         M




 6092          Boyer, D'Lando             7/19/11            540         1/9/13              7        292       Kitchen         M
 10278           Hayes, Don                12/6/11           363        12/3/12              7         51        Floor
 2048        Thompson, Jimmy              3/10/12             90         6/8/12              0          2
 1213           Moss, Xavier               2/10/12           124        6/13/12              2          6       Floor
 1168        Wilson, Brennetta            02/10/12           180       08/08/12              3         7        Floor
 2074            Hall, Bryant             03/11/12           120       07/09/12              6        48        Floor
 2079         Fuller, Nathaniel           03/12/12           412        4/28/13              7        35      Stadium
  219         Keller, Lashawn             03/13/12           171       08/31/12              7        59       Kitchen
 2284       Williams, Brandon, J.         03/17/12           242       11/14/12              5        36      Cemetery
 1748           Wright, John              03/02/12           243       10/31/12              6        38
 2273         Powell, Michael             03/20/12           177       09/13/12              4        29
 2521             Scott, Joel             03/25/12           146       08/18/12              6        42
 2496         Marshall, Jessica           03/25/12           109       07/12/12              2        20
 2253         Jackson, Tarves             03/20/12           140       08/07/12              0        10
 2564        Hubbard, Kowaski             03/27/12           178       09/21/12              6        42
 2944           Ellis, Cedrick            04/08/12           136       08/22/12              6   20
 2806          Lanier, Kirston            04/05/12            77       06/21/12              5        20
 2822          Moses, Lakesia             04/06/12           102       07/17/12              2        22
 2765         Delbridge, Randy            04/03/12           202         10/22/              2        13
 2022          Speight, David             03/10/12           129       07/17/12              6        18
 2861         Culotta, Joshua             04/07/12            80       06/26/12              0        19                     Floor
 2917            Jones, Will              04/10/12            72       06/21/12              0        14
 2583       Bowens, Christopher           03/27/12           117       07/228/12             7        36
 2872          Belser, Earnest            04/09/12           239       12/04/12              3         6
 2409        Taylor, Covecchio            03/22/12            96       06/26/12              0         2
 1657        Brazzley, Reginald           02/27/12           137       07/13/12              0         1
 2804         Dixon, Lakiesha             04/05/12           152       09/04/12              3        20
 3205           Mays, Gerald              04/19/12            78       07/06/12              7        30        Kitchen




                                                                                                                          CITY 005255
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 8 of 102

                               Work detail         Week ending 05/25/2012


3158        Turner, Joseph      04/17/12      84      07/10/12    7         30   Kitchen
2349      Knight, Marshekia     03/19/12     118      07/15/12    0         21   Kitchen
2818     Graham, Lashunda       04/05/12      98      07/12/12    0         19   Kitchen
2989         Reese, Alicia      04/12/12      59      06/10/12    4         28
1815        Grant, Chiquita     03/02/12     121      07/01/12    3         18
3398         Poole, Elvert      04/26/12      46      06/11/12    0          2
3044        Mitchell, Akela     04/13/12      74      06/26/12    2         13
3000       Purnell, Clarence    04/11/12      67      06/17/12    0          1
3305        Vinson, Lamar       04/23/12      51      06/13/12    0          1
3360       Wheeler, Joseph      04/25/12     124      08/27/12    7         16
3423       Johnson, Dennis      04/26/12      42      06/07/12    0          4
3144        Salery, Andrew      04/17/12      62      06/18/12    0          4
3149        Hamilton, Fred      04/17/12      74      06/30/12    6         30
3003       Walker, Stanley      04/11/12     122      08/11/12    6         39
2886          Pitts, Darius     04/07/12     194      10/18/12    6         14
3210         Davis, Austin      04/19/12      78      07/06/12    0          6
3450        Givand, Jimmie      04/26/12     125      08/29/12    5         14
3442       Wells, Demorris      04/26/12      90      07/25/12    7         15
3363      Johnson, Marquit      04/25/12     496      09/03/12    5         14
3536      Johnson, Drucilla     05/01/12      70      07/08/12    5         11
1320       Gadson, Orlando      02/14/12     160      07/23/12    7         21
7723      Rankins, Roosevelt    09/09/11     386      09/29/12    7         12
3328       Posey, Jonathon      04/23/12     204      11/13/12    4         12
3578     Bargainier, Michael    05/01/12      99      08/08/12    7         17   Kitchen
3074       Williams, Darryl     04/13/12      68      06/20/12    7         17   Kitchen
2972        Motley, Charles     004/10/12    112      07/31/12    7         30   Kitchen
3611        Arnette, Mark       05/04/12      72      07/15/12    6          6     12
3768       Honeycutt, Ricky     05/11/12      43      06/20/12    6          9
3619        Bivens, Markell     05/04/12      29      06/02/12    0          1
3249        Hogan, Antonio      04/21/12     163      10/01/12    5          8
3645        Smith, Amendo       05/05/12     131      09/13/12    6         10
3649       Brockman, Tanya      05/05/12      55      06/29/12    4          6
2978          Roy, Alma         04/11/12      83      07/03/12    6          9
3490       King, Lashundra      04/28/12      93      07/30/12    1          2
3436    Chapman, Chad           04/26/12     120      08/24/12    7          6   Kitchen
3966    Knight, Robert          05/17/12      45      07/01/12    5          5
3955    Brooks, Shyna           05/15/12      63      07/17/12    3          3
3513    Howard, Raheem          04/28/12      64      07/01/12    3          3
3705    Irving, Jacob           05/08/45      45      06/22/12    1          1
3644    Faulkner, Stephen       05/05/12      63      07/07/12    1          1
2976    Goldsmith, Jerome       04/10/12      93      07/12/12    1          1
3924    Bruce, Rahriques        05/14/12      35      06/18/12    6          6
3637    Jones, Edward           05/04/12      35      06/08/12    1          1
3982    Marshall, Benjamin      05/16/12     150      10/13/12    1          1
4047    Tellis, David           05/19/12      52      07/10/12    1          1
4052    Curry, Wilmer           05/20/12      27      06/16/12    1          1




                                                                                           CITY 005256
        Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 9 of 102




                                      Work detail              Week ending 06/01/2012



BOOKING       INMATE NAME             SENTENCE     #OFDAYS      RELEASE       #OFDAYS     TOTAL     Detail           Mandatory
NUMBER                                DATE         SENTENCED    DATE          WORKED      NUMBER                     or
                                                   TO                         THIS WEEK   OF DAYS                    Commuted
                                                                                          WORKED
10379     Ellis, Horace               12/9/11      179          6/5/12        7           132       Sanitation       M
958       Garrett, Herman             02/02/12     342          01/09/13      5           95        Sanitation
1613          Hageman, Erich          2/24/12      137          7/10/12       0           8
1575          Hardy, Donald           2/23/12      150          7/22/12       3           63        Sanitation       M
1429          Scott, Little Richard   02/18/12     191          08/27/12      0           11        Kitchen
292       Thrasher, Darell            1/14/12      436          03/24/13      5           105       Yard




 7135       Thomas, Arthur               8/22/12         539        2/11/13        7        140         Kitchen          M




 6092       Boyer, D'Lando              7/19/11          540         1/9/13        7        299         Kitchen          M
10278          Hayes, Don                12/6/11         363        12/3/12        7         58          Floor
 2048      Thompson, Jimmy              3/10/12           90         6/8/12        0          2
 1213          Moss, Xavier              2/10/12         124        6/13/12        0          6              Floor
 2079       Fuller, Nathaniel           03/12/12         412        4/28/13        6         41        Stadium
  219       Keller, Lashawn             03/13/12         171       08/31/12        6         65        Kitchen
 2284     Williams, Brandon, J.         03/17/12         242       11/14/12        s         41       Cemetery
 1748          Wright, John             03/02/12         243        10/31/12       2         40
 2273       Powell, Michael             03/20/12         177       09/13/12        0         29
 2521           Scott, Joel             03/25/12         146       08/18/12        s         47
 2496       Marshall, Jessica           03/25/12         109       07/12/12        4         26
 2253       Jackson, Tarves             03/20/12         140       08/07/12        0         10
 2564      Hubbard, Kowaski             03/27/12         178       09/21/12        4         47
 2944          Ellis, Cedrick           04/08/12         136       08/22/12        4      24
 2806        Lanier, Kirston            04/05/12          77       06/21/12        5         25
 2822        Moses, Lakesia             04/06/12         102       07/17/12        6           28
 2765      Delbridge, Randy             04/03/12         202         10/22/         l          14
 2022        Speight, David             03/10/12         129       07/17/12        s           23
 2861       Culotta, Joshua             04/07/12          80       06/26/12        0           19                      Floor
 2917           Jones, Will             04/10/12         72        06/21/12        0           14
 2583     Bowens, Christopher           03/27/12         117       07/228/12       7           42
 2409      Taylor, Covecchio            03/22/12         96        06/26/12        0            2
 1657      Brazzley, Reginald           02/27/12         137       07/13/12        0            1
 2349      Knight, Marshekia            03/19/12         118       07/15/12        0           21       Kitchen
 2818      Graham, Lashunda             04/05/12          98       07/12/12        0           19       Kitchen
 2989          Reese, Alicia            04/12/12          59       06/10/12        7           35
 1815       Grant, Chiquita             03/02/12         121       07/01/12        7           25
 3398          Poole, Elvert            04/26/12         46        06/11/12        0            2




                                                                                                      CITY 004423
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 10 of 102




                                Work detail             Week ending 06/01/2012


3044         Mitchell, Akela     04/13/12          74      06/26/12    1         14
3305         Vinson, Lamar       04/23/12          51      06/13/12    1          2
3360        Wheeler, Joseph      04/25/12         124      08/27/12    7         23
3423        Johnson, Dennis      04/26/12         42       06/07/12    1          5
3144         Sa le ry, Andrew    04/17/12          62      06/18/12    0          4
3003        Walker, Stanley      04/11/12         122      08/11/12    3         42                 I


2886          Pitts, Darius      04/07/12         194      10/18/12    3         17
3210          Davis, Austin      04/19/12          78      07/06/12    0         6
3450        Givand, Jimmie       04/26/12         125      08/29/12    4         18
3442        Wells, Demorris      04/26/12          90      07/25/12    7         22
3363       Johnson, Marquit      04/25/12         496      09/03/12    6         20
3536       Johnson, Drucilla     05/01/12          70      07/08/12    5         16
1320        Gadson, Orlando      02/14/12         160      07/23/12    7         28
7723       Rankins, Roosevelt    09/09/11         386      09/29/12    7         19
3328        Posey, Jonathon      04/23/12         204      11/13/12    7         19
3578      Bargainier, Michael    05/01/12          99      08/08/12    7         24   Kitchen
3074        Williams, Darryl     04/13/12          68      06/20/12    7         24   Kitchen
2972        Motley, Charles      004/10/12        112      07/31/12    7         37   Kitchen       I


3611         Arnette, Mark       05/04/12          72      07/15/12    4         14
3768        Honeycutt, Ricky     05/11/12          43      06/20/12    3         12
3619         Bivens, Markell     05/04/12          29      06/02/12    0         1
3249        Hogan, Antonio       04/21/12         163      10/01/12    4         12
3645        Smith, Amendo        05/05/12         131      09/13/12    4         14
3649       Brockman, Tanya       05/05/12          55      06/29/12    4         10
2978           Roy, Alma         04/11/12          83      07/03/12    7         16
3490        King, Lashundra      04/28/12          93      07/30/12    7          9
3966     Knight, Robert          05/17/12          45      07/01/12    4          9
3955     Brooks, Shyna           05/15/12          63      07/17/12    3         6
3513     Howard, Raheem          04/28/12          64      07/01/12    3         6
3705     Irving, Jacob           05/08/45          45      06/22/12    0         1
3644     Faulkner, Stephen       05/05/12          63      07/07/12    5         6
2976     Goldsmith, Jerome       04/10/12          93      07/12/12    1         1
3924     Bruce, Rahriques        05/14/12          35      06/18/12    5         11
3637     Jones, Edward           05/04/12          35      06/08/12    4          5
3982     Marshall, Benjamin      05/16/12         150       10/13/12   4          5
4047     Tellis, David           05/19/12          52      07/10/12    4         s
4052     Curry, Wilmer           05/20/12          27      06/16/12    5         6
3549     McCall, Glynn           04/30/12          35      06/04/12    4         5
3713     Hardmon, Deaundre       05/08/12         264      01/2/13     s         6
3999     Bush, Joshua            05/18/12          18      06/05/12    4         s
3954     Huffman, Howard         05/15/12          51      07/05/12    s         6
3609     Murrell, Jason          05/04/12          82      07/25/12    3         4
3857     Pringle, Reginald       05/12/12         101      08/21/12    z         3                  I



3816     Orum, Michael           05/11/12    83            08/02/12    3         9
3752     Paul, Alyene            05/09/12    41            06/19/12    z         4
3866     Humphrey, Shaletta      05/12/12    22            06/03/12    2         4




                                                                                      CITY 004424
   Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 11 of 102



                              Work detail       Week ending 06/01/2012

3783   Hann, Mlchael           05/10/12   23       06/02/12    3         3
3997   Johnson, Michael        05/17/12   64       07/20/12    5         5
4124   Morris, Corey           05/23/12   60       07/22/12    6         6
4159   Tillman, Shella         05/23/12   56       07/18/12    2         2
3613   Pettus, Kimberly        05/04/12   72       07/15/12    7         7
3604   Knight, Oscar           05/04/12   49       06/22/12    2         2
3872   Davis, Tyrone           05/13/12   146      10/06/12    1         1
4027   London, Curtis          05/20/12   141      10/08/12    1         1
3993   Bolssineau, Michael     05/18/12   238      01/18/13    2         2
3877   McDonald, Darryl        05/13/12   19       06/01/12    1         1
3739   Mccullough, Courtney    05/10/12   88       08/06/12    5         5




                                                                             CITY 004425
  Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 12 of 102

                            Work Detail        Week ending 06/08/2012


         Inmate name            Sentence   #of days    Release date   #of      Total#    Detail    Mandatory
                                Date       sentenced                  days     of days             or
Bookin
                                           to                         worked   worked              Commuted
g
                                                                      this
numbe
                                                                      week
r
3611     Arnette, Mark          05/04/12   72          07/15/12       6        20
3578     Bargainier, Michael    05/1/12    99          08/08/12       7        31        Kitchen
3993     Boissineau, Michael    05/18/12   238         01/18/13       1        3         Kitchen

2583     Bowens, Christopher    03/27/12   117         07/28/12       7        49
6092     Boyer, D'Lando         07/19/11   540         01/09/13       7        306       Kitchen   M
1657     Brazzley, Reginald     02/27/12   137         07/13/12       0        1
3955     Brooks, Shyna          05/15/12   63          07/17/12       5        11
4302     Calhoun, Roy           05/28/12   27          06/24/12       2        2
3210     Davis, Austin          04/19/12   78          07/06/12       1        7
3872     Davis, Tyrone          05/13/12   146         10/06/12       0        1
2765     Delbridge, Randy       04/03/12   202         10/22/12       1        15        Kitchen

4234     Devould, Gerrod        05/27/12   24          06/20/12       3        4
2944     Ellis, Cedrick         04/08/12   136         08/22/12       6        30
4305     Foulks, Johnny         05/28/12   150         10/25/12       2        2
2079     Fuller, Nathaniel      03/12/12   412         04/28/12       6        48        Stadium

3450     Givand, Jimmie         04/26/12   125         08/29/12       6        24
3976     Goldsmith, Jerome      04/10/12   93          07/12/12       0        1
2818     Graham, Lashunda       04/05/12   98          07/12/12       0        19        Kitchen

1613     Hageman, Erich         02/24/12   137         07/10/12       5        13
3713     Hardemon, Deaundre     05/08/12   264         01/27/12       6        17
1575     Hardy, Donald          02/23/12   150         07/22/12       3        66        San       M
10278    Hayes, Don             12/6/11    363         12/3/12        7        65        Floor

3249     Hogan, Antonio         04/21/12   163         10/01/12       7        24
3655     Hogan, Marceau         05/06/12   114         08/28/12       1        1         Kitchen

3768     Honeycutt, Ricky       05/11/12   43          06/20/12       5        17
2564     Hubbard, Kowaski       03/27/12   178         09/21/12       6        53
3954     Huffman, Howard        05/15/12   51          07/15/12       6        12
3705     Irving, Jacob          05/08/45   45          06/22/12       1        2
2253     Jackson, Tarves        03/20/12   140         08/07/1        4        14
3363     Johnson, Marquit       04/25/12   496         09/03/12       4        24
3997     Johnson, Michael       05/17/12   64          07/20/12       6        11
2149     Keller, Lashawn        03/13/12   171         08/31/12       6        71        Kitchen

3490     King, Lashundra        04/28/12   93          07/30/12       6        22
2349     Knight, Marshekia      03/19/12   118         07/15/12       0        21        Kitchen

3604     Knight, Oscar          05/04/12   49          06/22/12       0        2
3966     Knight, Robert         05/17/12   45          07/01/12       4        13
2806     Lanier, Kirston        04/05/12   77          06/21/12       6        31
4027     London, Curtis         05/20/12   141         10/08/12       3        4
3982     Marshall, Benjamin     05/16/12   150         10/13/12       6        11
2496     Marshall, Jessica      03/25/12   109         07/12/12       6        34
4254     Mcclendon, Zachary     05/27/12   69          08/04/12       1        1
3739     McCullough, Courtney   05/10/12   88          08/06/12       7        12        Kitchen




                                                                                                       CITY 005274
  Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 13 of 102

                                Work Detail        Week ending 06/08/2012

4429   Means, Ronnell             06/01/12    49         07/20/12   2       2
3044   Mitchell, Akela            04/13/12    74         06/26/12   1       14
4124   Morris, Corey              05/23/12    60         07/22/12   1       7
2972   Motley, Charles            04/10/12    112        07/31/12   7       44    Kitchen

3609   Murrell, Jason             05/14/12    82         07/25/12   6       10
3816   Orum, Michael              05/11/12    83         08/02/12   6       15
4202   Parks, Roosevelt           05/29/12    155        10/31/12   4       4
3752   Paul, Alyene               05/09/12    41         06/19/12   0       4
3613   Pettus, Kimberly           05/04/12    72         07/15/12   6       13    Kitchen

2886   Pitts, Darius              04/07/12    194        10/18/12   6       23
3398   Poole, Elvert              04/26/12    46         06/11/12   0       2
3328   Posey, Jonathan            04/23/12    204        11/13/12   7       26    Kitchen

2273   Powell, Michael            03/20/12    177        09/13/12   0       29
3857   Pringle, Reginald          05/12/12    101        08/21/12   6       9
7723   Rankins, Roosevelt         09/09/11    386        09/29/12   7       31    Kitchen

2989   Reese, Alicia              04/12/12    59         06/10/12   6       48    Kitchen

4042   Russell, Reginald          05/19/12    48         07/06/12   2       2
9966   Scott, Byron               11/24/11    419        01/16/13   7       12    Kitchen

2521   Scott, Joel                03/25/12    146        08/18/12   6       53
1429   Scott, Little, Richard     02/18/12    191        08/27/12   0       11
2022   Speight, David             03/08/12    129        07/17/12   6       29
3645   Smith, Amendo              05/05/12    131        09/13/12   5       19
2409   Taylor, Covecchio          03/22/12    96         06/26/12   0       2
4047   Tellis, David              05/19/12    52         07/10/12   6       11
7135   Thomas, Arthur             08/22/12    539        02/11/13   7       154   Kitchen   M
2048   Thompson, Jimmy            03/10/12    90         06/08/12   0       2
4159   Tillman, Sheila            05/23/12    56         07/18/12   1       3
292    Thrasher, Darell           01/14/12    436        03/24/13   6       111   Yard

3305   Vinson, Lamar              04/23/12    51         06/13/12   0       2
3003   Walker, Stanley            04/11/12    122        08/11/12   6       48
3442   Wells, Demorris            04/26/12    90         07/25/12   7       36    Kitchen

2284   Williams, Brandon J        03/17/12    242        11/14/12   6       47
4032   Williams, Calvin           05/18/12    74         07/31/12   2       2
1748   Wright, John               03/02/12    243        10/31/12   0       40




                                                                                                CITY 005275
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 14 of 102

                                                                      WORK DETAIL WEEK ENDING 06/15/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


3997                 Johnson, Michael                                           05/17/12                    64                        07/20/12                    7                  18
4421                 Jordan, Kenneth                                            06/02/12                    29                        07/04/12                    4                  4
2149                 Keller, Lashawn                                            03/13/12                    171                       08/31/12                    5                  76                   Kitchen

3490                 King, Lashundra                                            04/28/12                    93                        07/30/12                    5                  27                   Kitchen

2349                 Knight, Marshekia                                          03/19/12                    118                       07/15/12                    0                  21                   Kitchen

3604                 Knight, Oscar                                              05/04/12                    49                        06/22/12                    1                  3
3966                 Knight, Robert                                             05/17/12                    45                        07/01/12                    6                  19
4027                 London, Curtis                                             05/20/12                    141                       10/08/12                    0                  4
4535                 Maiden, Bernard                                            06/07/12                    92                        09/07/12                    3                  3
3982                 Marshall, Benjamin                                         05/16/12                    150                       10/13/12                    6                  17
4254                 Mcclendon, Zachary                                         05/27/12                    69                        08/04/12                    6                  7
3739                 McCullough, Courtney                                       05/10/12                    88                        08/06/12                    7                  19                   Kitchen

4598                 Mccurdy, Jeffrey                                           06/07/12                    56                        08/02/12                    1                  1
4429                 Means, Ronnell                                             06/01/12                    49                        07/20/12                    7                  9
3044                 Mitchell, Akela                                            04/13/12                    74                        06/26/12                    1                  15
4124                 Morris, Corey                                              05/23/12                    60                        07/22/12                    1                  8
3609                 Murrell, Jason                                             05/14/12                    82                        07/25/12                    5                  15
4416                 Nettles, Albert                                            06/01/12                    36                        07/07/12                    1                  1
3816                 Orum, Michael                                              05/11/12                    83                        08/02/12                    5                  20
4202                 Parks, Roosevelt                                           05/29/12                    155                       10/31/12                    4                  8
4519                 Perry, Amenia                                              06/05/12                    11                        06/16/12                    1                  1
3613                 Pettus, Kimberly                                           05/04/12                    72                        07/15/12                    5                  18                   Kitchen

4609                 Pierce, Tykeisha                                           06/07/12                    76                        08/22/12                    1                  1                    Kitchen

2886                 Pitts, Darius                                              04/07/12                    194                       10/18/12                    5                  28
3328                 Posey, Jonathan                                            04/23/12                    204                       11/13/12                    7                  33                   Kitchen

2273                 Powell, Michael                                            03/20/12                    177                       09/13/12                    1                  30
4137                 Pruette, Gina                                              05/21/12                    120                       09/18/12                    1                  1
7723                 Rankins, Roosevelt                                         09/09/11                    386                       09/29/12                    7                  38                   Kitchen

4543                  Reddish, Red                                              06/04/12                    35                        07/09/12                    3                  3
4185                  Russell, James                                            05/24/12                    147                       10/18/12                    4                  4
4042                  Russell, Reginald                                         05/19/12                    48                        07/06/12                    7                  9
4548                 Sankey, Christopher                                        06/05/12                    118                       10/18/12                    3                  3
4387                 Scarver, Sedrick                                           06/01/12                    69                        08/09/12                    4                  4
4524                 Seawright, Kenneth                                         06/08/12                    47                        07/23/12                    4                  4
4517                 Sheppard, Berman                                           06/05/12                    237                       01/28/12                    3                  3
9966                 Scott, Byron                                               11/24/11                    419                       01/16/13                    7                  19                   Kitchen

1429                 Scott, Little, Richard                                     02/18/12                    191                       08/27/12                    0                  11
3645                 Smith, Amendo                                              05/05/12                    131                       09/13/12                    4                  23
2409                 Taylor, Covecchio                                          03/22/12                    96                        06/26/12                    0                  2
4047                 Tellis, David                                              05/19/12                    52                        07/10/12                    6                  17
7135                 Thomas, Arthur                                             08/22/12                    539                       02/11/13                    7                  161                  Kitchen               M
4159                 Tillman, Sheila                                            05/23/12                    56                        07/18/12                    2                  5
292                  Thrasher, Darell                                           01/14/12                    436                       03/24/13                    5                  116                  Yard

3003                 Walker, Stanley                                            04/11/12                    122                       08/11/12                    6                  54




                                                                                                                                                                                                                                          CITY 005282
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 15 of 102

                                                                      WORK DETAIL WEEK ENDING 06/15/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


3442                 Wells, Demorris                                            04/26/12                    90                        07/25/12                    7                  42                   Kitchen

4032                 Williams, Calvin                                           05/18/12                    74                        07/31/12                    0                  2
1748                 Wright, John                                               03/02/12                    243                       10/31/12                    0                  40




                                                                                                                                                                                                                                          CITY 005283
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 16 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Welch, James <jwelch@montgomeryal.gov>; Carter, James A
                <j carter@montgomeryal.gov>
Cc:             PoliceJailStaff <PoliceJailStaff@montgomeryal.gov>
Subject:        new work detail 06 22 12.docx
Attach:         new work detail 06 22 12.docx




                                                                                CITY 005284
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 17 of 102

                                                                      WORK DETAIL WEEK ENDING 06/22/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


Booking              Inmate name                                                Sentence                    #of days                  Release date                #of                Total#               Detail                Mandatory
                                                                                Date                        sentenced                                             days               of days                                    or
number                                                                                                      to                                                    worked             worked                                     Commuted
                                                                                                                                                                  this
                                                                                                                                                                  week
4410                 Anderson, Opera                                            06/01/12                    37                        07/08/12                    5                  10                   Kitchen
4459                 Barnes, Shundre                                            06/03/12                    48                        07/21/12                    3                  4
4089                 Berry, Darryl                                              05/22/12                    208                       12/14/12                    1                  1
3993                 Boissineau, Michael                                        05/18/12                    238                       01/18/13                    7                  17                   Kitchen

6092                 Boyer, D'Lando                                             07/19/11                    540                       01/09/13                    7                  320                  Kitchen               M
1657                 Brazzley, Reginald                                         02/27/12                    137                       07/13/12                    0                  1
3955                 Brooks, Shyna                                              05/15/12                    63                        07/17/12                    6                  17
4472                 Butler, Floyd                                              06/05/12                    67                        08/11/12                    3                  4
3836                 Butler, Joseph                                             05/12/12                    83                        08/03/12                    3                  3
4663                 Calhoun, Courtney                                          06/10/12                    40                        07/20/12                    5                  6
4460                 Currenton, Webb                                            06/09/12                    25                        07/04/12                    5                  6
3872                 Davis, Tyrone                                              05/13/12                    146                       10/06/12                    0                  1
2765                 Delbridge, Randy                                           04/03/12                    202                       10/22/12                    7                  29                   Kitchen

4040                 Dunn, Marcus                                               05/19/12                    220                       12/25/12                    2                  5
2944                 Ellis, Cedrick                                             04/08/12                    136                       08/22/12                    6                  42
4650                 Flynn, Lamar                                               06/09/12                    33                        07/12/12                    3                  4
4305                 Foulks, Johnny                                             05/28/12                    150                       10/25/12                    6                  14
2079                 Fuller, Nathaniel                                          03/12/12                    412                       04/28/12                    7                  59                   Stadium

4545                 Garrett, Jamal                                             06/05/12                    73                        08/17/12                    4                  6
3450                 Givand, Jimmie                                             04/26/12                    125                       08/29/12                    5                  39
3976                 Goldsmith, Jerome                                          04/10/12                    93                        07/12/12                    7                  15                   Kitchen

4525                 Grove, Thomas                                              06/05/12                    29                        07/04/12                    6                  9
1613                 Hageman, Erich                                             02/24/12                    137                       07/10/12                    3                  22
3713                 Hardemon, Deaundre                                         05/08/12                    264                       01/27/12                    5                  27
1575                 Hardy, Donald                                              02/23/12                    150                       07/22/12                    5                  75                   San                   M
10278                Hayes, Don                                                 12/6/11                     363                       12/3/12                     4                  76                   Floor

3249                 Hogan, Antonio                                             04/21/12                    163                       10/01/12                    7                  37
4211                 Hill, Tyrone                                               05/25/12                    89                        08/22/12                    7                  10
3655                 Hogan, Marceau                                             05/06/12                    114                       08/28/12                    7                  15                   Kitchen

3586                 Holley, Kendrick                                           05/02/12                    125                       09/04/12                    1                  1
4091                 Holmes, Charles                                            05/22/12                    38                        06/28/12                    2                  2
4656                 Howard, Jruvarous                                          06/09/12                    184                       12/10/12                    4                  5
2564                 Hubbard, Kowaski                                           03/27/12                    178                       09/21/12                    4                  63
2253                 Jackson, Tarves                                            03/20/12                    140                       08/07/1                     0                  14
3363                 Johnson, Marquit                                           04/25/12                    496                       09/03/12                    5                  35
3997                 Johnson, Michael                                           05/17/12                    64                        07/20/12                    7                  25
4421                 Jordan, Kenneth                                            06/02/12                    29                        07/04/12                    5                  9
3490                 King, Lashundra                                            04/28/12                    93                        07/30/12                    7                  34                   Kitchen

3905                 Knight, Billy                                              05/14/12                    51                        07/04/12                    2                  2                    Kitchen

2349                 Knight, Marshekia                                          03/19/12                    118                       07/15/12                    5                  26                   Kitchen

3966                 Knight, Robert                                             05/17/12                    45                        07/01/12                    6                  25
4462                 Knight, Zeniesha                                           06/02/12                    46                        07/18/12                    4                  4                    Kitchen




                                                                                                                                                                                                                                          CITY 005285
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 18 of 102

                                                                      WORK DETAIL WEEK ENDING 06/22/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


4027                 London, Curtis                                             05/20/12                    141                       10/08/12                    3                  7
4759                 Mack, Curtis                                               06/14/12                    36                        07/20/12                    1                  1
4535                 Maiden, Bernard                                            06/07/12                    92                        09/07/12                    6                  9
3756                 Marsh, Samuel                                              05/09/12                    60                        07/08/12                    2                  2
3982                 Marshall, Benjamin                                         05/16/12                    150                       10/13/12                    6                  17
4254                 Mcclendon, Zachary                                         05/27/12                    69                        08/04/12                    7                  14
3739                 McCullough, Courtney                                       05/10/12                    88                        08/06/12                    7                  26                   Kitchen

4598                 Mccurdy, Jeffrey                                           06/07/12                    56                        08/02/12                    5                  6
4429                 Means, Ronnell                                             06/01/12                    49                        07/20/12                    3                  12
4295                 Milton, Latoya                                             05/28/12                    69                        08/05/12                    2                  2
3044                 Mitchell, Akela                                            04/13/12                    74                        06/26/12                    1                  16
4124                 Morris, Corey                                              05/23/12                    60                        07/22/12                    0                  8
3609                 Murrell, Jason                                             05/14/12                    82                        07/25/12                    4                  19
4416                 Nettles, Albert                                            06/01/12                    36                        07/07/12                    6                  7
4423                 Norman, Marquita                                           06/01/12                    240                       01/27/13                    6                  6
3816                 Orum, Michael                                              05/11/12                    83                        08/02/12                    4                  24
4202                 Parks, Roosevelt                                           05/29/12                    155                       10/31/12                    2                  10
3613                 Pettus, Kimberly                                           05/04/12                    72                        07/15/12                    7                  25                   Kitchen

4609                 Pierce, Tykeisha                                           06/07/12                    76                        08/22/12                    7                  8                    Kitchen

2886                 Pitts, Darius                                              04/07/12                    194                       10/18/12                    4                  32
4520                 Poole, Shermaine                                           06/05/12                    186                       12/8/12                     1                  1
3328                 Posey, Jonathan                                            04/23/12                    204                       11/13/12                    7                  40                   Kitchen

2273                 Powell, Michael                                            03/20/12                    177                       09/13/12                    7                  37
4137                 Pruette, Gina                                              05/21/12                    120                       09/18/12                    0                  1
7723                 Rankins, Roosevelt                                         09/09/11                    386                       09/29/12                    7                  45                   Kitchen

4543                  Reddish, Red                                              06/04/12                    35                        07/09/12                    6                  9
4411                  Riggans, Nocha                                            06/04/12                    67                        08/10/12                    2                  2                    Kitchen

4487                  Rudolph, Fredrick                                         06/05/12                    162                       11/14/12                    7                  7
4185                  Russell, James                                            05/24/12                    147                       10/18/12                    0                  4
4042                  Russell, Reginald                                         05/19/12                    48                        07/06/12                    7                  16
4548                 Sankey, Christopher                                        06/05/12                    118                       10/18/12                    5                  8
4387                 Scarver, Sedrick                                           06/01/12                    69                        08/09/12                    5                  9
4524                 Seawright, Kenneth                                         06/08/12                    47                        07/23/12                    1                  5
4517                 Sheppard, Berman                                           06/05/12                    237                       01/28/12                    7                  10
9966                 Scott, Byron                                               11/24/11                    419                       01/16/13                    7                  26                   Kitchen

1429                 Scott, Little, Richard                                     02/18/12                    191                       08/27/12                    0                  11
3645                 Smith, Amendo                                              05/05/12                    131                       09/13/12                    6                  29
4307                 Smith, Brandon                                             05/28/12                    90                        08/26/12                    1                  1
4497                 Smith, Katrina                                             06/05/12                    56                        07/31/12                    1                  '1
4047                 Tellis, David                                              05/19/12                    52                        07/10/12                    6                  23
7135                 Thomas, Arthur                                             08/22/12                    539                       02/11/13                    7                  168                  Kitchen               M
4240                 Thornton, Rebekah                                          05/26/12                    36                        07/01/12                    5                  5
4159                 Tillman, Sheila                                            05/23/12                    56                        07/18/12                    2                  7




                                                                                                                                                                                                                                          CITY 005286
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 19 of 102

                                                                      WORK DETAIL WEEK ENDING 06/22/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


292                  Thrasher, Darell                                           01/14/12                    436                       03/24/13                    6                  122                  Yard

3003                 Walker, Stanley                                            04/11/12                    122                       08/11/12                    4                  58
3442                 Wells, Demorris                                            04/26/12                    90                        07/25/12                    7                  49                   Kitchen

4032                 Williams, Calvin                                           05/18/12                    74                        07/31/12                    0                  2
4644                 Williams, Tyrone                                           06/08/12                    56                        08/03/12                    1                  1
1748                 Wright, John                                               03/02/12                    243                       10/31/12                    0                  40




                                                                                                                                                                                                                                          CITY 005287
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 20 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Welch, James <jwelch@montgomeryal.gov>; Carter, James A
                <j carter@montgomeryal.gov>
Cc:             PoliceJailStaff <PoliceJailStaff@montgomeryal.gov>
Subject:        new work detail 06 29 12.docx
Attach:         new work detail 06 29 12.docx




                                                                                CITY 005290
         Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 21 of 102

                                                                        WORK DETAIL WEEK ENDING 06/29/2012
    -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                       Inmate name                                                Sentence                    #of days                  Release date                #of                Total#               Detail                Mandatory
I                                                                                 Date                        sentenced                                             days               of days                                    or
Booking                                                                                                       to                                                    worked             worked                                     Commuted
number                                                                                                                                                              this
                                                                                                                                                                    week
4911                   Allen, Carrie                                              06/17/12                    44                        07/31/12                    3                  3
5011                   Bailey, Antonio                                            06/20/12                    127                       10/25/12                    4                  4
4459                   Barnes, Shundre                                            06/03/12                    48                        07/21/12                    6                  10
4089                   Berry, Darryl                                              05/22/12                    208                       12/14/12                    3                  4
5055                   Blake, Leslie                                              06/25/12                    85                        09/18/12                    1                  1
3993                   Boissineau, Michael                                        05/18/12                    238                       01/18/13                    7                  24                   Kitchen

6092                   Boyer, D'Lando                                             07/19/11                    540                       01/09/13                    7                  327                  Kitchen               M
4870                   Brady, Angelia                                             06/19/12                    14                        07/03/12                    1                  1
4928                   Brantley, Brenda                                           06/20/12                    23                        07/13/12                    1                  1
4472                   Butler, Floyd                                              06/05/12                    67                        08/11/12                    6                  10
3836                   Butler, Joseph                                             05/12/12                    83                        08/03/12                    7                  10
4808                   Caldwell, Mary                                             06/18/12                    31                        07/19/12                    2                  2
4663                   Calhoun, Courtney                                          06/10/12                    40                        07/20/12                    6                  12
4060                   Cargill, Kendric                                           05/09/12                    56                        07/04/12                    2                  2
4979                   Daniels, Sharome                                           06/19/12                    42                        07/31/12                    4                  4
3872                   Davis, Tyrone                                              05/13/12                    146                       10/06/12                    7                  8
2765                   Delbridge, Randy                                           04/03/12                    202                       10/22/12                    7                  36                   Kitchen

5025                   Dennis, Angela                                             06/21/12                    11                        07/02/12                    1                  1
4933                   Dixon, Tarrance                                            06/19/12                    103                       09/30/12                    4                  4
4040                   Dunn, Marcus                                               05/19/12                    220                       12/25/12                    2                  7
2944                   Ellis, Cedrick                                             04/08/12                    136                       08/22/12                    7                  49
4650                   Flynn, Lamar                                               06/09/12                    33                        07/12/12                    1                  5
4305                   Foulks, Johnny                                             05/28/12                    150                       10/25/12                    7                  21
2079                   Fuller, Nathaniel                                          03/12/12                    412                       04/28/12                    7                  66                   Stadium

4545                   Garrett, Jamal                                             06/05/12                    73                        08/17/12                    4                  10
4747                   Garrett, Mario                                             06/14/12                    53                        08/06/12                    4                  4
3450                   Givand, Jimmie                                             04/26/12                    125                       08/29/12                    6                  45
3867                   Goode, Asheia                                              05/13/12                    61                        07/13/12                    4                  4
4383                   Green, Thad                                                05/31/12                    30                        06/31/12                    1                  1
4525                   Grove, Thomas                                              06/05/12                    29                        07/04/12                    6                  15
1613                   Hageman, Erich                                             02/24/12                    137                       07/10/12                    0                  22
4945                   Hall, Jessie                                               06/20/12                    29                        07/19/12                    4                  4
3713                   Hardemon, Deaundre                                         05/08/12                    264                       01/27/12                    6                  33
1575                   Hardy, Donald                                              02/23/12                    150                       07/22/12                    5                  80                   San                   M
10278                  Hayes, Don                                                 12/6/11                     363                       12/3/12                     0                  76                   Floor

5042                   Henderson, Kenneth                                         06/20/12                    10                        06/30/12                    1                  1
3249                   Hogan, Antonio                                             04/21/12                    163                       10/01/12                    7                  44
3655                   Hogan, Marceau                                             05/06/12                    114                       08/28/12                    7                  22                   Kitchen

3586                   Holley, Kendrick                                           05/02/12                    125                       09/04/12                    0                  1
4656                   Howard, Jruvarous                                          06/09/12                    184                       12/10/12                    5                  10
2564                   Hubbard, Kowaski                                           03/27/12                    178                       09/21/12                    7                  70
2253                   Jackson, Tarves                                            03/20/12                    140                       08/07/1                     7                  21




                                                                                                                                                                                                                                            CITY 005291
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 22 of 102

                                                                      WORK DETAIL WEEK ENDING 06/29/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


4514                 Johnson, Charlie                                           06/05/12                    154                       11/06/12                    1                  1
4836                 Johnson, Christopher                                       06/18/12                    12                        06/30/12                    2                  2
3363                 Johnson, Marquit                                           04/25/12                    496                       09/03/12                    7                  42
4421                 Jordan, Kenneth                                            06/02/12                    29                        07/04/12                    6                  15
3905                 Knight, Billy                                              05/14/12                    51                        07/04/12                    4                  6                    Kitchen

2349                 Knight, Marshekia                                          03/19/12                    118                       07/15/12                    5                  31                   Kitchen

3966                 Knight, Robert                                             05/17/12                    45                        07/01/12                    0                  25
4462                 Knight, Zeniesha                                           06/02/12                    46                        07/18/12                    7                  11                   Kitchen

4897                 Lee, Frank                                                 06/19/12                    27                        07/16/12                    2                  2
4925                 Leonard, Christian                                         06/17/12                    185                       12/19/12                    4                  4
4027                 London, Curtis                                             05/20/12                    141                       10/08/12                    7                  14
4759                 Mack, Curtis                                               06/14/12                    36                        07/20/12                    7                  8
5137                 Magee, Robert                                              06/25/12                    53                        08/17/12                    1                  1
4535                 Maiden, Bernard                                            06/07/12                    92                        09/07/12                    7                  16
4957                 Malik, Muhammad                                            06/21/12                    73                        08/31/12                    1                  1
3756                 Marsh, Samuel                                              05/09/12                    60                        07/08/12                    0                  2
3982                 Marshall, Benjamin                                         05/16/12                    150                       10/13/12                    0                  17
4254                 Mcclendon, Zachary                                         05/27/12                    69                        08/04/12                    7                  21
3739                 McCullough, Courtney                                       05/10/12                    88                        08/06/12                    7                  33                   Kitchen

4598                 Mccurdy, Jeffrey                                           06/07/12                    56                        08/02/12                    6                  11
4894                 Mclean, Robert                                             06/19/12                    19                        07/08/12                    7                  7
4295                 Milton, Latoya                                             05/28/12                    69                        08/05/12                    7                  9
4830                 Moisan, Ermestine                                          06/16/12                    104                       09/28/12                    2                  2
4124                 Morris, Corey                                              05/23/12                    60                        07/22/12                    2                  10
3609                 Murrell, Jason                                             05/14/12                    82                        07/25/12                    5                  24
4774                 Nelson, Jerome                                             06/13/12                    149                       11/09/12                    1                  1
4443                 Nelson, Ocie                                               06/03/12                    38                        07/09/12                    2                  2
4423                 Norman, Marquita                                           06/01/12                    240                       01/27/13                    7                  13
3816                 Orum, Michael                                              05/11/12                    83                        08/02/12                    3                  27
4778                 Palmer, Carl                                               06/17/12                    106                       10/01/12                    1                  1
4202                 Parks, Roosevelt                                           05/29/12                    155                       10/31/12                    5                  15
4630                 Pernell, Clarence                                          06/11/12                    30                        07/11/12                    2                  2
4609                 Pierce, Tykeisha                                           06/07/12                    76                        08/22/12                    5                  13                   Kitchen

2886                 Pitts, Darius                                              04/07/12                    194                       10/18/12                    3                  35
4520                 Poole, Shermaine                                           06/05/12                    186                       12/8/12                     7                  8
3328                 Posey, Jonathan                                            04/23/12                    204                       11/13/12                    6                  43                   Kitchen

2273                 Powell, Michael                                            03/20/12                    177                       09/13/12                    6                  52
4137                 Pruette, Gina                                              05/21/12                    120                       09/18/12                    1                  1
7723                 Rankins, Roosevelt                                         09/09/11                    386                       09/29/12                    7                  52                   Kitchen

4411                  Riggans, Nocha                                            06/04/12                    67                        08/10/12                    7                  9                    Kitchen

4487                  Rudolph, Fredrick                                         06/05/12                    162                       11/14/12                    7                  14
4185                  Russell, James                                            05/24/12                    147                       10/18/12                    2                  6
4548                 Sankey, Christopher                                        06/05/12                    118                       10/18/12                    6                  14
4524                 Seawright, Kenneth                                         06/08/12                    47                        07/23/12                    7                  12
4517                 Sheppard, Berman                                           06/05/12                    237                       01/28/12                    7                  17




                                                                                                                                                                                                                                          CITY 005292
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 23 of 102

                                                                      WORK DETAIL WEEK ENDING 06/29/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


9966                 Scott, Byron                                               11/24/11                    419                       01/16/13                    7                  33                   Kitchen

1429                 Scott, Little, Richard                                     02/18/12                    191                       08/27/12                    0                  11
3645                 Smith, Amendo                                              05/05/12                    131                       09/13/12                    7                  36
4307                 Smith, Brandon                                             05/28/12                    90                        08/26/12                    0                  1
4497                 Smith, Katrina                                             06/05/12                    56                        07/31/12                    7                  8
4388                 Steele, Samuel                                             06/04/12                    41                        07/15/12                    4                  4
7135                 Thomas, Arthur                                             08/22/12                    539                       02/11/13                    7                  175                  Kitchen               M
4159                 Tillman, Sheila                                            05/23/12                    56                        07/18/12                    5                  12
4913                 Walker, Cornelius                                          06/17/12                    37                        07/24/12                    4                  4
3003                 Walker, Stanley                                            04/11/12                    122                       08/11/12                    5                  63
3442                 Wells, Demorris                                            04/26/12                    90                        07/25/12                    7                  56                   Kitchen

4032                 Williams, Calvin                                           05/18/12                    74                        07/31/12                    0                  2
4673                 Williams, Raheem                                           06/12/12                    111                       10/01/12                    1                  1
4644                 Williams, Tyrone                                           06/08/12                    56                        08/03/12                    0                  1
4845                 Williamson, Kelly                                          06/18/12                    27                        07/15/12                    1                  1
1748                 Wright, John                                               03/02/12                    243                       10/31/12                    0                  40
4670                 Wright, Reginald                                           06/12/12                    75                        08/26/12                    4                  4




                                                                                                                                                                                                                                          CITY 005293
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 24 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Welch, James <jwelch@montgomeryal.gov>; Carter, James A
                <j carter@montgomeryal.gov>
Cc:             PoliceJailStaff <PoliceJailStaff@montgomeryal.gov>
Subject:        new work detail 7 5 12.docx
Attach:         new work detail 7 5 12.docx




                                                                                CITY 005296
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 25 of 102

                                                                      WORK DETAIL WEEK ENDING 07 /06/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                     Inmate name                                                Sentence                    #of days                  Release date                #of                Total#               Detail                Mandatory
                                                                                Date                        sentenced                                             days               of days                                    or
Booking                                                                                                     to                                                    worked             worked                                     Commuted
number                                                                                                                                                            this
                                                                                                                                                                  week
4911                 Allen, Carrie                                              06/17/12                    44                        07/31/12                    3                  6
5011                 Bailey, Antonio                                            06/20/12                    127                       10/25/12                    4                  8
4089                 Berry, Darryl                                              05/22/12                    208                       12/14/12                    3                  7
5055                 Blake, Leslie                                              06/25/12                    85                        09/18/12                    5                  6
3993                 Boissineau, Michael                                        05/18/12                    238                       01/18/13                    7                  31                   Kitchen

6092                 Boyer, D'Lando                                             07/19/11                    540                       01/09/13                    7                  334                  Kitchen               M
4919                 Burkette, Michael                                          06/18/12                    36                        07/24/12                    2                  2
3836                 Butler, Joseph                                             05/12/12                    83                        08/03/12                    6                  16
4636                 Clayton, Trent                                             06/08/12                    31                        07/09/12                    1                  1
5209                 Clifton, Donna                                             06/27/12                    15                        07/12/12                    1                  1
5184                 Copeland, Keaton                                           06/26/12                    39                        08/04/12                    3                  3
4979                 Daniels, Sharome                                           06/19/12                    42                        07/31/12                    5                  9
3872                 Davis, Tyrone                                              05/13/12                    146                       10/06/12                    7                  15                   kitchen
4933                 Dixon, Tarrance                                            06/19/12                    103                       09/30/12                    5                  9
4040                 Dunn, Marcus                                               05/19/12                    220                       12/25/12                    1                  8
4705                 Edwards, Timothy                                           06/13/12                    44                        07/24/12                    3                  3
4650                 Flynn, Lamar                                               06/09/12                    33                        07/12/12                    1                  6
4305                 Foulks, Johnny                                             05/28/12                    150                       10/25/12                    5                  26
2079                 Fuller, Nathaniel                                          03/12/12                    412                       04/28/12                    5                  71                   Stadium

4545                 Garrett, Jamal                                             06/05/12                    73                        08/17/12                    5                  15
4747                 Garrett, Mario                                             06/14/12                    53                        08/06/12                    5                  9
5048                 Gilmer, Rico                                               06/21/12                    178                       12/16/12                    3                   3
3450                 Givand, Jimmie                                             04/26/12                    125                       08/29/12                    6                  51
4621                 Griffin, Marvin                                            06/08/12                    94                        09/10/12                    2                  2
1613                 Hageman, Erich                                             02/24/12                    137                       07/10/12                    0                  22
4945                 Hall, Jessie                                               06/20/12                    29                        07/19/12                    4                  8
3713                 Hardemon, Deaundre                                         05/08/12                    264                       01/27/12                    5                  38
1575                 Hardy, Donald                                              02/23/12                    150                       07/22/12                    4                  84                   San                   M
10278                Hayes, Don                                                 12/6/11                     363                       12/3/12                     0                  76                   Floor

4909                 Henderson, Gary                                            06/17/12                    62                        08/18/12                    2                  2
3249                 Hogan, Antonio                                             04/21/12                    163                       10/01/12                    5                  49
3655                 Hogan, Marceau                                             05/06/12                    114                       08/28/12                    7                  29                   Kitchen

3586                 Holley, Kendrick                                           05/02/12                    125                       09/04/12                    1                  2
4656                 Howard, Jruvarous                                          06/09/12                    184                       12/10/12                    4                  14
3363                 Johnson, Marquit                                           04/25/12                    496                       09/03/12                    5                  47
4421                 Jordan, Kenneth                                            06/02/12                    29                        07/04/12                    4                  19
5227                 King, Jabari                                               07/02/12                    103                       10/13/12                    1                  1
2349                 Knight, Marshekia                                          03/19/12                    118                       07/15/12                    5                  36                   Kitchen

4925                 Leonard, Christian                                         06/17/12                    185                       12/19/12                    5                  9
4027                 London, Curtis                                             05/20/12                    141                       10/08/12                    7                  21
5137                 Magee, Robert                                              06/25/12                    53                        08/17/12                    5                  6
4962                 McGhee, Andre                                              06/21/12                    43                        08/01/12                    1                  1




                                                                                                                                                                                                                                          CITY 005297
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 26 of 102

                                                                      WORK DETAIL WEEK ENDING 07 /06/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


4535                  Maiden, Bernard                                           06/07/12                    92                        09/07/12                    6                  22
3756                  Marsh, Samuel                                             05/09/12                    60                        07/08/12                    0                  2
3982                  Marshall, Benjamin                                        05/16/12                    150                       10/13/12                    2                  19
4254                  Mcclendon, Zachary                                        05/27/12                    69                        08/04/12                    4                  25
4598                  Mccurdy, Jeffrey                                          06/07/12                    56                        08/02/12                    5                  16
4678                  McQueen, Willie                                           06/12/12                    111                       10/01/12                    2                  2
4295                  Milton, Latoya                                            05/28/12                    69                        08/05/12                    5                  14
4830                  Moisan, Ermestine                                         06/16/12                    104                       09/28/12                    6                  8
5174                  Moseley, Andre                                            06/29/12                    47                        08/15/12                    2                  2
4774                  Nelson, Jerome                                            06/13/12                    149                       11/09/12                    4                  5
4443                  Nelson, Ocie                                              06/03/12                    38                        07/09/12                    3                  5
4423                  Norman, Marquita                                          06/01/12                    240                       01/27/13                    6                  19
4778                  Palmer, Carl                                              06/17/12                    106                       10/01/12                    0                  1
4202                  Parks, Roosevelt                                          05/29/12                    155                       10/31/12                    5                  20
5161                  Patterson, Christine                                      06/27/12                    53                        08/19/12                    5                  5
4609                  Pierce, Tykeisha                                          06/07/12                    76                        08/22/12                    5                  18                   Kitchen

2886                  Pitts, Darius                                             04/07/12                    194                       10/18/12                    5                  40
4520                  Poole, Shermaine                                          06/05/12                    186                       12/8/12                     7                  15
3328                  Posey, Jonathan                                           04/23/12                    204                       11/13/12                    7                  50                   Kitchen

2273                  Powell, Michael                                           03/20/12                    177                       09/13/12                    6                  58
4137                  Pruette, Gina                                             05/21/12                    120                       09/18/12                    2                  3
7723                  Rankins, Roosevelt                                        09/09/11                    386                       09/29/12                    7                  59                   Kitchen

5219                  Rawlinson, James                                          06/28/12                    53                        08/20/12                    1                  1
4487                  Rudolph, Fredrick                                         06/05/12                    162                       11/14/12                    5                  19
4185                  Russell, James                                            05/24/12                    147                       10/18/12                    4                  15
4548                 Sankey, Christopher                                        06/05/12                    118                       10/18/12                    4                  18
4517                 Sheppard, Berman                                           06/05/12                    237                       01/28/12                    5                  22
9966                 Scott, Byron                                               11/24/11                    419                       01/16/13                    7                  40                   Kitchen

1429                 Scott, Little, Richard                                     02/18/12                    191                       08/27/12                    0                  11
5052                 Smith, Albert                                              06/22/12                    97                        09/27/12                    2                  2
3645                 Smith, Amendo                                              05/05/12                    131                       09/13/12                    5                  41
4307                 Smith, Brandon                                             05/28/12                    90                        08/26/12                    1                  2
5097                 Smith, Felicia                                             06/26/12                    101                       10/05/12                    5                  5
4612                 Stanfield, Terry                                           06/07/12                    58                        08/04/12                    3                  3
7135                 Thomas, Arthur                                             08/22/12                    539                       02/11/13                    7                  182                  Kitchen               M
4913                 Walker, Cornelius                                          06/17/12                    37                        07/24/12                    6                  10
3003                 Walker, Stanley                                            04/11/12                    122                       08/11/12                    5                  68
3442                 Wells, Demorris                                            04/26/12                    90                        07/25/12                    7                  63                   Kitchen

4032                 Williams, Calvin                                           05/18/12                    74                        07/31/12                    1                  3
4673                 Williams, Raheem                                           06/12/12                    111                       10/01/12                    1                  2
4644                 Williams, Tyrone                                           06/08/12                    56                        08/03/12                    5                  6
1748                 Wright, John                                               03/02/12                    243                       10/31/12                    0                  40
4670                 Wright, Reginald                                           06/12/12                    75                        08/26/12                    5                  9




                                                                                                                                                                                                                                          CITY 005298
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 27 of 102

                                                                    WORK DETAIL WEEK ENDING 07 /06/2012
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------




                                                                                                                                                                                                                                        CITY 005299
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 28 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Welch, James <jwelch@montgomeryal.gov>; Carter, James A
                <j carter@montgomeryal.gov>
Cc:             PoliceJailStaff <PoliceJailStaff@montgomeryal.gov>
Subject:        new work detail 7 13 12
Attach:         new work detail 7 13 12.docx




                                                                                CITY 005304
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 29 of 102

                                                                      WORK DETAIL WEEK ENDING 07 /13/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                     Inmate name                                                Sentence                    #of days                  Release date                #of                Total#               Detail                Mandatory
                                                                                Date                        sentenced                                             days               of days                                    or
Booking                                                                                                     to                                                    worked             worked                                     Commuted
number                                                                                                                                                            this
                                                                                                                                                                  week
4911                 Allen, Carrie                                              06/17/12                    44                        07/31/12                    4                  10
5282                 Armstrong, Dixie                                           07/01/12                    75                        09/14/12                    1                  1
5011                 Bailey, Antonio                                            06/20/12                    127                       10/25/12                    6                  14
5356                 Bailey, Elaine                                             07/05/12                    81                        09/24/12                    2                  2
4089                 Berry, Darryl                                              05/22/12                    208                       12/14/12                    7                  14                   Kitchen

5055                 Blake, Leslie                                              06/25/12                    85                        09/18/12                    6                  12
3993                 Boissineau, Michael                                        05/18/12                    238                       01/18/13                    7                  38                   Kitchen

6092                 Boyer, D'Lando                                             07/19/11                    540                       01/09/13                    7                  341                  Kitchen               M
4919                 Burkette, Michael                                          06/18/12                    36                        07/24/12                    6                  8
3836                 Butler, Joseph                                             05/12/12                    83                        08/03/12                    3                  19
5184                 Copeland, Keaton                                           06/26/12                    39                        08/04/12                    6                  9
5341                 Curry, Nathaniel                                           07/03/12                    29                        08/01/12                    1                  1
3872                 Davis, Tyrone                                              05/13/12                    146                       10/06/12                    7                  22                   kitchen
5136                 Dixon, Mary                                                06/27/12                    58                        08/24/12                    2                  2
4933                 Dixon, Tarrance                                            06/19/12                    103                       09/30/12                    4                  13
4040                 Dunn, Marcus                                               05/19/12                    220                       12/25/12                    2                  10
5291                 Edwards, Sequan                                            07/01/12                    58                        08/28/12                    4                  4
4705                 Edwards, Timothy                                           06/13/12                    44                        07/24/12                    5                  8
4305                 Foulks, Johnny                                             05/28/12                    150                       10/25/12                    6                  32
2079                 Fuller, Nathaniel                                          03/12/12                    412                       04/28/12                    6                  77                   Stadium

4545                 Garrett, Jamal                                             06/05/12                    73                        08/17/12                    6                  21
4747                 Garrett, Mario                                             06/14/12                    53                        08/06/12                    6                  15
5048                 Gilmer, Rico                                               06/21/12                    178                       12/16/12                    2                  5
5288                 Godwin, Jennifer                                           06/30/12                    93                        10/01/12                    3                  3
4621                 Griffin, Marvin                                            06/08/12                    94                        09/10/12                    1                  3
4945                 Hall, Jessie                                               06/20/12                    29                        07/19/12                    6                  14
3713                 Hardemon, Deaundre                                         05/08/12                    264                       01/27/12                    6                  44
1575                 Hardy, Donald                                              02/23/12                    150                       07/22/12                    4                  88                   San                   M
10278                Hayes, Don                                                 12/6/11                     363                       12/3/12                     0                  76                   Floor

4909                 Henderson, Gary                                            06/17/12                    62                        08/18/12                    6                  8
3249                 Hogan, Antonio                                             04/21/12                    163                       10/01/12                    6                  55
3655                 Hogan, Marceau                                             05/06/12                    114                       08/28/12                    7                  36                   Kitchen

4656                 Howard, Jruvarous                                          06/09/12                    184                       12/10/12                    2                  16
3363                 Johnson, Marquit                                           04/25/12                    496                       09/03/12                    5                  52
4421                 Jordan, Kenneth                                            06/02/12                    29                        07/04/12                    5                  24
5227                 King, Jabari                                               07/02/12                    103                       10/13/12                    0                  1
2349                 Knight, Marshekia                                          03/19/12                    118                       07/15/12                    5                  41                   Kitchen

4925                 Leonard, Christian                                         06/17/12                    185                       12/19/12                    6                  15
4027                 London, Curtis                                             05/20/12                    141                       10/08/12                    0                  21
5137                 Magee, Robert                                              06/25/12                    53                        08/17/12                    4                  10
4962                 McGhee, Andre                                              06/21/12                    43                        08/01/12                    0                  1
4535                 Maiden, Bernard                                            06/07/12                    92                        09/07/12                    6                  28




                                                                                                                                                                                                                                          CITY 005305
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 30 of 102

                                                                      WORK DETAIL WEEK ENDING 07 /13/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


3982                  Marshall, Benjamin                                        05/16/12                    150                       10/13/12                    0                  19
5305                  McCall, Robbie                                            07/01/12                    67                        09/06/12                    2                  2
4678                  McQueen, Willie                                           06/12/12                    111                       10/01/12                    2                  4
5352                  McWilliams, Cedric                                        07/05/12                    41                        08/15/12                    3                  3
4295                  Milton, Latoya                                            05/28/12                    69                        08/05/12                    5                  19                   Kitchen

4830                  Moisan, Ernestine                                         06/16/12                    104                       09/28/12                    5                  13                   Kitchen

5174                  Moseley, Andre                                            06/29/12                    47                        08/15/12                    1                  3
4774                  Nelson, Jerome                                            06/13/12                    149                       11/09/12                    3                  8
4423                  Norman, Marquita                                          06/01/12                    240                       01/27/13                    6                  25
4778                  Palmer, Carl                                              06/17/12                    106                       10/01/12                    0                  1
4202                  Parks, Roosevelt                                          05/29/12                    155                       10/31/12                    6                  26
5161                  Patterson, Christine                                      06/27/12                    53                        08/19/12                    5                  10                   Kitchen

4609                  Pierce, Tykeisha                                          06/07/12                    76                        08/22/12                    5                  23                   Kitchen

2886                  Pitts, Darius                                             04/07/12                    194                       10/18/12                    6                  46
4520                  Poole, Shermaine                                          06/05/12                    186                       12/8/12                     7                  22
3328                  Posey, Jonathan                                           04/23/12                    204                       11/13/12                    7                  57                   Kitchen

2273                  Powell, Michael                                           03/20/12                    177                       09/13/12                    6                  64
4137                  Pruette, Gina                                             05/21/12                    120                       09/18/12                    4                  7
5219                  Rawlinson, James                                          06/28/12                    53                        08/20/12                    0                  1
5355                  Rieves, Anthony                                           07/05/12                    17                        07/22/12                    4                  4
4487                  Rudolph, Fredrick                                         06/05/12                    162                       11/14/12                    6                  25
4185                  Russell, James                                            05/24/12                    147                       10/18/12                    4                  19
5328                 Sankey, Gerald                                             07/05/12                    14                        07/19/12                    1                  1
4517                 Sheppard, Berman                                           06/05/12                    237                       01/28/12                    6                  27
9966                 Scott, Byron                                               11/24/11                    419                       01/16/13                    7                  47                   Kitchen

1429                 Scott, Little, Richard                                     02/18/12                    191                       08/27/12                    0                  11
5052                 Smith, Albert                                              06/22/12                    97                        09/27/12                    5                  7
4307                 Smith, Brandon                                             05/28/12                    90                        08/26/12                    0                  2
5097                 Smith, Felicia                                             06/26/12                    101                       10/05/12                    5                  10                   Kitchen

5074                 Smith, Latreasa                                            06/23/12                    97                        09/28/12                    5                  15                   Kitchen

4612                 Stanfield, Terry                                           06/07/12                    58                        08/04/12                    5                  8
5430                 Taylor, Edmund                                             07/06/12                    79                        09/23/12                    1                  1
7135                 Thomas, Arthur                                             08/22/12                    539                       02/11/13                    7                  189                  Kitchen               M
3003                 Walker, Stanley                                            04/11/12                    122                       08/11/12                    4                  72
3442                 Wells, Demorris                                            04/26/12                    90                        07/25/12                    7                  70                   Kitchen

4032                 Williams, Calvin                                           05/18/12                    74                        07/31/12                    2                  5
4863                 Williams, David                                            06/18/12                    179                       12/14/12                    1                  1
4673                 Williams, Raheem                                           06/12/12                    111                       10/01/12                    1                  3
4644                 Williams, Tyrone                                           06/08/12                    56                        08/03/12                    2                  8
1748                 Wright, John                                               03/02/12                    243                       10/31/12                    0                  40
4670                 Wright, Reginald                                           06/12/12                    75                        08/26/12                    6                  15




                                                                                                                                                                                                                                          CITY 005306
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 31 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Welch, James <jwelch@montgomeryal.gov>; Carter, James A
                <j carter@montgomeryal.gov>
Cc:             PoliceJailStaff <PoliceJailStaff@montgomeryal.gov>
Subject:        new work detail 7 20 12.docx
Attach:         new work detail 7 20 12.docx




                                                                                CITY 005307
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 32 of 102

                                                                      WORK DETAIL WEEK ENDING 07 /20/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                     Inmate name                                                Sentence                    #of days                  Release date                #of                Total#               Detail                Mandatory
                                                                                Date                        sentenced                                             days               of days                                    or
Booking                                                                                                     to                                                    worked             worked                                     Commuted
number                                                                                                                                                            this
                                                                                                                                                                  week
4911                 Allen, Carrie                                              06/17/12                    44                        07/31/12                    4                  14
5282                 Armstrong, Dixie                                           07/01/12                    75                        09/14/12                    1                  2
5011                 Bailey, Antonio                                            06/20/12                    127                       10/25/12                    5                  19
5356                 Bailey, Elaine                                             07/05/12                    81                        09/24/12                    6                  8
4089                 Berry, Darryl                                              05/22/12                    208                       12/14/12                    7                  21                   Kitchen

5055                 Blake, Leslie                                              06/25/12                    85                        09/18/12                    6                  18
3993                 Boissineau, Michael                                        05/18/12                    238                       01/18/13                    7                  45                   Kitchen

6092                 Boyer, D'Lando                                             07/19/11                    540                       01/09/13                    7                  348                  Kitchen               M
5184                 Copeland, Keaton                                           06/26/12                    39                        08/04/12                    5                  14
5341                 Curry, Nathaniel                                           07/03/12                    29                        08/01/12                    7                  8
3872                 Davis, Tyrone                                              05/13/12                    146                       10/06/12                    7                  29                   kitchen
5136                 Dixon, Mary                                                06/27/12                    58                        08/24/12                    0                  2
4933                 Dixon, Tarrance                                            06/19/12                    103                       09/30/12                    1                  14
5558                 Dudley, Jeremy                                             07/11/12                    25                        08/05/12                    3                  3
4040                 Dunn, Marcus                                               05/19/12                    220                       12/25/12                    3                  13
5291                 Edwards, Sequan                                            07/01/12                    58                        08/28/12                    3                  7
4305                 Foulks, Johnny                                             05/28/12                    150                       10/25/12                    5                  37
2079                 Fuller, Nathaniel                                          03/12/12                    412                       04/28/12                    6                  83                   Stadium

4545                 Garrett, Jamal                                             06/05/12                    73                        08/17/12                    0                  21
5048                 Gilmer, Rico                                               06/21/12                    178                       12/16/12                    3                  8
5288                 Godwin, Jennifer                                           06/30/12                    93                        10/01/12                    1                  4
5465                 Gorum, Tyler                                               07/07/12                    50                        08/26/12                    4                  4
5515                 Green, Thadeus                                             07/10/12                    38                        08/17/12                    3                  3
4621                 Griffin, Marvin                                            06/08/12                    94                        09/10/12                    2                  5
5522                 Hails, Nathaniel                                           07/11/12                    23                        08/03/12                    4                  4
3713                 Hardemon, Deaundre                                         05/08/12                    264                       01/27/12                    6                  50
1575                 Hardy, Donald                                              02/23/12                    150                       07/22/12                    5                  93                   San                   M
10278                Hayes, Don                                                 12/6/11                     363                       12/3/12                     0                  76                   Floor

4909                 Henderson, Gary                                            06/17/12                    62                        08/18/12                    7                  15
3655                 Hogan, Marceau                                             05/06/12                    114                       08/28/12                    7                  42                   Kitchen

5253                 Hogan, Shedrick                                            06/28/12                    100                       10/06/12                    4                  4
4656                 Howard, Jruvarous                                          06/09/12                    184                       12/10/12                    4                  20
3363                 Johnson, Marquit                                           04/25/12                    496                       09/03/12                    5                  567
5227                 King, Jabari                                               07/02/12                    103                       10/13/12                    7                  8
2349                 Knight, Marshekia                                          03/19/12                    118                       07/15/12                    6                  47                   Kitchen

5407                 Knight, Horace                                             07/07/12                    170                       12/24/12                    1                  1
4925                 Leonard, Christian                                         06/17/12                    185                       12/19/12                    5                  20
4027                 London, Curtis                                             05/20/12                    141                       10/08/12                    7                  35
5137                 Magee, Robert                                              06/25/12                    53                        08/17/12                    1                  11
4962                 McGhee, Andre                                              06/21/12                    43                        08/01/12                    0                  1
4535                 Maiden, Bernard                                            06/07/12                    92                        09/07/12                    5                  33
3680                 Mannken, Taqoris                                           05/08/12                    97                        08/11/12                    7                  7




                                                                                                                                                                                                                                          CITY 005308
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 33 of 102

                                                                      WORK DETAIL WEEK ENDING 07 /20/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


3982                  Marshall, Benjamin                                        05/16/12                    150                       10/13/12                    7                  26
5305                  McCall, Robbie                                            07/01/12                    67                        09/06/12                    3                  5
4678                  McQueen, Willie                                           06/12/12                    111                       10/01/12                    7                  11
5352                  McWilliams, Cedric                                        07/05/12                    41                        08/15/12                    2                  5
5451                  McWilliams, Peter                                         07/11/12                    58                        09/07/12                    5                  5
5437                  Milledge, Bryant                                          07/06/12                    100                       10/14/12                    1                  1
5548                  Miller, Mitchell                                          07/11/12                    58                        09/07/12                    5                  5
4830                  Moisan, Ernestine                                         06/16/12                    104                       09/28/12                    6                  19                   Kitchen

4412                  Morgan, Derrick                                           06/01/12                    90                        08/30/12                    1                  1
4113                  Morgan, Michael                                           05/21/12                    100                       08/29/12                    3                  3
4957                  Muhammad, Malik                                           06/21/12                    73                        08/31/12                    4                  4
4774                  Nelson, Jerome                                            06/13/12                    149                       11/09/12                    7                  15
4778                  Palmer, Carl                                              06/17/12                    106                       10/01/12                    0                  1
4202                  Parks, Roosevelt                                          05/29/12                    155                       10/31/12                    5                  31
5161                  Patterson, Christine                                      06/27/12                    53                        08/19/12                    6                  16                   Kitchen

4609                  Pierce, Tykeisha                                          06/07/12                    76                        08/22/12                    6                  29                   Kitchen

4520                  Poole, Shermaine                                          06/05/12                    186                       12/8/12                     7                  29
3328                  Posey, Jonathan                                           04/23/12                    204                       11/13/12                    7                  64                   Kitchen

4137                  Pruette, Gina                                             05/21/12                    120                       09/18/12                    3                  10
5219                  Rawlinson, James                                          06/28/12                    53                        08/20/12                    0                  1
4487                  Rudolph, Fredrick                                         06/05/12                    162                       11/14/12                    7                  32
4185                  Russell, James                                            05/24/12                    147                       10/18/12                    7                  29
4517                 Sheppard, Berman                                           06/05/12                    237                       01/28/12                    5                  32
9966                 Scott, Byron                                               11/24/11                    419                       01/16/13                    7                  54                   Kitchen

1429                 Scott, Little, Richard                                     02/18/12                    191                       08/27/12                    0                  11
5553                 Simmons, Laquesha                                          07/12/12                    20                        08/12/12                    1                  1
5052                 Smith, Albert                                              06/22/12                    97                        09/27/12                    7                  14
4307                 Smith, Brandon                                             05/28/12                    90                        08/26/12                    1                  3
5097                 Smith, Felicia                                             06/26/12                    101                       10/05/12                    6                  16                   Kitchen

5074                 Smith, Latreasa                                            06/23/12                    97                        09/28/12                    6                  21                   Kitchen

4612                 Stanfield, Terry                                           06/07/12                    58                        08/04/12                    2                  10
5459                 Tallie, Curtis                                             07/07/12                    96                        10/11/12                    5                  5
5430                 Taylor, Edmund                                             07/06/12                    79                        09/23/12                    0                  1
7135                 Thomas, Arthur                                             08/22/12                    539                       02/11/13                    7                  196                  Kitchen               M
5333                 Thompson, Brandon                                          07/05/12                    87                        09/30/12                    5                  5
5518                  Upshaw, Abraham                                           07/11/12                    46                        08/26/12                    3                  3
4303                 Webb, Nyanna                                               05/28/12                    60                        07/27/12                    1                  1
3442                 Wells, Demorris                                            04/26/12                    90                        07/25/12                    7                  77                   Kitchen

4032                 Williams, Calvin                                           05/18/12                    74                        07/31/12                    3                  8
4863                 Williams, David                                            06/18/12                    179                       12/14/12                    0                  1
4673                 Williams, Raheem                                           06/12/12                    111                       10/01/12                    7                  10
4644                 Williams, Tyrone                                           06/08/12                    56                        08/03/12                    0                  8
1748                 Wright, John                                               03/02/12                    243                       10/31/12                    0                  40




                                                                                                                                                                                                                                          CITY 005309
        Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 34 of 102

                                                                       WORK DETAIL WEEK ENDING 07 /20/2012
   -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


14670              I Wright, Reginald                                         1   06112112                I   1s                    1   os/26112                I   s




                                                                                                                                                                                                                                           CITY 005310
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 35 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Welch, James <jwelch@montgomeryal.gov>; Carter, James A
                <j carter@montgomeryal.gov>
Cc:             PoliceJailStaff <PoliceJailStaff@montgomeryal.gov>
Subject:        new work detail 7 27 12.docx
Attach:         new work detail 7 27 12.docx




                                                                                CITY 005313
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 36 of 102

                                                                      WORK DETAIL WEEK ENDING 07 /27 /2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                     Inmate name                                                Sentence                    #of days                  Release date                #of                Total#               Detail                Mandatory
                                                                                Date                        sentenced                                             days               of days                                    or
Booking                                                                                                     to                                                    worked             worked                                     Commuted
number                                                                                                                                                            this
                                                                                                                                                                  week
5586                 Alford, Issac                                              07/11/12                    30                        08/10/12                    1                  1
5282                 Armstrong, Dixie                                           07/01/12                    75                        09/14/12                    5                  7
5011                 Bailey, Antonio                                            06/20/12                    127                       10/25/12                    0                  19
5356                 Bailey, Elaine                                             07/05/12                    81                        09/24/12                    4                  12
5550                 Barnett, Deron                                             07/10/12                    33                        08/12/12                    1                  1
5705                 Bell, Stacy                                                07/18/12                    94                        10/20/12                    4                  4
4089                 Berry, Darryl                                              05/22/12                    208                       12/14/12                    7                  28                   Kitchen

3993                 Boissineau, Michael                                        05/18/12                    238                       01/18/13                    7                  52                   Kitchen

5754                 Bowens, Anthony                                            07/16/12                    85                        10/09/12                    3                  3
6092                 Boyer, D'Lando                                             07/19/11                    540                       01/09/13                    7                  355                  Kitchen               M
5651                 Cleveland, Charlie                                         07/13/12                    41                        08/23/12                    4                  4
5341                 Curry, Nathaniel                                           07/03/12                    29                        08/01/12                    0                  8
3872                 Davis, Tyrone                                              05/13/12                    146                       10/06/12                    7                  36                   kitchen
5544                 Daniels, Damario                                           10/08/12                    89                        10/08/12                    1                  1
5136                 Dixon, Mary                                                06/27/12                    58                        08/24/12                    0                  2
4933                 Dixon, Tarrance                                            06/19/12                    103                       09/30/12                    4                  18
5558                 Dudley, Jeremy                                             07/11/12                    25                        08/05/12                    4                  7
4040                 Dunn, Marcus                                               05/19/12                    220                       12/25/12                    6                  19
5291                 Edwards, Sequan                                            07/01/12                    58                        08/28/12                    5                  12
4305                 Foulks, Johnny                                             05/28/12                    150                       10/25/12                    6                  42
2079                 Fuller, Nathaniel                                          03/12/12                    412                       04/28/12                    7                  90                   Stadium

5048                 Gilmer, Rico                                               06/21/12                    178                       12/16/12                    0                  8
5288                 Godwin, Jennifer                                           06/30/12                    93                        10/01/12                    5                  9
5465                 Gorum, Tyler                                               07/07/12                    50                        08/26/12                    5                  9
5515                 Green, Thadeus                                             07/10/12                    38                        08/17/12                    1                  4
4621                 Griffin, Marvin                                            06/08/12                    94                        09/10/12                    1                  6
5522                 Hails, Nathaniel                                           07/11/12                    23                        08/03/12                    1                  5
3713                 Hardemon, Deaundre                                         05/08/12                    264                       01/27/12                    6                  56
5654                 Harper, Jacob                                              07/15/12                    61                        09/14/12                    1                  1
10278                Hayes, Don                                                 12/6/11                     363                       12/3/12                     0                  76                   Floor

5253                 Hogan, Shedrick                                            06/28/12                    100                       10/06/12                    6                  10
4656                 Howard, Jruvarous                                          06/09/12                    184                       12/10/12                    6                  26
5814                 Hubbard, Tawanda                                           07/23/12                    6                         07/29/12                    1                  1
5599                 Humphrey, Keyiwan                                          08/11/12                    20                        08/31/12                    4                  4
2161                 Jarrett, Stanley                                           3/13/12                     264                       12/02/12                    2                  2
3363                 Johnson, Marquit                                           04/25/12                    496                       09/03/12                    0                  567
5634                 Johnson, Marvin                                            07/14/12                    48                        08/31/12                    1                  1
5227                 King, Jabari                                               07/02/12                    103                       10/13/12                    2                  10
4390                 King, Michael                                              05/31/12                    100                       09/08/12                    2                  2
2349                 Knight, Marshekia                                          03/19/12                    118                       07/15/12                    5                  52                   Kitchen

5407                 Knight, Horace                                             07/07/12                    170                       12/24/12                    6                  7
4925                 Leonard, Christian                                         06/17/12                    185                       12/19/12                    6                  26




                                                                                                                                                                                                                                          CITY 005314
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 37 of 102

                                                                      WORK DETAIL WEEK ENDING 07 /27 /2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


4027                  London, Curtis                                            05/20/12                    141                       10/08/12                    7                  42                   Kitchen

5137                  Magee, Robert                                             06/25/12                    53                        08/17/12                    3                  14
5791                  Martin, Brandon                                           07/19/12                    32                        08/20/12                    1                  1
4962                  McGhee, Andre                                             06/21/12                    43                        08/01/12                    0                  1
3982                  Marshall, Benjamin                                        05/16/12                    150                       10/13/12                    7                  33                   Kitchen

5305                  McCall, Robbie                                            07/01/12                    67                        09/06/12                    1                  6
4678                  McQueen, Willie                                           06/12/12                    111                       10/01/12                    7                  18                   Kitchen

5352                  McWilliams, Cedric                                        07/05/12                    41                        08/15/12                    5                  10
5451                  McWilliams, Peter                                         07/11/12                    58                        09/07/12                    0                  5
5437                  Milledge, Bryant                                          07/06/12                    100                       10/14/12                    0                  1
5548                  Miller, Mitchell                                          07/11/12                    58                        09/07/12                    6                  11
4830                  Moisan, Ernestine                                         06/16/12                    104                       09/28/12                    6                  24                   Kitchen

4412                  Morgan, Derrick                                           06/01/12                    90                        08/30/12                    0                  1
4113                  Morgan, Michael                                           05/21/12                    100                       08/29/12                    1                  4
4957                  Muhammad, Malik                                           06/21/12                    73                        08/31/12                    5                  9
4778                  Palmer, Carl                                              06/17/12                    106                       10/01/12                    2                  3
4202                  Parks, Roosevelt                                          05/29/12                    155                       10/31/12                    6                  37
5353                  Perkins, William                                          07/05/12                    54                        08/28/12                    1                  1
4520                  Poole, Shermaine                                          06/05/12                    186                       12/8/12                     5                  34
3328                  Posey, Jonathan                                           04/23/12                    204                       11/13/12                    7                  71                   Kitchen

4137                  Pruette, Gina                                             05/21/12                    120                       09/18/12                    1                  11
5219                  Rawlinson, James                                          06/28/12                    53                        08/20/12                    7                  8
5487                  Robinson, Antwaun                                         07/07/12                    50                        08/26/12                    4                  4
4692                  Robinson, William                                         06/12/12                    111                       10/01/12                    1                  1
5583                  Rogers, Eric                                              07/11/12                    180                       01/07/13                    3                  3
5930                  Rogers, Wayne                                             07/23/12                    10                        08/02/12                    1                  1
4487                  Rudolph, Fredrick                                         06/05/12                    162                       11/14/12                    4                  37
4185                  Russell, James                                            05/24/12                    147                       10/18/12                    2                  31
4517                 Sheppard, Berman                                           06/05/12                    237                       01/28/12                    6                  38
9966                 Scott, Byron                                               11/24/11                    419                       01/16/13                    7                  61                   Kitchen

1429                 Scott, Little, Richard                                     02/18/12                    191                       08/27/12                    0                  11
5052                 Smith, Albert                                              06/22/12                    97                        09/27/12                    5                  19
4307                 Smith, Brandon                                             05/28/12                    90                        08/26/12                    4                  7
5097                 Smith, Felicia                                             06/26/12                    101                       10/05/12                    6                  22                   Kitchen

5074                 Smith, Latreasa                                            06/23/12                    97                        09/28/12                    6                  27                   Kitchen

5459                 Tallie, Curtis                                             07/07/12                    96                        10/11/12                    7                  12
5430                 Taylor, Edmund                                             07/06/12                    79                        09/23/12                    2                  3
7135                 Thomas, Arthur                                             08/22/12                    539                       02/11/13                    7                  203                  Kitchen               M
5333                 Thompson, Brandon                                          07/05/12                    87                        09/30/12                    6                  11
4737                 Trammell, Laquan                                           06/13/12                    191                       12/19/12                    1                  1
5518                  Upshaw, Abraham                                           07/11/12                    46                        08/26/12                    7                  10
4303                 Webb, Nyanna                                               05/28/12                    60                        07/27/12                    0                  1
3442                 Wells, Demorris                                            04/26/12                    90                        07/25/12                    7                  84                   Kitchen




                                                                                                                                                                                                                                          CITY 005315
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 38 of 102

                                                                      WORK DETAIL WEEK ENDING 07 /27 /2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


5748                 White, David                                               07/18/12                    42                        08/29/12                    4                  4
5686                 White, Laura                                               07/18/12                    28                        08/15/12                    3                  3
4863                 Williams, David                                            06/18/12                    179                       12/14/12                    0                  1
4673                 Williams, Raheem                                           06/12/12                    111                       10/01/12                    0                  10
5379                 Willis, Robert                                             07/05/12                    29                        08/03/12                    1                  1
4688                 Wright, Brandon                                            06/12/12                    73                        08/24/12                    5                  5
1748                 Wright, John                                               03/02/12                    243                       10/31/12                    0                  40
4670                 Wright, Reginald                                           06/12/12                    75                        08/26/12                    6                  26




                                                                                                                                                                                                                                          CITY 005316
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 39 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Stubbs, Ashley <astubbs@montgomeryal.gov>
Cc:             Welch, James <jwelch@montgomeryal.gov>
Subject:        new work detail 7 27 12.docx
Attach:         new work detail 7 27 12.docx




                                                                                CITY 005317
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 40 of 102

                                                                      WORK DETAIL WEEK ENDING 07 /27 /2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                     Inmate name                                                Sentence                    #of days                  Release date                #of                Total#               Detail                Mandatory
                                                                                Date                        sentenced                                             days               of days                                    or
Booking                                                                                                     to                                                    worked             worked                                     Commuted
number                                                                                                                                                            this
                                                                                                                                                                  week
5586                 Alford, Issac                                              07/11/12                    30                        08/10/12                    1                  1
5282                 Armstrong, Dixie                                           07/01/12                    75                        09/14/12                    5                  7
5011                 Bailey, Antonio                                            06/20/12                    127                       10/25/12                    0                  19
5356                 Bailey, Elaine                                             07/05/12                    81                        09/24/12                    4                  12
5550                 Barnett, Deron                                             07/10/12                    33                        08/12/12                    1                  1
5705                 Bell, Stacy                                                07/18/12                    94                        10/20/12                    4                  4
4089                 Berry, Darryl                                              05/22/12                    208                       12/14/12                    7                  28                   Kitchen

3993                 Boissineau, Michael                                        05/18/12                    238                       01/18/13                    7                  52                   Kitchen

5754                 Bowens, Anthony                                            07/16/12                    85                        10/09/12                    3                  3
6092                 Boyer, D'Lando                                             07/19/11                    540                       01/09/13                    7                  355                  Kitchen               M
5651                 Cleveland, Charlie                                         07/13/12                    41                        08/23/12                    4                  4
5341                 Curry, Nathaniel                                           07/03/12                    29                        08/01/12                    0                  8
3872                 Davis, Tyrone                                              05/13/12                    146                       10/06/12                    7                  36                   kitchen
5544                 Daniels, Damario                                           10/08/12                    89                        10/08/12                    1                  1
5136                 Dixon, Mary                                                06/27/12                    58                        08/24/12                    0                  2
4933                 Dixon, Tarrance                                            06/19/12                    103                       09/30/12                    4                  18
5558                 Dudley, Jeremy                                             07/11/12                    25                        08/05/12                    4                  7
4040                 Dunn, Marcus                                               05/19/12                    220                       12/25/12                    6                  19
5291                 Edwards, Sequan                                            07/01/12                    58                        08/28/12                    5                  12
4305                 Foulks, Johnny                                             05/28/12                    150                       10/25/12                    6                  42
2079                 Fuller, Nathaniel                                          03/12/12                    412                       04/28/12                    7                  90                   Stadium

5048                 Gilmer, Rico                                               06/21/12                    178                       12/16/12                    0                  8
5288                 Godwin, Jennifer                                           06/30/12                    93                        10/01/12                    5                  9
5465                 Gorum, Tyler                                               07/07/12                    50                        08/26/12                    5                  9
5515                 Green, Thadeus                                             07/10/12                    38                        08/17/12                    1                  4
4621                 Griffin, Marvin                                            06/08/12                    94                        09/10/12                    1                  6
5522                 Hails, Nathaniel                                           07/11/12                    23                        08/03/12                    1                  5
3713                 Hardemon, Deaundre                                         05/08/12                    264                       01/27/12                    6                  56
5654                 Harper, Jacob                                              07/15/12                    61                        09/14/12                    1                  1
10278                Hayes, Don                                                 12/6/11                     363                       12/3/12                     0                  76                   Floor

5253                 Hogan, Shedrick                                            06/28/12                    100                       10/06/12                    6                  10
4656                 Howard, Jruvarous                                          06/09/12                    184                       12/10/12                    6                  26
5814                 Hubbard, Tawanda                                           07/23/12                    6                         07/29/12                    1                  1
5599                 Humphrey, Keyiwan                                          08/11/12                    20                        08/31/12                    4                  4
2161                 Jarrett, Stanley                                           3/13/12                     264                       12/02/12                    2                  2
3363                 Johnson, Marquit                                           04/25/12                    496                       09/03/12                    0                  567
5634                 Johnson, Marvin                                            07/14/12                    48                        08/31/12                    1                  1
5227                 King, Jabari                                               07/02/12                    103                       10/13/12                    2                  10
4390                 King, Michael                                              05/31/12                    100                       09/08/12                    2                  2
2349                 Knight, Marshekia                                          03/19/12                    118                       07/15/12                    5                  52                   Kitchen

5407                 Knight, Horace                                             07/07/12                    170                       12/24/12                    6                  7
4925                 Leonard, Christian                                         06/17/12                    185                       12/19/12                    6                  26




                                                                                                                                                                                                                                          CITY 005318
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 41 of 102

                                                                      WORK DETAIL WEEK ENDING 07 /27 /2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


4027                  London, Curtis                                            05/20/12                    141                       10/08/12                    7                  42                   Kitchen

5137                  Magee, Robert                                             06/25/12                    53                        08/17/12                    3                  14
5791                  Martin, Brandon                                           07/19/12                    32                        08/20/12                    1                  1
4962                  McGhee, Andre                                             06/21/12                    43                        08/01/12                    0                  1
3982                  Marshall, Benjamin                                        05/16/12                    150                       10/13/12                    7                  33                   Kitchen

5305                  McCall, Robbie                                            07/01/12                    67                        09/06/12                    1                  6
4678                  McQueen, Willie                                           06/12/12                    111                       10/01/12                    7                  18                   Kitchen

5352                  McWilliams, Cedric                                        07/05/12                    41                        08/15/12                    5                  10
5451                  McWilliams, Peter                                         07/11/12                    58                        09/07/12                    0                  5
5437                  Milledge, Bryant                                          07/06/12                    100                       10/14/12                    0                  1
5548                  Miller, Mitchell                                          07/11/12                    58                        09/07/12                    6                  11
4830                  Moisan, Ernestine                                         06/16/12                    104                       09/28/12                    6                  24                   Kitchen

4412                  Morgan, Derrick                                           06/01/12                    90                        08/30/12                    0                  1
4113                  Morgan, Michael                                           05/21/12                    100                       08/29/12                    1                  4
4957                  Muhammad, Malik                                           06/21/12                    73                        08/31/12                    5                  9
4778                  Palmer, Carl                                              06/17/12                    106                       10/01/12                    2                  3
4202                  Parks, Roosevelt                                          05/29/12                    155                       10/31/12                    6                  37
5353                  Perkins, William                                          07/05/12                    54                        08/28/12                    1                  1
4520                  Poole, Shermaine                                          06/05/12                    186                       12/8/12                     5                  34
3328                  Posey, Jonathan                                           04/23/12                    204                       11/13/12                    7                  71                   Kitchen

4137                  Pruette, Gina                                             05/21/12                    120                       09/18/12                    1                  11
5219                  Rawlinson, James                                          06/28/12                    53                        08/20/12                    7                  8
5487                  Robinson, Antwaun                                         07/07/12                    50                        08/26/12                    4                  4
4692                  Robinson, William                                         06/12/12                    111                       10/01/12                    1                  1
5583                  Rogers, Eric                                              07/11/12                    180                       01/07/13                    3                  3
5930                  Rogers, Wayne                                             07/23/12                    10                        08/02/12                    1                  1
4487                  Rudolph, Fredrick                                         06/05/12                    162                       11/14/12                    4                  37
4185                  Russell, James                                            05/24/12                    147                       10/18/12                    2                  31
4517                 Sheppard, Berman                                           06/05/12                    237                       01/28/12                    6                  38
9966                 Scott, Byron                                               11/24/11                    419                       01/16/13                    7                  61                   Kitchen

1429                 Scott, Little, Richard                                     02/18/12                    191                       08/27/12                    0                  11
5052                 Smith, Albert                                              06/22/12                    97                        09/27/12                    5                  19
4307                 Smith, Brandon                                             05/28/12                    90                        08/26/12                    4                  7
5097                 Smith, Felicia                                             06/26/12                    101                       10/05/12                    6                  22                   Kitchen

5074                 Smith, Latreasa                                            06/23/12                    97                        09/28/12                    6                  27                   Kitchen

5459                 Tallie, Curtis                                             07/07/12                    96                        10/11/12                    7                  12
5430                 Taylor, Edmund                                             07/06/12                    79                        09/23/12                    2                  3
7135                 Thomas, Arthur                                             08/22/12                    539                       02/11/13                    7                  203                  Kitchen               M
5333                 Thompson, Brandon                                          07/05/12                    87                        09/30/12                    6                  11
4737                 Trammell, Laquan                                           06/13/12                    191                       12/19/12                    1                  1
5518                  Upshaw, Abraham                                           07/11/12                    46                        08/26/12                    7                  10
4303                 Webb, Nyanna                                               05/28/12                    60                        07/27/12                    0                  1
3442                 Wells, Demorris                                            04/26/12                    90                        07/25/12                    7                  84                   Kitchen




                                                                                                                                                                                                                                          CITY 005319
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 42 of 102

                                                                      WORK DETAIL WEEK ENDING 07 /27 /2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


5748                 White, David                                               07/18/12                    42                        08/29/12                    4                  4
5686                 White, Laura                                               07/18/12                    28                        08/15/12                    3                  3
4863                 Williams, David                                            06/18/12                    179                       12/14/12                    0                  1
4673                 Williams, Raheem                                           06/12/12                    111                       10/01/12                    0                  10
5379                 Willis, Robert                                             07/05/12                    29                        08/03/12                    1                  1
4688                 Wright, Brandon                                            06/12/12                    73                        08/24/12                    5                  5
1748                 Wright, John                                               03/02/12                    243                       10/31/12                    0                  40
4670                 Wright, Reginald                                           06/12/12                    75                        08/26/12                    6                  26




                                                                                                                                                                                                                                          CITY 005320
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 43 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Mitchell, Keleskia H. <kmitchell@montgomeryal.gov>
Cc:             Welch, James <jwelch@montgomeryal.gov>; PoliceJailStaff
                <Poli ceJail Staff@montgomeryal.gov>
Subject:        new work detail 08 03 2012
Attach:         new work detail 08 03 2012.docx




                                                                                CITY 005323
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 44 of 102

                                                                      WORK DETAIL WEEK ENDING 08/03/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                     Inmate name                                                Sentence                    #of days                  Release date                #of                Total#               Detail                Mandatory
                                                                                Date                        sentenced                                             days               of days                                    or
Booking                                                                                                     to                                                    worked             worked                                     Commuted
number                                                                                                                                                            this
                                                                                                                                                                  week
5586                 Alford, Isaac                                              07/11/12                    30                        08/10/12                    4                  4
5282                 Armstrong, Dixie                                           07/01/12                    75                        09/14/12                    7                  14
5011                 Bailey, Antonio                                            06/20/12                    127                       10/25/12                    0                  19
5356                 Bailey, Elaine                                             07/05/12                    81                        09/24/12                    3                  15
5705                 Bell, Stacy                                                07/18/12                    94                        10/20/12                    6                  10
4089                 Berry, Darryl                                              05/22/12                    208                       12/14/12                    7                  35                   Kitchen

5175                 Biggio, William                                            06/26/12                    90                        09/24/12                    1                  1
3993                 Boissineau, Michael                                        05/18/12                    238                       01/18/13                    7                  59                   Kitchen

5754                 Bowens, Anthony                                            07/16/12                    85                        10/09/12                    5                  8
6092                 Boyer, D'Lando                                             07/19/11                    540                       01/09/13                    7                  362                  Kitchen               M
5614                 Brown, Edward                                              07/14/12                    54                        09/06/12                    1                  1
5651                 Cleveland, Charlie                                         07/13/12                    41                        08/23/12                    5                  9
5941                 Davis, LeJarviz                                            07/25/12                    59                        09/22/12                    4                  4
3872                 Davis, Tyrone                                              05/13/12                    146                       10/06/12                    7                  43                   kitchen
5544                 Daniels, Damario                                           10/08/12                    89                        10/08/12                    1                  2
5940                 Donaldson, Willie                                          07/24/12                    24                        08/17/12                    4                  4
4040                 Dunn, Demarcus                                             05/19/12                    220                       12/25/12                    6                  6
5291                 Edwards, Sequan                                            07/01/12                    58                        08/28/12                    1                  1
4305                 Foulks, Johnny                                             05/28/12                    150                       10/25/12                    6                  48
2079                 Fuller, Nathaniel                                          03/12/12                    412                       04/28/12                    6                  96                   Stadium

5048                 Gilmer, Rico                                               06/21/12                    178                       12/16/12                    7                  15
5288                 Godwin, Jennifer                                           06/30/12                    93                        10/01/12                    7                  16                   Kitchen

5945                 Grays, George                                              07/26/12                    178                       01/20/13                    4                  4
5515                 Green, Thadeus                                             07/10/12                    38                        08/17/12                    2                  6
4621                 Griffin, Marvin                                            06/08/12                    94                        09/10/12                    5                  11
5522                 Hails, Nathaniel                                           07/11/12                    23                        08/03/12                    0                  5
3713                 Hardemon, Deaundre                                         05/08/12                    264                       01/27/12                    5                  61
5654                 Harper, Jacob                                              07/15/12                    61                        09/14/12                    0                  1
10278                Hayes, Don                                                 12/6/11                     363                       12/3/12                     0                  76                   Floor

5253                 Hogan, Shedrick                                            06/28/12                    100                       10/06/12                    4                  14
4656                 Howard, Jruvarous                                          06/09/12                    184                       12/10/12                    5                  31
5599                 Humphrey, Keyiwan                                          08/11/12                    20                        08/31/12                    6                  12
5607                 Jackson, Timothy                                           07/13/12                    70                        09/21/12                    2                  2
2161                 Jarrett, Stanley                                           3/13/12                     264                       12/02/12                    1                  3
3363                 Johnson, Marquita                                          04/25/12                    496                       09/03/13                    6                  6                    Kitchen

5634                 Johnson, Marvin                                            07/14/12                    48                        08/31/12                    0                  1
4745                 Jones, Rico                                                06/14/12                    186                       12/17/12                    6                  6                    Kitchen

5227                 King, Jabari                                               07/02/12                    103                       10/13/12                    2                  12
4390                 King, Michael                                              05/31/12                    100                       09/08/12                    0                  2
5407                 Knight, Horace                                             07/07/12                    170                       12/24/12                    6                  13
4925                 Leonard, Christian                                         06/17/12                    185                       12/19/12                    6                  32
4027                 London, Curtis                                             05/20/12                    141                       10/08/12                    7                  49                   Kitchen




                                                                                                                                                                                                                                          CITY 005324
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 45 of 102

                                                                      WORK DETAIL WEEK ENDING 08/03/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


5137                  Magee, Robert                                             06/25/12                    53                        08/17/12                    1                  15
5791                  Martin, Brandon                                           07/19/12                    32                        08/20/12                    0                  1
3982                  Marshall, Benjamin                                        05/16/12                    150                       10/13/12                    7                  40                   Kitchen

5305                  McCall, Robbie                                            07/01/12                    67                        09/06/12                    1                  7
4678                  McQueen, Willie                                           06/12/12                    111                       10/01/12                    7                  25                   Kitchen

5451                  McWilliams, Peter                                         07/11/12                    58                        09/07/12                    0                  5
5437                  Milledge, Bryant                                          07/06/12                    100                       10/14/12                    0                  1
5548                  Miller, Mitchell                                          07/11/12                    58                        09/07/12                    6                  17
4830                  Moisan, Ernestine                                         06/16/12                    104                       09/28/12                    7                  31                   Kitchen

4412                  Morgan, Derrick                                           06/01/12                    90                        08/30/12                    0                  1
4113                  Morgan, Michael                                           05/21/12                    100                       08/29/12                    0                  4
4957                  Muhammad, Malik                                           06/21/12                    73                        08/31/12                    6                  15
4778                  Palmer, Carl                                              06/17/12                    106                       10/01/12                    6                  9
4202                  Parks, Roosevelt                                          05/29/12                    155                       10/31/12                    7                  44
5353                  Perkins, William                                          07/05/12                    54                        08/28/12                    5                  5
4520                  Poole, Shermaine                                          06/05/12                    186                       12/8/12                     4                  38
3328                  Posey, Jonathan                                           04/23/12                    204                       11/13/12                    7                  78                   Kitchen

4137                  Pruette, Gina                                             05/21/12                    120                       09/18/12                    3                  14
5219                  Rawlinson, James                                          06/28/12                    53                        08/20/12                    7                  15
4692                  Robinson, William                                         06/12/12                    111                       10/01/12                    1                  2
5583                  Rogers, Eric                                              07/11/12                    180                       01/08/12                    1                  1
5930                  Rogers, Wayne                                             07/23/12                    10                        08/02/12                    0                  1
4487                  Rudolph, Fredrick                                         06/05/12                    162                       11/14/12                    6                  42
4517                 Sheppard, Berman                                           06/05/12                    237                       01/28/12                    6                  44
9966                 Scott, Byron                                               11/24/11                    419                       01/16/13                    7                  68                   Kitchen

5944                 Simmons, Rowena                                            07/24/12                    180                       01/20/13                    1                  1
5052                 Smith, Albert                                              06/22/12                    97                        09/27/12                    4                  23
5927                 Smith, Apollo                                              07/23/12                    60                        09/21/12                    4                  4
4307                 Smith, Brandon                                             05/28/12                    90                        08/26/12                    1                  8
5097                 Smith, Felicia                                             06/26/12                    101                       10/05/12                    5                  27                   Kitchen

5074                 Smith, Latreasa                                            06/23/12                    97                        09/28/12                    5                  32                   Kitchen

5459                 Tallie, Curtis                                             07/07/12                    96                        10/11/12                    7                  19
5430                 Taylor, Edmund                                             07/06/12                    79                        09/23/12                    7                  10
7135                 Thomas, Arthur                                             08/22/12                    539                       02/11/13                    7                  210                  Kitchen               M
5333                 Thompson, Brandon                                          07/05/12                    87                        09/30/12                    1                  12
4737                 Trammell, Laquan                                           06/13/12                    191                       12/19/12                    0                  1
5748                 White, David                                               07/18/12                    42                        08/29/12                    2                  6
4863                 Williams, David                                            06/18/12                    179                       12/14/12                    0                  1
4673                 Williams, Raheem                                           06/12/12                    111                       10/01/12                    0                  10
5997                 Williams, Van                                              07/26/12                    61                        09/25/12                    2                  2
4688                 Wright, Brandon                                            06/12/12                    73                        08/24/12                    6                  11
1748                 Wright, John                                               03/02/12                    243                       10/31/12                    0                  40




                                                                                                                                                                                                                                          CITY 005325
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 46 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Mitchell, Keleskia H. <kmitchell@montgomeryal.gov>
Cc:             Carter, James A <jcarter@montgomeryal.gov>; Welch, James
                <jwelch@montgomeryal.gov>; PoliceJailStaff <PoliceJailStaff@montgomeryal.gov>
Subject:        new work detail 08 10 2012.docx
Attach:         new work detail 08 10 2012.docx




                                                                                          CITY 005326
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 47 of 102

                                                                      WORK DETAIL WEEK ENDING 08/10/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                     Inmate name                                                Sentence                    #of days                  Release date                #of                Total#               Detail                Mandatory
                                                                                Date                        sentenced                                             days               of days                                    or
Booking                                                                                                     to                                                    worked             worked                                     Commuted
number                                                                                                                                                            this
                                                                                                                                                                  week
5586                 Alford, Isaac                                              07/11/12                    30                        08/10/12                    0                  4
5282                 Armstrong, Dixie                                           07/01/12                    75                        09/14/12                    5                  19
5011                 Bailey, Antonio                                            06/20/12                    127                       10/25/12                    0                  19
5356                 Bailey, Elaine                                             07/05/12                    81                        09/24/12                    1                  16
5705                 Bell, Stacy                                                07/18/12                    94                        10/20/12                    1                  11
4089                 Berry, Darryl                                              05/22/12                    208                       12/14/12                    7                  42                   Kitchen

5175                 Biggio, William                                            06/26/12                    90                        09/24/12                    6                  7
3993                 Boissineau, Michael                                        05/18/12                    238                       01/18/13                    7                  66                   Kitchen

5754                 Bowens, Anthony                                            07/16/12                    85                        10/09/12                    4                  12
6092                 Boyer, D'Lando                                             07/19/11                    540                       01/09/13                    7                  369                  Kitchen               M
5614                 Brown, Edward                                              07/14/12                    54                        09/06/12                    2                  3
5817                 Byrd, Terry                                                07/23/12                    148                       12/18/12                    2                  2
5941                 Davis, LeJarviz                                            07/25/12                    59                        09/22/12                    0                  4
3872                 Davis, Tyrone                                              05/13/12                    146                       10/06/12                    7                  50                   kitchen
5544                 Daniels, Damario                                           10/08/12                    89                        10/08/12                    0                  2
5940                 Donaldson, Willie                                          07/24/12                    24                        08/17/12                    3                  7
4040                 Dunn, Demarcus                                             05/19/12                    220                       12/25/12                    5                  11
5291                 Edwards, Sequan                                            07/01/12                    58                        08/28/12                    3                  4
5531                 Felder, Jalisa                                             0725/12                                               09/07/12                    2                  2
4305                 Foulks, Johnny                                             05/28/12                    150                       10/25/12                    5                  53
2079                 Fuller, Nathaniel                                          03/12/12                    412                       04/28/12                    5                  101                  Stadium

5626                 Gardner, Loretta                                           07/14/12                    141                       12/02/12                    3                  3
5048                 Gilmer, Rico                                               06/21/12                    178                       12/16/12                    2                  17
5288                 Godwin, Jennifer                                           06/30/12                    93                        10/01/12                    7                  23                   Kitchen

5945                 Grays, George                                              07/26/12                    178                       01/20/13                    0                  4
4621                 Griffin, Marvin                                            06/08/12                    94                        09/10/12                    3                  14
3713                 Hardemon, Deaundre                                         05/08/12                    264                       01/27/12                    4                  65
5654                 Harper, Jacob                                              07/15/12                    61                        09/14/12                    0                  1
10278                Hayes, Don                                                 12/6/11                     363                       12/3/12                     0                  76                   Floor

5253                 Hogan, Shedrick                                            06/28/12                    100                       10/06/12                    4                  18
4656                 Howard, Jruvarous                                          06/09/12                    184                       12/10/12                    0                  31
5599                 Humphrey, Keyiwan                                          08/11/12                    20                        08/31/12                    5                  17
5607                 Jackson, Timothy                                           07/13/12                    70                        09/21/12                    6                  8
2161                 Jarrett, Stanley                                           3/13/12                     264                       12/02/12                    0                  3
3363                 Johnson, Marquita                                          04/25/12                    496                       09/03/13                    6                  12                   Kitchen

5634                 Johnson, Marvin                                            07/14/12                    48                        08/31/12                    0                  1
4745                 Jones, Rico                                                06/14/12                    186                       12/17/12                    7                  13                   Kitchen

5227                 King, Jabari                                               07/02/12                    103                       10/13/12                    1                  13
4390                 King, Michael                                              05/31/12                    100                       09/08/12                    1                  3
5407                 Knight, Horace                                             07/07/12                    170                       12/24/12                    3                  16
4925                 Leonard, Christian                                         06/17/12                    185                       12/19/12                    5                  37
4027                 London, Curtis                                             05/20/12                    141                       10/08/12                    7                  56                   Kitchen




                                                                                                                                                                                                                                          CITY 005327
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 48 of 102

                                                                      WORK DETAIL WEEK ENDING 08/10/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


5137                  Magee, Robert                                             06/25/12                    53                        08/17/12                    0                  15
5791                  Martin, Brandon                                           07/19/12                    32                        08/20/12                    0                  1
3982                  Marshall, Benjamin                                        05/16/12                    150                       10/13/12                    7                  47                   Kitchen

5305                  McCall, Robbie                                            07/01/12                    67                        09/06/12                    5                  12
4678                  McQueen, Willie                                           06/12/12                    111                       10/01/12                    7                  32                   Kitchen

5451                  McWilliams, Peter                                         07/11/12                    58                        09/07/12                    0                  5
5437                  Milledge, Bryant                                          07/06/12                    100                       10/14/12                    0                  1
5548                  Miller, Mitchell                                          07/11/12                    58                        09/07/12                    4                  21
4830                  Moisan, Ernestine                                         06/16/12                    104                       09/28/12                    7                  38                   Kitchen

4412                  Morgan, Derrick                                           06/01/12                    90                        08/30/12                    0                  1
4113                  Morgan, Michael                                           05/21/12                    100                       08/29/12                    7                  11                   Kitchen

4957                  Muhammad, Malik                                           06/21/12                    73                        08/31/12                    7                  22
4778                  Palmer, Carl                                              06/17/12                    106                       10/01/12                    7                  16
4202                  Parks, Roosevelt                                          05/29/12                    155                       10/31/12                    5                  49
5353                  Perkins, William                                          07/05/12                    54                        08/28/12                    2                  7
5917                  Patrick, Paul                                                                                                   09/18/12                    4                  4
4520                  Poole, Shermaine                                          06/05/12                    186                       12/8/12                     1                  39
5287                  Porter, Jeffery                                           06/30/12                    72                        09/10/12                    1                  1
3328                  Posey, Jonathan                                           04/23/12                    204                       11/13/12                    7                  85                   Kitchen

4137                  Pruette, Gina                                             05/21/12                    120                       09/18/12                    0                  14
5219                  Rawlinson, James                                          06/28/12                    53                        08/20/12                    7                  22
5487                  Robinson, Antwann                                         07/07/12                    50                        08/26/12                    6                  18
4692                  Robinson, William                                         06/12/12                    111                       10/01/12                    1                  3
5583                  Rogers, Eric                                              07/11/12                    180                       01/08/12                    5                  6
4487                  Rudolph, Fredrick                                         06/05/12                    162                       11/14/12                    4                  46
4517                 Sheppard, Berman                                           06/05/12                    237                       01/28/12                    5                  49
9966                 Scott, Byron                                               11/24/11                    419                       01/16/13                    7                  75                   Kitchen

6217                   Seawright, Randy                                         08/02/12                                              08/28/12                    1                  1
5944                 Simmons, Rowena                                            07/24/12                    180                       01/20/13                    2                  3
5052                 Smith, Albert                                              06/22/12                    97                        09/27/12                    4                  27
5927                 Smith, Apollo                                              07/23/12                    60                        09/21/12                    4                  8
4307                 Smith, Brandon                                             05/28/12                    90                        08/26/12                    0                  8
5097                 Smith, Felicia                                             06/26/12                    101                       10/05/12                    5                  32                   Kitchen

5074                 Smith, Latreasa                                            06/23/12                    97                        09/28/12                    5                  37                   Kitchen

5459                 Tallie, Curtis                                             07/07/12                    96                        10/11/12                    5                  24
5430                 Taylor, Edmund                                             07/06/12                    79                        09/23/12                    7                  17                   Kitchen

7135                 Thomas, Arthur                                             08/22/12                    539                       02/11/13                    7                  217                  Kitchen               M
5333                 Thompson, Brandon                                          07/05/12                    87                        09/30/12                    0                  12
4737                 Trammell, Laquan                                           06/13/12                    191                       12/19/12                    0                  1
55818                 Upshaw, Abraham                                           07/11/12                    46                        08/26/12                    6                  22
5748                 White, David                                               07/18/12                    42                        08/29/12                    1                  7
4863                 Williams, David                                            06/18/12                    179                       12/14/12                    0                  1
4673                 Williams, Raheem                                           06/12/12                    111                       10/01/12                    0                  10




                                                                                                                                                                                                                                          CITY 005328
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 49 of 102

                                                                      WORK DETAIL WEEK ENDING 08/10/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


5997                 Williams, Van                                              07/26/12                    61                        09/25/12                    1                  3
4688                 Wright, Brandon                                            06/12/12                    73                        08/24/12                    4                  15
1748                 Wright, John                                               03/02/12                    243                       10/31/12                    0                  40




                                                                                                                                                                                                                                          CITY 005329
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 50 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Mitchell, Brenda M. <bmitchell@montgomeryal.gov>; Gooden, Brenda
                <bgooden@montgomeryal.gov>
Cc:             Welch, James <jwelch@montgomeryal.gov>; Stubbs, Ashley
                <astubbs@montgomeryal.gov>; Mitchell, Keleskia H. <kmitchell@montgomeryal.gov>;
                PoliceJailStaff <PoliceJailStaff@montgomeryal.gov>
Subject:        new work detail 08 23 2012.docx
Attach:         new work detail 08 10 2012.docx




                                                                                          CITY 005332
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 51 of 102

                                                                      WORK DETAIL WEEK ENDING 08/23/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                     Inmate name                                                Sentence                    #of days                  Release date                #of                Total#               Detail                Mandatory
                                                                                Date                        sentenced                                             days               of days                                    or
Booking                                                                                                     to                                                    worked             worked                                     Commuted
number                                                                                                                                                            this
                                                                                                                                                                  week
6350                 Allen, Leonardo                                                                                                                              1                  1
5282                 Armstrong, Dixie                                           07/01/12                    75                        09/14/12                    5                  29                   Kitchen
5943                 Ausburn, Douglas                                                                                                                             4                  4
5011                 Bailey, Antonio                                            06/20/12                    127                       10/25/12                    0                  19
5356                 Bailey, Elaine                                             07/05/12                    81                        09/24/12                    13                 29
6386                 Bargaineer, Michael                                                                                                                          9                  9                    Kitchen
6549                 Barnes, Arthur                                                                                                                               2                  2
5669                 Barnes, Mark                                                                                                                                 2                  2
5705                 Bell, Stacy                                                07/18/12                    94                        10/20/12                    13                 23                   Kitchen

5175                 Biggio, William                                            06/26/12                    90                        09/24/12                    11                 18
6008                 Bivens, Markell                                                                                                                              2                  2
3993                 Boissineau, Michael                                        05/18/12                    238                       01/18/13                    9                  75                   Kitchen

5754                 Bowens, Anthony                                            07/16/12                    85                        10/09/12                    13                 25
6092                 Boyer, D'Lando                                             07/19/11                    540                       01/09/13                    14                 383                  Kitchen               M
6553                 Brooks, Chandra                                                                                                                              3                  3
5614                 Brown, Edward                                              07/14/12                    54                        09/06/12                    9                  12
5947                 Bryant, Quinten                                                                                                                              9                  9                    Kitchen
5817                 Byrd, Terry                                                07/23/12                    148                       12/18/12                    2                  4
6550                 Calhoun, Michael                                                                                                                             1                  1
5680                 Calloway, Corrace                                                                                                                            2                  2
4959                 Carter, Martellis                                                                                                                            6                  6
6893                 Chappell, Shufford                                                                                                                           1                  1
5729                 Chavers, Donald                                                                                                                              9                  9                    Kitchen
6505                 Cheatum, Robert                                                                                                                              5                  5
5373                 Coleman, Tanuria                                                                                                                             1                  1
5612                 Crenshaw, Ricardo                                                                                                                            2                  2
5941                 Davis, LeJarviz                                            07/25/12                    59                        09/22/12                    0                  4
5544                 Daniels, Damario                                           10/08/12                    89                        10/08/12                    1                  3
6829                 Deramus, Antonio                                                                                                                             2                  2
6952                 Driver, William                                                                                                                              4                  4
4040                 Dunn, Demarcus                                             05/19/12                    220                       12/25/12                    13                 24
5291                 Edwards, Sequan                                            07/01/12                    58                        08/28/12                    14                 18
6557                 Ellis, Horace                                                                                                                                2                  2
5531                 Felder, Jalisa                                             0725/12                                               09/07/12                    9                  11
6835                 Flowers, Brenda                                                                                                                              2                  2
6490                 Forry, Jeffery                                                                                                                               4                  4
4305                 Foulks, Johnny                                             05/28/12                    150                       10/25/12                    12                 65
6791                 Frost, Carter                                                                                                                                1                  1
2079                 Fuller, Nathaniel                                          03/12/12                    412                       04/28/12                    12                 113                  Stadium

5462                 Gardner, Charlie                                                                                                                             5                  5
5626                 Gardner, Loretta                                           07/14/12                    141                       12/02/12                    7                  10
6618                 Giles, Lee                                                                                                                                   1                  1




                                                                                                                                                                                                                                          CITY 005333
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 52 of 102

                                                                      WORK DETAIL WEEK ENDING 08/23/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


5048                 Gilmer, Rico                                               06/21/12                    178                       12/16/12                    14                 31
6921                 Givand, Jimmie                                                                                                                               3                  3
5288                 Godwin, Jennifer                                           06/30/12                    93                        10/01/12                    13                 36                   Kitchen

6858                 Gray, Lycrezia                                                                                                                               1                  1
5945                 Grays, George                                              07/26/12                    178                       01/20/13                    0                  4
4980                 Green, Travis                                                                                                                                2                  2
6871                 Griggs, Ernest                                                                                                                               1                  1
3713                 Hardemon, Deaundre                                         05/08/12                    264                       01/27/12                    13                 78
6662                 Harvey, Ashley                                                                                                                               1                  1
10278                Hayes, Don                                                 12/6/11                     363                       12/3/12                     0                  76                   Floor

6060                 Henderson, Michael                                                                                                                           2                  2
6813                 Herbert, Joshua                                                                                                                              2                  2
6839                 Hill, Lionel                                                                                                                                 3                  3
5253                 Hogan, Shedrick                                            06/28/12                    100                       10/06/12                    14                 32
6591                 Holloway, Harriett                                                                                                                           6                  6                    Kitchen

4656                 Howard, Jruvarous                                          06/09/12                    184                       12/10/12                    1                  32
6815                 Howard, Raheem                                                                                                                               3                  3
6705                 Jackson, Minnie                                                                                                                              2                  2
5607                 Jackson, Timothy                                           07/13/12                    70                        09/21/12                    12                 20
2161                 Jarrett, Stanley                                           3/13/12                     264                       12/02/12                    1                  4
3363                 Johnson, Marquita                                          04/25/12                    496                       09/03/13                    12                 24                   Kitchen

5634                 Johnson, Marvin                                            07/14/12                    48                        08/31/12                    0                  1
4552                 Jones, Alexander                                                                                                                             4                  7
4745                 Jones, Rico                                                06/14/12                    186                       12/17/12                    14                 27                   Kitchen

6463                 Jones, Terry                                                                                                                                 1                  1
6544                 Kelly, Kimberly                                                                                                                              1                  1
5227                 King, Jabari                                               07/02/12                    103                       10/13/12                    14                 27
4390                 King, Michael                                              05/31/12                    100                       09/08/12                    1                  3
5407                 Knight, Horace                                             07/07/12                    170                       12/24/12                    12                 28
0443                 Knight, Horace, David                                                                                                                        1                  1
4925                 Leonard, Christian                                         06/17/12                    185                       12/19/12                    13                 50
6628                 London, Marrara                                                                                                                              3                  3
5739                 Lowery, Tommy                                                                                                                                1                  1
5911                 Luster, Jacynthia                                                                                                                            2                  2
3982                 Marshall, Benjamin                                         05/16/12                    150                       10/13/12                    14                 61                   Kitchen

5305                 McCall, Robbie                                             07/01/12                    67                        09/06/12                    12                 24
6619                 Mclean, Timothy                                                                                                                              1                  1
6269                 McCoy, Brian                                                                                                                                 1                  1
4678                 McQueen, Willie                                            06/12/12                    111                       10/01/12                    14                 46                   Kitchen

5451                 McWilliams, Peter                                          07/11/12                    58                        09/07/12                    14                 19                   Kitchen

5437                  Milledge, Bryant                                          07/06/12                    100                       10/14/12                    0                  1
6847                  Montgomery, Quanishia                                                                                                                       1                  1
4412                  Morgan, Derrick                                           06/01/12                    90                        08/30/12                    2                  2
4113                  Morgan, Michael                                           05/21/12                    100                       08/29/12                    14                 25                   Kitchen

5255                  Moss, Willie                                                                                                                                1                  1
6867                  Murray, Fredrick                                                                                                                            1                  1




                                                                                                                                                                                                                                          CITY 005334
        Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 53 of 102

                                                                      WORK DETAIL WEEK ENDING 08/23/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


6533'                Neal, Larry                                                                                                                                  3                  3
5512                 Oliver, Gwendolyn                                                                                                                            1                  1
4778                 Palmer, Carl                                               06/17/12                    106                       10/01/12                    9                  25
6819                 Palmer, Tysha                                                                                                                                2                  2
4202                 Parks, Roosevelt                                           05/29/12                    155                       10/31/12                    12                 61
5917                 Patrick, Paul                                                                                                    09/18/12                    14                 33
6843                 Pecks, Juanita                                                                                                                               4                  4
5815                 Perry, Gerald                                                                                                                                1                  1
4520                 Poole, Shermaine                                           06/05/12                    186                       12/8/12                     0                  39
5287                 Porter, Jeffery                                            06/30/12                    72                        09/10/12                    0                  1
5699                 Powell, Keith                                                                                                                                2                  2
4137                 Pruette, Gina                                              05/21/12                    120                       09/18/12                    1                  15
6401                 Pruitt, Vette                                                                                                                                3                  3
5856                 Reynolds, Harold                                                                                                                             9                  9                    Kitchen

4692                 Robinson, William                                          06/12/12                    111                       10/01/12                    14                 17
5583                  Rogers, Eric                                              07/11/12                    180                       01/08/12                    10                 16
4487                  Rudolph, Fredrick                                         06/05/12                    162                       11/14/12                    10                 56
6775                 Saffold, Courtney                                                                                                                            3                  3
9966                 Scott, Byron                                               11/24/11                    419                       01/16/13                    14                 89                   Kitchen

6217                   Seawright, Randy                                         08/02/12                                              08/28/12                    11                 12
5944                 Simmons, Rowena                                            07/24/12                    180                       01/20/13                    10                 13                   Kitchen

5052                 Smith, Albert                                              06/22/12                    97                        09/27/12                    8                  35
5927                 Smith, Apollo                                              07/23/12                    60                        09/21/12                    13                 23
4307                 Smith, Brandon                                             05/28/12                    90                        08/26/12                    1                  9
5097                 Smith, Felicia                                             06/26/12                    101                       10/05/12                    11                 43                   Kitchen

5507                 Smith, Johnnie                                                                                                                               2                  2
6047                 Smith, Sean                                                                                                                                  12                 12                   IAUNDRY

5430                 Taylor, Edmund                                             07/06/12                    79                        09/23/12                    14                 31                   Kitchen

7135                 Thomas, Arthur                                             08/22/12                    539                       02/11/13                    0                  217                  Kitchen               M
5333                 Thompson, Brandon                                          07/05/12                    87                        09/30/12                    6                  18
6236                 Timmons, Robert                                                                                                                              1                  1
4737                 Trammell, Laquan                                           06/13/12                    191                       12/19/12                    7                  8
6911                  Upshaw, Vertwon                                                                                                                             3                  3
6348                 Waddell, Herbert                                                                                                                             1                  1
6814                 Washington, Reginald                                                                                                                         1                  1
5847                 White, Jovita                                                                                                                                1                  1
6566                 White, Ralph                                                                                                                                 2                  2
4008                 Williams, Charlie                                                                                                                            9                  9                    Kitchen

4863                 Williams, David                                            06/18/12                    179                       12/14/12                    0                  1
6912                 Williams, Lamonica                                                                                                                           1                  1
7030                 Williams, Natalie                                                                                                                            1                  1
4673                 Williams, Raheem                                           06/12/12                    111                       10/01/12                    6                  36




                                                                                                                                                                                                                                          CITY 005335
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 54 of 102

                                                                      WORK DETAIL WEEK ENDING 08/23/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


6739                 Williams, Shanna                                                                                                                             6                  6
5997                 Williams, Van                                              07/26/12                    61                        09/25/12                    1                  3
6683                 Woods, Eddie                                                                                                                                 3                  3
1748                 Wright, John                                               03/02/12                    243                       10/31/12                    0                  40
6680                 Young, Edwin                                                                                                                                 5                  5
5610                 Zeigler, Andre                                                                                                                               2                  2




                                                                                                                                                                                                                                          CITY 005336
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 55 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Gooden, Brenda <bgooden@montgomeryal.gov>; Mitchell, Brenda M.
                <bmitchell@montgomeryal.gov>; Mitchell, Keleskia H.
                <kmitchell@montgomeryal.gov>; Stubbs, Ashley <astubbs@montgomeryal.gov>
Cc:             Welch, James <jwelch@montgomeryal.gov>; PoliceJailStaff
                <Poli ceJail Staff@montgomeryal.gov>
Subject:        new work detail 08 23 2012.docxcorrected copy
Attach:         new work detail 08 23 2012.docx




                                                                                          CITY 005337
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 56 of 102

                                                                      WORK DETAIL WEEK ENDING 08/23/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                     Inmate name                                                Sentence                    #of days                  Release date                #of                Total#               Detail                Mandatory
                                                                                Date                        sentenced                                             days               of days                                    or
Booking                                                                                                     to                                                    worked             worked                                     Commuted
number                                                                                                                                                            this
                                                                                                                                                                  week
6350                 Allen, Leonardo                                            8/27/12                                               09/04/12                    1                  1
5282                 Armstrong, Dixie                                           07/01/12                    75                        09/14/12                    5                  29                   Kitchen
5943                 Ausburn, Douglas                                           07/25/12                                              08/27/12                    4                  4
5011                 Bailey, Antonio                                            06/20/12                    127                       10/25/12                    0                  19
5356                 Bailey, Elaine                                             07/05/12                    81                        09/24/12                    13                 29
6386                 Bargaineer, Michael                                        08/05/12                                              10/02/12                    9                  9                    Kitchen
6549                 Barnes, Arthur                                             08/09/12                                              10/06/12                    2                  2
5669                 Barnes, Mark                                               07/16/12                                              10/01/12                    2                  2
5705                 Bell, Stacy                                                07/18/12                    94                        10/20/12                    13                 23                   Kitchen

5175                 Biggio, William                                            06/26/12                    90                        09/24/12                    11                 18
6008                 Bivens, Markell                                            07/27/12                                              09/09/12                    2                  2
3993                 Boissineau, Michael                                        05/18/12                    238                       01/18/13                    9                  75                   Kitchen

5754                 Bowens, Anthony                                            07/16/12                    85                        10/09/12                    13                 25
6092                 Boyer, D'Lando                                             07/19/11                    540                       01/09/13                    14                 383                  Kitchen               M
6553                 Brooks, Chandra                                            08/09/12                                              09/04/12                    3                  3
5614                 Brown, Edward                                              07/14/12                    54                        09/06/12                    9                  12
5947                 Bryant, Quinten                                            07/14/12                                              09/06/12                    9                  9                    Kitchen
5817                 Byrd, Terry                                                07/23/12                    148                       12/18/12                    2                  4
6550                 Calhoun, Michael                                           08/09/12                                              01/05/13                    1                  1
5680                 Calloway, Corrace                                          07/16/12                                              09/24/12                    2                  2
4959                 Carter, Martellis                                          06/20/12                                              09/02/12                    6                  6
6893                 Chappell, Shufford                                         08/17/12                                              08/29/12                    1                  1
5729                 Chavers, Donald                                            07/18/12                                              08/31/12                    9                  9                    Kitchen
6505                 Cheatum, Robert                                            08/08/12                                              10/27/12                    5                  5
5373                 Coleman, Tanuria                                           07/25/12                                              01/10/13                    1                  1
5612                 Crenshaw, Ricardo                                          07/14/12                                              12/25/12                    2                  2
5941                 Davis, LeJarviz                                            07/25/12                    59                        09/22/12                    0                  4
5544                 Daniels, Damario                                           10/08/12                    89                        10/08/12                    1                  3
6952                 Driver, William                                            08/19/12                                              10/15/12                    4                  4
4040                 Dunn, Demarcus                                             05/19/12                    220                       12/25/12                    13                 24
5291                 Edwards, Sequan                                            07/01/12                    58                        08/28/12                    14                 18
6557                 Ellis, Horace                                              08/11/12                                              02/08/12                    2                  2
5531                 Felder, Jalisa                                             0725/12                                               09/07/12                    9                  11
6835                 Flowers, Brenda                                            08/16/12                                              11/23/12                    2                  2
6490                 Forry, Jeffery                                             08/07/12                                              09/08/12                    4                  4
4305                 Foulks, Johnny                                             05/28/12                    150                       10/25/12                    12                 65
6791                 Frost, Carter                                              08/14/12                                              11/04/12                    1                  1
2079                 Fuller, Nathaniel                                          03/12/12                    412                       04/28/12                    12                 113                  Stadium

5462                 Gardner, Charlie                                           07/24/12                                              09/28/12                    5                  5
5626                 Gardner, Loretta                                           07/14/12                    141                       12/02/12                    7                  10
5048                 Gilmer, Rico                                               06/21/12                    178                       12/16/12                    14                 31
6921                 Givand, Jimmie                                             08/17/12                                              09/13/12                    3                  3




                                                                                                                                                                                                                                          CITY 005338
        Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 57 of 102

                                                                      WORK DETAIL WEEK ENDING 08/23/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


5288                 Godwin, Jennifer                                           06/30/12                    93                        10/01/12                    13                 36                   Kitchen

6858                 Gray, Lycrezia                                             08/16/12                                              09/08/12                    1                  1
5945                 Grays, George                                              07/26/12                    178                       01/20/13                    0                  4
4980                 Green, Travis                                              06/21/12                                              08/27/12                    2                  2
6871                 Griggs, Ernest                                             08/16/12                                              08/26/12                    1                  1
3713                 Hardemon, Deaundre                                         05/08/12                    264                       01/27/12                    13                 78
6662                 Harvey, Ashley                                             07/31/12                                              08/29/12                    1                  1
10278                Hayes, Don                                                 12/6/11                     363                       12/3/12                     0                  76                   Floor

6060                 Henderson, Michael                                         07/29/12                                              10/14/12                    2                  2
6813                 Herbert, Joshua                                            08/14/12                                              09/18/12                    2                  2
6839                 Hill, Lionel                                               08/15/12                                              10/17/12                    3                  3
5253                 Hogan, Shedrick                                            06/28/12                    100                       10/06/12                    14                 32
6591                 Holloway, Harriett                                         08/10/12                                              12/14/12                    6                  6                    Kitchen

4656                 Howard, Jruvarous                                          06/09/12                    184                       12/10/12                    1                  32
6815                 Howard, Raheem                                             08/14/12                                              01/02/13                    3                  3
6705                 Jackson, Minnie                                            08/12/12                                              09/05/12                    2                  2
5607                 Jackson, Timothy                                           07/13/12                    70                        09/21/12                    12                 20
2161                 Jarrett, Stanley                                           3/13/12                     264                       12/02/12                    1                  4
3363                 Johnson, Marquita                                          04/25/12                    496                       09/03/13                    12                 24                   Kitchen

5634                 Johnson, Marvin                                            07/14/12                    48                        08/31/12                    0                  1
4552                 Jones, Alexander                                           06/06/12                                              01/22/13                    4                  7
4745                 Jones, Rico                                                06/14/12                    186                       12/17/12                    14                 27                   Kitchen

6463                 Jones, Terry                                               08/07/12                                              09/08/12                    1                  1
6544                 Kelly, Kimberly                                            08/09/12                                              09/14/12                    1                  1
5227                 King, Jabari                                               07/02/12                    103                       10/13/12                    14                 27
4390                 King, Michael                                              05/31/12                    100                       09/08/12                    1                  3
5407                 Knight, Horace                                             07/07/12                    170                       12/24/12                    12                 28
0443                 Knight, Horace, David                                      07/06/12                                              12/24/12                    1                  1
4925                 Leonard, Christian                                         06/17/12                    185                       12/19/12                    13                 50
6628                 London, Marrara                                            08/11/12                                              08/31/12                    3                  3
5739                 Lowery, Tommy                                              07/25/12                                              10/08/12                    1                  1
5911                 Luster, Jacynthia                                          07/24/12                                              09/03/12                    2                  2
3982                 Marshall, Benjamin                                         05/16/12                    150                       10/13/12                    14                 61                   Kitchen

5305                 McCall, Robbie                                             07/01/12                    67                        09/06/12                    12                 24
6619                 Mclean, Timothy                                            08/10/12                                              09/20/12                    1                  1
6269                 McCoy, Brian                                               08/03/12                                              09/11/12                    1                  1
4678                 McQueen, Willie                                            06/12/12                    111                       10/01/12                    14                 46                   Kitchen

5451                 McWilliams, Peter                                          07/11/12                    58                        09/07/12                    14                 19                   Kitchen

5437                 Milledge, Bryant                                           07/06/12                    100                       10/14/12                    0                  1
4412                 Morgan, Derrick                                            06/01/12                    90                        08/30/12                    2                  2
4113                 Morgan, Michael                                            05/21/12                    100                       08/29/12                    14                 25                   Kitchen

5255                 Moss, Willie                                               07/24/12                                              11/09/12                    1                  1
6867                 Murray, Fredrick                                           08/16/12                                              09/19/12                    1                  1
6533'                Neal, Larry                                                08/08/12                                              09/13/12                    3                  3
5512                 Oliver, Gwendolyn                                          07/25/12                                              01/05/13                    1                  1
4778                 Palmer, Carl                                               06/17/12                    106                       10/01/12                    9                  25




                                                                                                                                                                                                                                          CITY 005339
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 58 of 102

                                                                      WORK DETAIL WEEK ENDING 08/23/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


4202                  Parks, Roosevelt                                          05/29/12                    155                       10/31/12                    12                 61
5815                  Perry, Gerald                                             07/20/12                                              10/24/12                    1                  1
4520                  Poole, Shermaine                                          06/05/12                    186                       12/8/12                     0                  39
5287                  Porter, Jeffery                                           06/30/12                    72                        09/10/12                    0                  1
4137                  Pruette, Gina                                             05/21/12                    120                       09/18/12                    1                  15
6401                  Pruitt, Vette                                             08/06/12                                              09/14/12                    3                  3
5856                  Reynolds, Harold                                          07/22/12                                              09/19/12                    9                  9                    Kitchen

4692                  Robinson, William                                         06/12/12                    111                       10/01/12                    14                 17
5583                  Rogers, Eric                                              07/11/12                    180                       01/08/12                    10                 16
4487                  Rudolph, Fredrick                                         06/05/12                    162                       11/14/12                    10                 56
6775                 Saffold, Courtney                                          08/4/12                                               08/31/12                    3                  3
9966                 Scott, Byron                                               11/24/11                    419                       01/16/13                    14                 89                   Kitchen

6217                   Seawright, Randy                                         08/02/12                                              08/28/12                    11                 12
5944                 Simmons, Rowena                                            07/24/12                    180                       01/20/13                    10                 13                   Kitchen

5052                 Smith, Albert                                              06/22/12                    97                        09/27/12                    8                  35
5927                 Smith, Apollo                                              07/23/12                    60                        09/21/12                    13                 23
4307                 Smith, Brandon                                             05/28/12                    90                        08/26/12                    1                  9
5097                 Smith, Felicia                                             06/26/12                    101                       10/05/12                    11                 43                   Kitchen

5507                 Smith, Johnnie                                             07/09/12                                              12/23/12                    2                  2
6047                 Smith, Sean                                                07/29/12                                              09/12/12                    12                 12                   IAUNDRY

5430                 Taylor, Edmund                                             07/06/12                    79                        09/23/12                    14                 31                   Kitchen

7135                 Thomas, Arthur                                             08/22/12                    539                       02/11/13                    0                  217                  Kitchen               M
5333                 Thompson, Brandon                                          07/05/12                    87                        09/30/12                    6                  18
6236                 Timmons, Robert                                            08/02/12                                              09/20/12                    1                  1
4737                 Trammell, Laquan                                           06/13/12                    191                       12/19/12                    7                  8
6348                 Waddell, Herbert                                           08/04/12                                              09/02/12                    1                  1
6814                 Washington, Reginald                                       08/14/12                                              10/22/12                    1                  1
5847                 White, Jovita                                              07/21/12                                              09/03/12                    1                  1
6566                 White, Ralph                                               08/09/12                                              02/03/13                    2                  2
4008                 Williams, Charlie                                          05/18/12                                              10/15/12                    9                  9                    Kitchen

4863                 Williams, David                                            06/18/12                    179                       12/14/12                    0                  1
6912                 Williams, Lamonica                                         08/17/12                                              10/11/12                    1                  1
7030                 Williams, Natalie                                          08/22/12                                              09/10/12                    1                  1
4673                 Williams, Raheem                                           06/12/12                    111                       10/01/12                    6                  36
6739                 Williams, Shanna                                           08/13/12                                              10/06/12                    6                  6
5997                 Williams, Van                                              07/26/12                    61                        09/25/12                    1                  3
6683                 Woods, Eddie                                               08/11/12                                              11/29/12                    3                  3
1748                 Wright, John                                               03/02/12                    243                       10/31/12                    0                  40
6680                 Young, Edwin                                               08/11/12                                              09/08/12                    5                  5
5610                 Zeigler, Andre                                             07/14/12                                              10/07/12                    2                  2




                                                                                                                                                                                                                                          CITY 005340
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 59 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Gooden, Brenda <bgooden@montgomeryal.gov>; Gulley, Tiffany
                <tgulley@montgomeryal.gov>; Mitchell, Keleskia H. <kmitchell@montgomeryal.gov>
Cc:             Welch, James <jwelch@montgomeryal.gov>; Lampley, Kathleen
                <klampley@montgomeryal.gov>; PoliceJailStaff <PoliceJailStaff@montgomeryal.gov>
Subject:        new work detail 08 31 2012.docx
Attach:         new work detail 08 31 2012.docx




                                                                                          CITY 005343
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 60 of 102

                                                                      WORK DETAIL WEEK ENDING 08/31/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                     Inmate name                                                Sentence                    #of days                  Release date                #of                Total#               Detail                Mandatory
                                                                                Date                        sentenced                                             days               of days                                    or
Booking                                                                                                     to                                                    worked             worked                                     Commuted
number                                                                                                                                                            this
                                                                                                                                                                  week
6350                 Allen, Leonardo                                            8/27/12                                               09/04/12                    1                  1
5282                 Armstrong, Dixie                                           07/01/12                    75                        09/14/12                    5                  29                   Kitchen
5011                 Bailey, Antonio                                            06/20/12                    127                       10/25/12                    0                  19
6386                 Bargaineer, Michael                                        08/05/12                                              10/02/12                    7                  16                   Kitchen
6549                 Barnes, Arthur                                             08/09/12                                              10/06/12                    7                  9
5669                 Barnes, Mark                                               07/16/12                                              10/01/12                    3                  5
5705                 Bell, Stacy                                                07/18/12                    94                        10/20/12                    5                  28                   Kitchen

5175                 Biggio, William                                            06/26/12                    90                        09/24/12                    6                  24
6008                 Bivens, Markell                                            07/27/12                                              09/09/12                    2                  4
3993                 Boissineau, Michael                                        05/18/12                    238                       01/18/13                    4                  79                   Kitchen

5754                 Bowens, Anthony                                            07/16/12                    85                        10/09/12                    6                  31
6092                 Boyer, D'Lando                                             07/19/11                    540                       01/09/13                    7                  390                  Kitchen               M
6553                 Brooks, Chandra                                            08/09/12                                              09/04/12                    0                  3
5947                 Bryant, Quinten                                            07/14/12                                              09/06/12                    7                  16                   Kitchen
7184                 Byrd, Darlene                                              08/27/12                                              09/30/12                    1                  1
5817                 Byrd, Terry                                                07/23/12                    148                       12/18/12                    6                  11
6550                 Calhoun, Michael                                           08/09/12                                              01/05/13                    0                  1
5680                 Calloway, Corrace                                          07/16/12                                              09/24/12                    0                  2
7117                 Carlisle, Christopher                                      08/25/12                                              09/20/12                    2                  2
4959                 Carter, Martellis                                          06/20/12                                              09/02/12                    4                  10
5729                 Chavers, Donald                                            07/18/12                                              08/31/12                    7                  16                   Kitchen
6505                 Cheatum, Robert                                            08/08/12                                              10/27/12                    7                  12
5373                 Coleman, Tanuria                                           07/25/12                                              01/10/13                    0                  1
5612                 Crenshaw, Ricardo                                          07/14/12                                              12/25/12                    1                  3
6935                 Davis, Julius                                              08/18/12                                              09/11/12                    3                  3
5941                 Davis, LeJarviz                                            07/25/12                    59                        09/22/12                    0                  4
5544                 Daniels, Damario                                           10/08/12                    89                        10/08/12                    6                  9
7079                 Dixon, Tarrance                                            08/23/12                                              09/01/12                    1                  1
6952                 Driver, William                                            08/19/12                                              10/15/12                    7                  11
4040                 Dunn, Demarcus                                             05/19/12                    220                       12/25/12                    7                  31
6557                 Ellis, Horace                                              08/11/12                                              02/08/12                    4                  6
7149                 Evans, Jonathan                                            08/26/12                                              09/15/12                    2                  2
5531                 Felder, Jalisa                                             0725/12                                               09/07/12                    5                  16
6835                 Flowers, Brenda                                            08/16/12                                              11/23/12                    2                  4
6490                 Forry, Jeffery                                             08/07/12                                              09/08/12                    7                  11
4305                 Foulks, Johnny                                             05/28/12                    150                       10/25/12                    7                  72
6791                 Frost, Carter                                              08/14/12                                              11/04/12                    5                  6
2079                 Fuller, Nathaniel                                          03/12/12                    412                       04/28/12                    7                  120                  Stadium

5462                 Gardner, Charlie                                           07/24/12                                              09/28/12                    6                  11
5626                 Gardner, Loretta                                           07/14/12                    141                       12/02/12                    4                  14
5048                 Gilmer, Rico                                               06/21/12                    178                       12/16/12                    3                  34
6921                 Givand, Jimmie                                             08/17/12                                              09/13/12                    7                  10




                                                                                                                                                                                                                                          CITY 005344
        Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 61 of 102

                                                                      WORK DETAIL WEEK ENDING 08/31/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


7050                 Glover, Christopher                                        08/22/12                                              09/02/12                    3                  3
6858                 Gray, Lycrezia                                             08/16/12                                              09/08/12                    0                  1
5945                 Grays, George                                              07/26/12                    178                       01/20/13                    1                  5
3713                 Hardemon, Deaundre                                         05/08/12                    264                       01/27/12                    7                  85
6991                 Harris, Joseph                                             08/20/12                                              09/24/12                    6                  6
10278                Hayes, Don                                                 12/6/11                     363                       1/2/3/12                    0                  76                   Floor

6060                 Henderson, Michael                                         07/29/12                                              10/14/12                    1                  3
6813                 Herbert, Joshua                                            08/14/12                                              09/18/12                    3                  5
6839                 Hill, Lionel                                               08/15/12                                              10/17/12                    3                  6
5253                 Hogan, Shedrick                                            06/28/12                    100                       10/06/12                    6                  38
6591                 Holloway, Harriett                                         08/10/12                                              12/14/12                    6                  12                   Kitchen

4656                 Howard, Jruvarous                                          06/09/12                    184                       12/10/12                    1                  33
6815                 Howard, Raheem                                             08/14/12                                              01/02/13                    7                  10
6705                 Jackson, Minnie                                            08/12/12                                              09/05/12                    0                  2
5607                 Jackson, Timothy                                           07/13/12                    70                        09/21/12                    3                  23
2161                 Jarrett, Stanley                                           3/13/12                     264                       12/02/12                    2                  6
3363                 Johnson, Marquita                                          04/25/12                    496                       09/03/13                    6                  30                   Kitchen

4552                 Jones, Alexander                                           06/06/12                                              01/22/13                    5                  11
4745                 Jones, Rico                                                06/14/12                    186                       12/17/12                    7                  34                   Kitchen

6463                 Jones, Terry                                               08/07/12                                              09/08/12                    7                  8
6544                 Kelly, Kimberly                                            08/09/12                                              09/14/12                    1                  2
5227                 King, Jabari                                               07/02/12                    103                       10/13/12                    7                  34
4390                 King, Michael                                              05/31/12                    100                       09/08/12                    0                  3
5879                 Knight, Antonio                                            07/23/12                                              09/04/12                    1                  1
5407                 Knight, Horace                                             07/07/12                    170                       12/24/12                    6                  34
0443                 Knight, Horace, David                                      07/06/12                                              12/24/12                    1                  1
7109                 Lee, William                                               08/24/12                                              10/08/12                    1                  1
4925                 Leonard, Christian                                         06/17/12                    185                       12/19/12                    7                  57
5739                 Lowery, Tommy                                              07/25/12                                              10/08/12                    0                  1
3982                 Marshall, Benjamin                                         05/16/12                    150                       10/13/12                    0                  61                   Kitchen

5305                 McCall, Robbie                                             07/01/12                    67                        09/06/12                    2                  26
6619                 Mclean, Timothy                                            08/10/12                                              09/20/12                    3                  4
6269                 McCoy, Brian                                               08/03/12                                              09/11/12                    2                  3
5451                 McWilliams, Peter                                          07/11/12                    58                        09/07/12                    7                  26                   Kitchen

5437                 Milledge, Bryant                                           07/06/12                    100                       10/14/12                    0                  1
5255                 Moss, Willie                                               07/24/12                                              11/09/12                    3                  5
6867                 Murray, Fredrick                                           08/16/12                                              09/19/12                    6                  7
6533'                Neal, Larry                                                08/08/12                                              09/13/12                    4                  7
5512                 Oliver, Gwendolyn                                          07/25/12                                              01/05/13                    5                  6
4778                 Palmer, Carl                                               06/17/12                    106                       10/01/12                    7                  32
5815                 Perry, Gerald                                              07/20/12                                              10/24/12                    6                  7
4520                 Poole, Shermaine                                           06/05/12                    186                       12/8/12                     0                  39
5287                 Porter, Jeffery                                            06/30/12                    72                        09/10/12                    0                  1
6401                 Pruitt, Vette                                              08/06/12                                              09/14/12                    0                  3
5856                 Reynolds, Harold                                           07/22/12                                              09/19/12                    7                  16                   Kitchen

4692                 Robinson, William                                          06/12/12                    111                       10/01/12                    7                  24                   Kitchen




                                                                                                                                                                                                                                          CITY 005345
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 62 of 102

                                                                      WORK DETAIL WEEK ENDING 08/31/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


5583                  Rogers, Eric                                              07/11/12                    180                       01/08/12                    7                  23
7036                  Ruggs, Warwick                                            08/22/12                                              01/18/13                    4                  4
9966                 Scott, Byron                                               11/24/11                    419                       01/16/13                    0                  89                   Kitchen

6217                   Seawright, Randy                                         08/02/12                                              08/28/12                    1                  13
6906                 Shakir, Shameka                                            08/17/12                                              10/13/12                    3                  3
5944                 Simmons, Rowena                                            07/24/12                    180                       01/20/13                    7                  20                   Kitchen

5647                 Slayton, Michael                                           07/25/12                                              09/21/12                    3                  3
5052                 Smith, Albert                                              06/22/12                    97                        09/27/12                    2                  37
5927                 Smith, Apollo                                              07/23/12                    60                        09/21/12                    6                  30
7051                 Smith, Eric                                                08/22/12                                              12/12/12                    4                  4
5507                 Smith, Johnnie                                             07/09/12                                              12/23/12                    0                  2
6047                 Smith, Sean                                                07/29/12                                              09/12/12                    7                  19                   IAUNDRY

6751                 Sullivan, Charles                                          08/13/13                                              09/21/12                    1                  1
7089                 Talley, Rodney                                             08/24/12                                              09/23/12                    1                  1
5430                 Taylor, Edmund                                             07/06/12                    79                        09/23/12                    7                  38                   Kitchen

7135                 Thomas, Arthur                                             08/22/12                    539                       02/11/13                    0                  217                  Kitchen               M
5333                 Thompson, Brandon                                          07/05/12                    87                        09/30/12                    5                  23
6236                 Timmons, Robert                                            08/02/12                                              09/20/12                    7                  8
4737                 Trammell, Laquan                                           06/13/12                    191                       12/19/12                    3                  11
7080                 Vargas, Carlos                                             08/23/12                                              09/21/12                    3                  3
6035                 Vinson, Lamar                                              07/28/12                    89                        10/25/12                    5                  5
6348                 Waddell, Herbert                                           08/04/12                                              09/02/12                    4                  5
6814                 Washington, Reginald                                       08/14/12                                              10/22/12                    3                  4
6566                 White, Ralph                                               08/09/12                                              02/03/13                    6                  8
4008                 Williams, Charlie                                          05/18/12                                              10/15/12                    7                  16                   Kitchen

4863                 Williams, David                                            06/18/12                    179                       12/14/12                    0                  1
6912                 Williams, Lamonica                                         08/17/12                                              10/11/12                    2                  3
7030                 Williams, Natalie                                          08/22/12                                              09/10/12                    1                  2
6739                 Williams, Shanna                                           08/13/12                                              10/06/12                    6                  12                   Kitchen

6683                 Woods, Eddie                                               08/11/12                                              11/29/12                    7                  10
1748                 Wright, John                                               03/02/12                    243                       10/31/12                    0                  40
6680                 Young, Edwin                                               08/11/12                                              09/08/12                    7                  12
5610                 Zeigler, Andre                                             07/14/12                                              10/07/12
                                                                                                                                     I




                                                                                                                                                                                                                                          CITY 005346
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 63 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Welch, James <jwelch@montgomeryal.gov>; Gooden, Brenda
                <bgooden@montgomeryal.gov>; Mitchell, Keleskia H.
                <kmitchell@montgomeryal.gov>; Gulley, Tiffany <tgulley@montgomeryal.gov>; Mills,
                Carnell <cmills@montgomeryal.gov>
Cc:             PoliceJailStaff <PoliceJailStaff@montgomeryal.gov>; Lampley, Kathleen
                <klampley@montgomeryal.gov>
Subject:        new work detail 09 14 2012
Attach:         new work detail 09 14 2012 without mandatory.docx




                                                                                           CITY 005351
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 64 of 102

                                                                      WORK DETAIL WEEK ENDING 09/14/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                     Inmate name                                                Sentence                    #of days                  Release date                #of                Total#               Detail
                                                                                Date                        sentenced                                             days               of days
Booking                                                                                                     to                                                    worked             worked
number                                                                                                                                                            this
                                                                                                                                                                  week
5011                 Bailey, Antonio                                            06/20/12                    127                       10/25/12                    0                  19
7622                 Bagby, Paul                                                09/10/12                                              09/18/12                    1                  1
7530                 Bandy, Stetrick                                            09/06/12                                              09/19/12                    1                  1
6386                 Bargaineer, Michael                                        08/05/12                                              10/02/12                    7                  23                   Kitchen
6549                 Barnes, Arthur                                             08/09/12                                              10/06/12                    4                  13
5669                 Barnes, Mark                                               07/16/12                                              10/01/12                    3                  8
5705                 Bell, Stacy                                                07/18/12                    94                        10/20/12                    5                  34                   Kitchen

3993                 Boissineau, Michael                                        05/18/12                    238                       01/18/13                    7                  86                   Kitchen

7447                 Bolden, John                                               09/04/12                                              12/20/12                    1                  1
3996                 Brown, Alonzo                                              07/24/12                                              11/13/12                    1                  1
5947                 Bryant, Quinten                                            07/14/12                                              09/06/12                    7                  23                   Kitchen
7184                 Byrd, Darlene                                              08/27/12                                              09/30/12                    1                  2
5680                 Calloway, Corrace                                          07/16/12                                              09/24/12                    0                  2
5251                 Carlton, Milton                                            06/29/12                    113                       10/19/12                    5                  5
6505                 Cheatum, Robert                                            08/08/12                                              10/27/12                    5                  17
7490                 Chappell, Rodney                                           09/05/12                                              09/28/12                    2                  2
5373                 Coleman, Tanuria                                           07/25/12                                              01/10/13                    5                  6
7371                 Davis, Liderrio                                            09/02/12                                              11/18/12                    4                  4
5941                 Davis, LeJarviz                                            07/25/12                    59                        09/22/12                    0                  4
7677                 Dixon, Tilton                                              09/11/12                                              10/31/12                    1                  1
6952                 Driver, William                                            08/19/12                                              10/15/12                    5                  16
7435                 Duncan, Kenneth                                            09/04/12                                              11/01/12                    4                  4
4040                 Dunn, Demarcus                                             05/19/12                    220                       12/25/12                    7                  63
6835                 Flowers, Brenda                                            08/16/12                                              11/23/12                    1                  5
7186                 Flowers, Tiffany                                           08/27/12                                              10/08/12                    6                  6
7620                 Foster, Donetta                                            09/10/12                                              10/21/12                    2                  2
6791                 Frost, Carter                                              08/14/12                                              11/04/12                    5                  6
2079                 Fuller, Nathaniel                                          03/12/12                    412                       04/28/12                    7                  142
5462                 Gardner, Charlie                                           07/24/12                                              09/28/12                    0                  11
7629                 Hall, Nicholas                                             09/10/12                                              12/26/12                    1                  1
3713                 Hardemon, Deaundre                                         05/08/12                    264                       01/27/12                    4                  89
7207                 Harris, Annie                                              08/28/12                                              10/31/12                    4                  4
7425                 Harris, Michael                                            09/04/12                                              09/24/12                    2                  2
6060                 Henderson, Michael                                         07/29/12                                              10/14/12                    0                  3
6839                 Hill, Lionel                                               08/15/12                                              10/17/12                    5                  8
4656                 Howard, Jruvarous                                          06/09/12                    184                       12/10/12                    0                  33
6815                 Howard, Raheem                                             08/14/12                                              01/02/13                    2                  12                   kitchen

7475                 Humphrey, Shaletta                                         09/05/12                                              09/30/12                    3                  3
7519                 Jackson, Michelle                                          09/06/12                                              11/14/12                    4                  4
3363                 Johnson, Marquita                                          04/25/12                    496                       09/03/13                    6                  36                   Kitchen

4552                 Jones, Alexander                                           06/06/12                                              01/22/13                    7                  21
7526                 Jones, Naqueshia                                           09/06/12                                                                          4                  4




                                                                                                                                                                                                                                          CITY 005352
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 65 of 102

                                                                      WORK DETAIL WEEK ENDING 09/14/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


4745                 Jones, Rico                                                06/14/12                    186                       12/17/12                    7                  41                   Kitchen

7449                 Jordan, Tyrone                                             09/04/12                                              09/14/12                    4                  4
5227                 King, Jabari                                               07/02/12                    103                       10/13/12                    7                  48                   Kitchen

7301                 King, Roosevelt                                            08/30/12                                              10/03/12                    4                  4
5407                 Knight, Horace, David                                      07/07/12                    170                       12/24/12                    5                  39
7618                 Law, Tory                                                  09/10/12                                              09/24/12                    1                  1
7109                 Lee, William                                               08/24/12                                              10/08/12                    7                  11
4925                 Leonard, Christian                                         06/17/12                    185                       12/19/12                    7                  68
7520                 Lewis, Willie                                              09/06/12                                              09/19/12                    1                  1
5739                 Lowery, Tommy                                              07/25/12                                              10/08/12                    0                  1
7162                 McKinnon, Willie                                           08/26/12                                              11/04/12                    4                  4
6525                 McCullough, Courtney                                       08/08/12                                              12/10/12                    4                  4
7042                 McQueen, Robert                                            08/22/12                                              09/19/12                    1                  1
7137                 Nelson, Coetha                                             08/26/12                                              09/15/12                    1                  1
4539                 Pennington, Lawrence                                       06/06/12                                                                          1                  1
5815                 Perry, Gerald                                              07/20/12                                              10/24/12                    0                  7
4520                 Poole, Shermaine                                           06/05/12                    186                       12/8/12                     0                  39
7446                 Rodgers, Mary                                              09/04/12                                              12/08/12                    3                  3
7570                  Rutledge, Aubry                                           09/07/12                                              10/11/12                    2                  2
7604                 Sankey, Maxine                                             09/09/12                                              10/23/12                    2                  2
6217                   Seawright, Randy                                         08/02/12                                              08/28/12                    0                  13
6906                 Shakir, Shameka                                            08/17/12                                              10/13/12                    5                  8                    Kitchen

5052                 Smith, Albert                                              06/22/12                    97                        09/27/12                    7                  59
5927                 Smith, Apollo                                              07/23/12                    60                        09/21/12                    6                  36
7051                 Smith, Eric                                                08/22/12                                              12/12/12                    7                  12
5507                 Smith, Johnnie                                             07/09/12                                              12/23/12                    0                  2
7193                 Stepp, Patricia                                            08/27/11                                              11/08/12                    1                  1
6751                 Sullivan, Charles                                          08/13/13                                              09/21/12                    0                  1
7229                 Taylor, Donyale                                            08/28/12                                              10/23/12                    1                  1
7285                 Tellis, Clinton                                            09/11/12                    25                        10/09/12                    3                  3
7542                 Terrell, Benny                                             09/06/12                                              10/09/12                    3                  3
4737                 Trammell, Laquan                                           06/13/12                    191                       12/19/12                    4                  15
6814                 Washington, Reginald                                       08/14/12                                              10/22/12                    6                  10
7441                 Washington, Tactves                                        09/04/12                                              09/21/12                    2                  2
4008                 Williams, Charlie                                          05/18/12                                              10/15/12                    7                  23                   Kitchen

6739                 Williams, Shanna                                           08/13/12                                              10/06/12                    3                  15                   Kitchen

5997                 Williams, Van                                              07/29/12                                              09/25/12                    6                  6
6683                 Woods, Eddie                                               08/11/12                                              11/29/12                    0                  10
1748                 Wright, John                                               03/02/12                    243                       10/31/12                    0                  40
7240                 Yell, James                                                08/29/12                                              10/4/12                     4                  4
5610                 Zeigler, Andre                                             07/14/12                                              10/07/12




                                                                                                                                                                                                                                          CITY 005353
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 66 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Mills, Carnell <cmills@montgomeryal.gov>; Mitchell, Keleskia H.
                <kmitchell@montgomeryal.gov>; Welch, James <jwelch@montgomeryal.gov>;
                Gooden, Brenda <bgooden@montgomeryal.gov>; Gulley, Tiffany
                <tgulley@montgomeryal.gov>
Cc:             PoliceJailStaff <PoliceJailStaff@montgomeryal.gov>
Subject:        new work detail 09 14 2012 without mandatory.docx (Corrected copy)
Attach:         new work detail 09 14 2012 without mandatory.docx




                                                                                        CITY 005354
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 67 of 102

                                                                      WORK DETAIL WEEK ENDING 09/14/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                     Inmate name                                                Sentence                    #of days                  Release date                #of                Total#               Detail
                                                                                Date                        sentenced                                             days               of days
Booking                                                                                                     to                                                    worked             worked
number                                                                                                                                                            this
                                                                                                                                                                  week
5011                 Bailey, Antonio                                            06/20/12                    127                       10/25/12                    0                  19
7622                 Bagby, Paul                                                09/10/12                                              09/18/12                    1                  1
7530                 Bandy, Stetrick                                            09/06/12                                              09/19/12                    1                  1
6386                 Bargaineer, Michael                                        08/05/12                                              10/02/12                    7                  23                   Kitchen
6549                 Barnes, Arthur                                             08/09/12                                              10/06/12                    3                  16
5669                 Barnes, Mark                                               07/16/12                                              10/01/12                    4                  12
5705                 Bell, Stacy                                                07/18/12                    94                        10/20/12                    6                  40                   Kitchen

3993                 Boissineau, Michael                                        05/18/12                    238                       01/18/13                    6                  92                   Kitchen

7447                 Bolden, John                                               09/04/12                                              12/20/12                    1                  1
3996                 Brown, Alonzo                                              07/24/12                                              11/13/12                    1                  1
5947                 Bryant, Quinten                                            07/14/12                                              09/06/12                    7                  30                   Kitchen
7184                 Byrd, Darlene                                              08/27/12                                              09/30/12                    2                  4
5680                 Calloway, Corrace                                          07/16/12                                              09/24/12                    1                  3
5251                 Carlton, Milton                                            06/29/12                    113                       10/19/12                    4                  9
6505                 Cheatum, Robert                                            08/08/12                                              10/27/12                    6                  23
7490                 Chappell, Rodney                                           09/05/12                                              09/28/12                    2                  2
5373                 Coleman, Tanuria                                           07/25/12                                              01/10/13                    3                  9
7371                 Davis, Liderrio                                            09/02/12                                              11/18/12                    4                  4
5941                 Davis, LeJarviz                                            07/25/12                    59                        09/22/12                    1                  5
7677                 Dixon, Tilton                                              09/11/12                                              10/31/12                    1                  1
6952                 Driver, William                                            08/19/12                                              10/15/12                    6                  22
7435                 Duncan, Kenneth                                            09/04/12                                              11/01/12                    4                  4
4040                 Dunn, Demarcus                                             05/19/12                    220                       12/25/12                    6                  69
6835                 Flowers, Brenda                                            08/16/12                                              11/23/12                    3                  8
7186                 Flowers, Tiffany                                           08/27/12                                              10/08/12                    4                  10
7620                 Foster, Donetta                                            09/10/12                                              10/21/12                    2                  2
6791                 Frost, Carter                                              08/14/12                                              11/04/12                    1                  7
2079                 Fuller, Nathaniel                                          03/12/12                    412                       04/28/12                    7                  149
5462                 Gardner, Charlie                                           07/24/12                                              09/28/12                    1                  12
7629                 Hall, Nicholas                                             09/10/12                                              12/26/12                    1                  1
3713                 Hardemon, Deaundre                                         05/08/12                    264                       01/27/12                    6                  95
7207                 Harris, Annie                                              08/28/12                                              10/31/12                    3                  7
7425                 Harris, Michael                                            09/04/12                                              09/24/12                    2                  2
6060                 Henderson, Michael                                         07/29/12                                              10/14/12                    7                  10
6839                 Hill, Lionel                                               08/15/12                                              10/17/12                    3                  11
4656                 Howard, Jruvarous                                          06/09/12                    184                       12/10/12                    2                  35
6815                 Howard, Raheem                                             08/14/12                                              01/02/13                    1                  13                   kitchen

7475                 Humphrey, Shaletta                                         09/05/12                                              09/30/12                    3                  3
7519                 Jackson, Michelle                                          09/06/12                                              11/14/12                    4                  4
3363                 Johnson, Marquita                                          04/25/12                    496                       09/03/13                    2                  39                   Kitchen

4552                 Jones, Alexander                                           06/06/12                                              01/22/13                    2                  23
7526                 Jones, Naqueshia                                           09/06/12                                                                          4                  4




                                                                                                                                                                                                                                          CITY 005355
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 68 of 102

                                                                      WORK DETAIL WEEK ENDING 09/14/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


4745                 Jones, Rico                                                06/14/12                    186                       12/17/12                    7                  48                   Kitchen

7449                 Jordan, Tyrone                                             09/04/12                                              09/14/12                    4                  4
5227                 King, Jabari                                               07/02/12                    103                       10/13/12                    7                  55                   Kitchen

7301                 King, Roosevelt                                            08/30/12                                              10/03/12                    4                  4
5407                 Knight, Horace, David                                      07/07/12                    170                       12/24/12                    5                  44
7618                 Law, Tory                                                  09/10/12                                              09/24/12                    1                  1
7109                 Lee, William                                               08/24/12                                              10/08/12                    4                  15
4925                 Leonard, Christian                                         06/17/12                    185                       12/19/12                    6                  74
7520                 Lewis, Willie                                              09/06/12                                              09/19/12                    1                  1
5739                 Lowery, Tommy                                              07/25/12                                              10/08/12                    0                  1
7162                 McKinnon, Willie                                           08/26/12                                              11/04/12                    7                  11
6525                 McCullough, Courtney                                       08/08/12                                              12/10/12                    3                  7
7042                 McQueen, Robert                                            08/22/12                                              09/19/12                    1                  1
7137                 Nelson, Coetha                                             08/26/12                                              09/15/12                    0                  1
4539                 Pennington, Lawrence                                       06/06/12                                                                          1                  1
5815                 Perry, Gerald                                              07/20/12                                              10/24/12                    0                  7
4520                 Poole, Shermaine                                           06/05/12                    186                       12/8/12                     0                  39
7446                 Rodgers, Mary                                              09/04/12                                              12/08/12                    3                  3
7570                  Rutledge, Aubry                                           09/07/12                                              10/11/12                    2                  2
7604                 Sankey, Maxine                                             09/09/12                                              10/23/12                    2                  2
6217                   Seawright, Randy                                         08/02/12                                              08/28/12                    0                  13
6906                 Shakir, Shameka                                            08/17/12                                              10/13/12                    1                  13                   Kitchen

5052                 Smith, Albert                                              06/22/12                    97                        09/27/12                    6                  65
5927                 Smith, Apollo                                              07/23/12                    60                        09/21/12                    6                  42
7051                 Smith, Eric                                                08/22/12                                              12/12/12                    2                  14
5507                 Smith, Johnnie                                             07/09/12                                              12/23/12                    0                  2
7193                 Stepp, Patricia                                            08/27/11                                              11/08/12                    3                  4
6751                 Sullivan, Charles                                          08/13/13                                              09/21/12                    0                  1
7229                 Taylor, Donyale                                            08/28/12                                              10/23/12                    1                  1
7285                 Tellis, Clinton                                            09/11/12                    25                        10/09/12                    3                  3
7542                 Terrell, Benny                                             09/06/12                                              10/09/12                    3                  3
4737                 Trammell, Laquan                                           06/13/12                    191                       12/19/12                    0                  15
6814                 Washington, Reginald                                       08/14/12                                              10/22/12                    3                  13
7441                 Washington, Tactves                                        09/04/12                                              09/21/12                    2                  2
4008                 Williams, Charlie                                          05/18/12                                              10/15/12                    7                  30                   Kitchen

6739                 Williams, Shanna                                           08/13/12                                              10/06/12                    7                  22                   Kitchen

5997                 Williams, Van                                              07/29/12                                              09/25/12                    2                  8
6683                 Woods, Eddie                                               08/11/12                                              11/29/12                    3                  13
1748                 Wright, John                                               03/02/12                    243                       10/31/12                    0                  40
7240                 Yell, James                                                08/29/12                                              10/4/12                     4                  4
5610                 Zeigler, Andre                                             07/14/12                                              10/07/12




                                                                                                                                                                                                                                          CITY 005356
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 69 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Municipal Court Staff <MunicipalCourtStaff@montgomeryal.gov>
Cc:             Rogers, Reuben <rrogers@montgomeryal.gov>
Subject:        Per MJCO Shepherd: Work Detail for Week Ending October 11, 2012
Attach:         Day Ending 10-11-12.docx




                                                                                  CITY 005361
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 70 of 102

                                                                    WORK DETAIL WEEK ENDING 10/11/2012
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                          Inmate name                                               Sentence                    #of days                  Release date                #of              Total# of              Detail                            Mandatory
Booking                                                                                                                                                               days
                                                                                    Date                        sentenced                                                              days                                                     or
number                                                                                                          to                                                     worke
                                                                                                                                                                                       worked                                                   commuted
                                                                                                                                                                      d this
                                                                                                                                                                       week

8257                      Allen, Eduardo                                             10/03/12                          83                  12/24/12                        1                  1
8412                      Baldwin, Benjamin                                          10/04/12                          33                  11/05/12                        1                  1
7998                      Barnes, Christopher                                        09/21/12                          35                  10/25/12                        7                 11                  KITCHEN
7919                      Battle, Monique                                            09/19/12                          60                  11/17/12                        5                 11
8061                      Bice, Alisha                                               09/24/12                          21                  10/13/12                                           2
8393                      Birnell, Steve                                             10/03/12                          37                  11/08/12                        2                  2
7994                      Blake, Alonzo                                              09/21/12                          97                  12/24/12                        5                 12
7447                      Bolden, John                                               09/04/12                         109                  12/20/12                        7                 24                    Yard detail

8094                      Brenson. Fredrick                                          09/25/12                          27                  10/21/12                        2                  2
3996                      Brown, Alonzo                                              07/24/12                         113                  11/13/12                        3                  5
8136                      Brown, Danita                                              09/27/12                          19                  10/14/12                        3                  4
8374                      Burch, Richard                                             10/03/12                          17                  10/19/12                        1                  1
7822                      Cargill, Kendric                                           09/16/12                          56                  11/10/12                        7                 11                  KITCHEN
5251                      Carlton, Milton                                            06/29/12                         113                  10/19/12                        7                 25                3RD     JUMPER
8327                      Coleman,Charles                                            10/02/12                          62                  12/02/12                        2                  2
5571                      Coleman, Larry                                             07/12/12                         136                  11/24/12                        2                  3
5373                      Coleman, Tumuria                                           07/25/12                         190                  01/10/13                        4                 35
7933                      Conner, Daniel                                             09/19/12                          36                  10/24/12                                           3
7371                      Davis, Liderrio                                            09/02/12                          78                  11/18/12                        7                 36                   LAUNDRY
6835                      Flowers, Brenda                                            08/15/12                         180                  11/23/12                        7                40                    LAUNDRY
6791                      Frost, Carter                                              08/14/12                          83                  11/04/12                        1                 25                        inside

2079                      Fuller, Nathaniel                                          03/12/12                         412                  04/26/13                        7                175                    Yard detail

8305                      Gamble, Edward                                             10/01/12                          40                  11/09/12                        1                  1
7982                      Gholsby, Ronald                                            09/21/12                         106                  01/06/12                        6                 12
7662                      Green, Linda                                               09/10/12                          61                  11/10/12                        4                  4
8370                      Green, Thadeaus                                            10/03/12                          30                  11/02/12                        1                  1
7442                      Hall, Arsenio                                              09/05/12                          46                  10/19/12                        4                 11                        Inside

7629                      Hall, Nicholas                                             09/10/12                         108                  12/26/12                        1                 10                        Inside

8632                      Haney, Harry                                               10/09/12                           7                  10/15/12                        1                  1
7777                      Harris, Nora                                               09/14/12                          42                  10/25/12                                           2                  KITCHEN
8206                      Harris, Steve                                              09/28/12                          50                  11/15/12                        6                 10
8249                      Hill, Dorium                                               09/30/12                          28                  10/27/12                        3                  4
6946                      Howard, Calvin                                             08/19/12                          74                  10/31/12                        7                 14                  KITCHEN
6815                      Howard, Raheem                                             08/15/12                         141                  01/02/13                        7                43                   KITCHEN
7519                      Jackson, Michelle                                          09/06/12                          68                  11/14/12                        3                 27                        Inside

7725                      Jarrett, Terrance                                          09/13/12                          61                  11/12/12                        4                  5
7884                      Jenkins, Charles                                           09/18/12                          52                  11/07/12                        2                  3
3363                      Johnson, Marquita                                          04/25/12                         496                  09/03/13                        6                49                   KITCHEN
8317                      Johnson, Terrance                                          10/02/12                          43                  11/13/12                        2                  2
4745                      Jones, Rico                                                06/13/12                         186                  12/17/12                        7                 76                  KITCHEN
8058                      Jordan, Sherman                                            09/24/12                          45                  11/07/12                        2                  3
8364                      Laster, Denardo                                             10/03/12                         58                  11/29/12                        3                  4




                                                                                                                                                                                                                                        CITY 005362
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 71 of 102

                                                                    WORK DETAIL WEEK ENDING 10/11/2012
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


4925                      Leonard, Christian                                         06/19/12                         185                  12/19/12                        7                107                     sanitation

8195                      Lewis, Leroy                                               09/28/12                         141                  02/14/12                        2                  3
8040                      Mccloud, Chris                                             09/23/12                           27                 10/28/12                        2                  3
6525                      McCullough, Courtney                                       08/08/12                         125                  12/10/12                        4                 26                      stadium

8124                      McDade,Natasha                                             09/26/12                         44                   11/08/12                        7                 13
7162                      McKinnon, Willie                                           08/26/12                           72                 11/04/12                        7                 39                  KITCHEN
7765                      Mclean, Raneeka                                            09/14/12                          35                  10/18/12                        3                 15                        Inside

8226                      Miller,Mitchell                                            09/29/12                         48                   11/14/12                        4                  4
8306                      Moisan, Michelle                                           10/02/12                          63                  12/03/12                        2                  3
7261                      Murray, Christopher                                        08/29/12                         49                   10/15/12                        5                  5
7921                      Mushat, Taurio                                             09/19/12                         43                   10/30/12                        4                 14                        inside

8224                      Nelson, Noah                                               09/28/12                          34                  10/31/12                        1                  2
8090                      Nix, Leroy                                                 09/25/12                          22                  10/16/12                        4                  4
8418                      Palmore, Brittany                                          10/04/12                         101                  01/12/13                        5                  5
7832                      Pearson, Christopher                                       09/16/12                          23                  10/07/12                                           1
4539                      Pennington, Lawrence                                       06/06/12                         132                  10/15/12                                           2
7755                      Pernell, Jamie                                             09/13/12                          93                  12/14/12                        6                 21                     sanitation

5815                      Perry, Gerald                                              07/20/12                          96                  10/24/12                                          14
8425                      Poole, Rodriqius                                           10/04/12                          51                  11/22/12                        2                  2
8384                      Pope, John                                                 10/03/12                          28                  10/29/12                        3                  3
7667                      Postell, Marcus                                            09/11/12                          74                  11/22/12                        4                 12
8034                      Potts, Eric                                                09/23/12                          23                  10/13/12                        2                  4
8443                      Richardson, Hakeem                                         10/04/12                          14                  10/17/12                        2                  2
8029                      Rose, De' Anthony                                          09/22/12                         43                   11/03/12                        1                  7                    Inside work

8416                      Ruffin, Jeffrey                                            10/04/12                           6                  10/09/12                        1                  1
8600                      Sankey, Taylor                                             10/09/12                          98                  01/14/12                        1                  1
7996                      Simmons, James                                             09/21/12                          53                  11/12/12                        7                  8                  KITCHEN
7051                      Smith, Eric                                                08/22/12                         113                  12/12/12                        2                  2                  KITCHEN
5507                      Smith, Johnnie                                             07/09/12                          79                  12/23/12                        1                  7
7229                      Taylor, Donyale                                            08/28/12                          58                  10/23/12                        7                 32                  KITCHEN
6313                      Thompson, Jimmy                                            08/03/12                         211                  02/28/13                                           1                        Inside

7754                      Townsend, Henry                                            09/13/12                         49                   10/31/12                        4                 18                        inside

4737                      Trammell, Laquan                                           06/13/12                         191                  12/19/12                        4                 35
8324                      Vinson, Aaron                                              10/02/12                          13                  10/14/12                        4                  4
8378                      Wallace, Erica                                             10/03/12                          50                  11/13/12                        2                  2
8135                      Ware, Adrian                                               09/26/12                          21                  10/16/12                        4                  5
7910                      Watts, Shawndrika                                          09/18/12                          75                  12/01/12                        3                 10                        Inside

6683                      Woods, Eddie                                               08/11/12                         111                  11/29/12                        4                45                       Stadium




                                                                                                                                                                                                                                        CITY 005363
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 72 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Municipal Court Staff <MunicipalCourtStaff@montgomeryal.gov>
Cc:             Rogers, Reuben <rrogers@montgomeryal.gov>
Subject:        Per MJCO Shepherd: Work Detail for Week Ending October 18, 2012




                                                                                  CITY 005364
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 73 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Gooden, Brenda <bgooden@montgomeryal.gov>; Mills, Carnell
                <cmills@montgomeryal.gov>; Welch, James <jwelch@montgomeryal.gov>;
                PoliceJailStaff <PoliceJailStaff@montgomeryal.gov>
Cc:             Stubbs, Ashley <astubbs@montgomeryal.gov>; Wallace, Pat
                <pwallace@montgomeryal.gov>; Jones, Chrisopher L. <cljones@montgomeryal.gov>;
                Gulley, Tiffany <tgulley@montgomeryal.gov>; Lampley, Kathleen
                <klampley@montgomeryal.gov>
Subject:        Day Ending 11-15-12.docx WORK DETAIL
Attach:         Day Ending 11-13-12.docx




                                                                                         CITY 005365
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 74 of 102

                                                                    WORK DETAIL WEEK ENDING 11/15/2012
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                          Inmate name                                               Sentence                    #of days                  Release date                #of              Total# of              Detail                            Mandatory
Booking                                                                                                                                                               days
                                                                                    Date                        sentenced                                                              days                                                     or
number                                                                                                          to                                                     worke
                                                                                                                                                                                       worked                                                   commuted
                                                                                                                                                                      d this
                                                                                                                                                                       week

    8257                  Allen, Eduardo                                            10/03/12                          83                  12/24/12                         6                 30
    9311                  Arrington,Taraques                                        10/28/12                           21                 11/17/12                                            6
    9504                   Ballard, Shanna                                          11/03/12                           38                 01/04/13                         6                  6
    9073                  Bates, Lakarlvin                                          10/21/12                           37                 11/26/12                         5                 14
    7994                  Blake, Alonzo                                             09/21/12                           97                 12/24/12                         5                 36
    7447                  Bolden, John                                              09/04/12                          109                 12/20/12                         7                 64
    8934                  Burch,Jesse                                               10/18/12                          86                  01/10/13                         7                 18                  KITCHEN
    9102                  Byrd, Ronnie                                              10/22/12                          49                  12/09/12                         7                 12                  KITCHEN
    8875                  Caldwell, Donald                                          10/16/12                           34                 11/18/12                         3                  5
    9080                  Chappell, David                                           10/21/12                           28                 11/20/12                         3                  9
    9440                  Chappell, Roderick                                        11/01/12                           29                 11/29/12                         1                  2
    9651                  Chawkey, Belser                                           11/06/12                           26                  12/1/12                         3                  3
    8621                  Christian, Antonio                                        10/09/12                           73                 12/19/12                                            2
    8327                  Coleman, Charles                                          10/02/12                           62                 12/02/12                                           35                  KITCHEN
                                                                                    07/12/12                                              11/24/12




     2079                 Fuller, Nathaniel                                         03/12/12                          412                 04/26/13                         7                213
     9302                 Garrett, Jimmy                                            10/28/12                           23                 11/19/12                         1                  4
     7982                 Gholsby, Ronald                                           09/21/12                          106                 01/06/12                         6                 38
     8639                 Glenn, Anthony                                            10/10/12                           76                 12/24/12                         7                 22
     9295                 Gonzoles, Raul                                            10/28/12                          106                 02/08/13                         3                  5
     7629                 Hall, Nicholas                                            09/10/12                          108                 12/26/12                         7                 62                    z"d Jumper
     8632                 Haney, Harry                                              10/09/12                            7                 10/15/12                                            1
     9343                 Hardin, Marcus                                            10/29/12                           30                 11/30/12                         6                 12
     9485                 Hardy, JaMichael                                          11/02/12                           76                 01/16/12                         4                  5
     9430                 Harper, Ronald                                            11/01/12                           20                 11/19/12                         3                  3
     9363                 Harriel, Stacy                                            10/30/12                           15                 12/13/12                         4                  8
     9467                 Howard, Jeffrey                                           11/01/12                           17                 11/17/12                         2                  4




     9202                 Jenkins, Harrison                                          10/25/12                          57                  12/19/12                        6                 13
     3363                 Johnson, Marquita                                          04/25/12                         496                  09/03/13                        5                123                  KITCHEN




                                                                                                                                                                                                                                        CITY 005366
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 75 of 102

                                                                    WORK DETAIL WEEK ENDING 11/15/2012
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


     9185                 Jones, David                                               10/25/12                           20                 11/13/12                                            1
     9524                 Jones, Floydareon                                          11/03/12                           61                 01/02/12                        2                   3
     9043                  Knight, Jason                                             10/20/12                           35                 11/22/12                        2                   3
     9305                  Knox, Frank                                               10/31/12                           13                 11/13/12                        1                   2

     9291                  Lawery, Gwendolyn                                          10/27/12                         50                 12/14/12                         7                 13
     9614                  Lee, Carchemish                                            11/05/12                         19                 11/23/12                         7                  8
     8195                 Lewis, Leroy                                              09/28/12                          141                 02/14/12                         2                 19
     8561                 Matthews, Jason                                           10/08/12                           66                 12/12/12                         7                 35                  KITCHEN
     9475                 McCall, Quentin                                            11/2/12                          46                  12/17/12                         4                  8
     8882                 Mcclendon, John                                           10/16/12                          151                 03/15/13                                            8
     9256                 Merritt, Lamar                                            10/26/12                           23                 11/17/12                         4                 11
     8226                 Miller,Mitchell                                           09/29/12                          48                  11/14/12                                           23
     8772                 Moore, Audrey                                             10/13/12                          105                 01/25/13                         7                 29                  KITCHEN
     9022                  Nelson, Charlie                                          10/20/12                           66                 12/18/12                                           15
     8418                 Palmore, Brittany                                         10/04/12                          101                 01/12/13                         6                 40
     8844                 Parker, Marcus                                            10/15/12                           58                 12/12/12                         7                 23                  KITCHEN
     9194                  Perry, Wesley                                            10/25/12                           50                 12/12/12                         2                  2
     8262                 Pine, Marvin                                              09/30/12                          168                 03/16/13                         7                 28                  KITCHEN
     8709                 Poole, Eric                                               10/11/12                           55                 12/04/12                         7                 28                  KITCHEN
     8775                  Porterfield, Brandon                                     10/13/12                          45                  11/26/12                         1                  9




     9164                 Simon, Antonio                                            10/24/12                           32                  11/24/12                        2                  3
     7051                 Smith, Eric                                               08/22/12                          113                  12/12/12                        7                 37                  KITCHEN
     5507                 Smith, Johnnie                                            07/09/12                          79                   12/23/12                        5                 35
     9510                 Smith, Larry                                              11/03/12                           24                  11/25/12                        4                  6
     9227                 Terrell, Gabriel                                          10/26/12                           54                  12/18/12                        2                  6
     8647                 Thomas, Quantee                                           10/10/12                           58                  12/06/12                        3                 13




     6313                 Thompson, Jimmy                                           08/03/12                          211                  02/28/13                        7                 16
     4737                 Trammell, Laquan                                          06/13/12                          191                  12/19/12                        7                 68                    3' Jumper

     9051                 Washington, Jimmie                                        10/20/12                           29                  11/17/12                        4                 10
     7910                 Watts, Shawndrika                                         09/18/12                           75                  12/01/12                        7                 41                  LAUNDRY
     8821                 Wilkerson, Albert                                         10/15/12                            77                 12/29/12                                           1
     9100                 Wright, Vincent                                           10/22/12                            33                 11/23/12                        2                  3
                                                       ***The orange highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 005367
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 76 of 102

From:            Jail <j ail@montgomeryal.gov>
Sent:
To:              Mitchell, Keleskia H. <kmitchell@montgomeryal.gov>; Municipal Court Staff
                 <MunicipalCourtStaff@montgomeryal.gov>
Subject:         Work Detail for Week ending November 29, 2012 Per MJCO Shepherd
Attach:          Day Ending 11-29-12.docx


Please look at Larreta Gardner and Harrison Jenkins.




                                                                                             CITY 004843
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 77 of 102

                                                                    WORK DETAIL WEEK ENDING 11/29/2012
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                          Inmate name                                               Sentence                    #of days                  Release date                #of              Total# of              Detail                            Mandatory
Booking                                                                                                                                                               days
                                                                                    Date                        sentenced                                                              days                                                     or
number                                                                                                          to                                                     worke
                                                                                                                                                                                       worked                                                   commuted
                                                                                                                                                                      d this
                                                                                                                                                                       week

   9586                   Bailey, Renarda                                            11/05/12                         190                 05/13/12                         7                 11                  KITCHEN
   9504                    Ballard, Shanna                                           11/03/12                          38                 01/04/13                         7                 20
   9812                    Battle, Charles                                           11/13/12                          62                 01/13/13                                            2
   9819                   Bell, Tremane                                              11/13/12                          25                 12/07/12                         4                  6
   9135                   Borom, Jarvis                                              10/23/12                          54                 12/15/12                         5                  8
   8934                   Burch,Jesse                                                10/18/12                         86                  01/10/13                         7                 32                  KITCHEN
   9630                   Croskey, Gergory                                           11/06/12                          60                 01/04/13                         7                 16
   9896                   Davis, Angela                                              11/15/12                          75                 01/28/13                         7                 14
   8863                   Davis, Audrey                                              10/16/12                         118                 02/10/13                         6                 32
   9781                   Davis, Tammie                                              11/11/12                          32                 12/12/12                         7                 17
   9632                   Dial, Jared                                                11/06/12                          51                 12/25/12                         3                 12
   10276                  Dillard, Mary                                              11/29/12                          21                 12/19/12                         1                  1
   5626                   Gardner, Loretta                                           07/14/12                                              12/2/12                         7                50
     7982                 Gholsby, Ronald                                            09/21/12                         106                 01/06/12                         7                50
     9782                 Givens, William                                            11/12/12                          45                 12/26/12                         3                  5
     9295                 Gonzoles, Raul                                             10/28/12                         106                 02/08/13                                            5
     9188                 Grant, Antonio                                             10/25/12                          42                 12/05/12                         1                  3
     9984                 Guice, Bobby                                               11/18/12                          20                 12/07/12                         5                  5
     9852                 Hampton, Douglas                                           11/14/12                          30                 12/12/12                         1                  1
     9485                 Hardy, JaMichael                                           11/02/12                          76                 01/16/12                         5                 12                  KITCHEN
     9768                  Hayes, Kimyatay                                           11/11/12                          55                 01/04/13                         7                  8
     8687                  Humphrey, Shaleta                                         10/10/12                          69                 12/16/12                         5                  8
     9202                 Jenkins, Harrison                                          10/25/12                          57                 12/19/12                         7                59
     3363                 Johnson, Marquita                                          04/25/12                         496                 09/03/13                         7                137
     9524                 Jones, Floydareon                                          11/03/12                          61                 01/02/12                         4                 11
    10147                 Jones, Marquette                                           11/24/12                          83                 02/14/13                         3                  3
     9722                  Knight, Courtney                                          11/09/12                          49                 12/27/12                         6                  9
    10235                  Laudat, Kevin                                             11/28/12                          38                 01/04/13                         1                  1
    8195                  Lewis, Leroy                                               09/28/12                         141                 02/14/12                         2                 23
    9493                  Lewis, Michael                                             11/02/12                          31                 12/02/12                                            1
    9475                  McCall, Quentin                                             11/2/12                          46                 12/17/12                         6                 23
    8882                  Mcclendon, John                                            10/16/12                         151                 03/15/13                                            8
    9846                  McGhee, Demario                                            11/14/12                          25                 12/08/12                         4                  8
    10030                 McNabb, Gregory                                            11/20/12                          42                 12/31/12                         3                  3
    9869                  Montgomery, Melvin                                         11/15/12                          24                 12/08/12                         3                  4
    8772                  Moore, Audrey                                              10/13/12                         105                 01/25/13                         7                43                   KITCHEN
     9779                 Moore, Terrance                                            11/11/12                         204                 06/02/13                         7                 16                  KITCHEN
    10023                  Morris, Michael                                           11/19/12                           77                02/03/13                                            1
     9953                  Neely, Christopher                                        11/17/12                          94                  2/18/13                         3                  3
     9022                  Nelson, Charlie                                           10/20/12                          66                 12/18/12                         7                 27
     8418                  Palmore, Brittany                                         10/04/12                         101                 01/12/13                         7                54
     9742                  Perkins, Reginald                                         11/10/12                         51                  12/30/12                         2                  2




                                                                                                                                                                                                                                        CITY 004844
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 78 of 102

                                                                    WORK DETAIL WEEK ENDING 11/29/2012
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


     9194                  Perry, Wesley                                            10/25/12                           50                 12/12/12                         2                  8
    10053                  Peterson,Trae                                            11/20/12                          100                 02/26/13                         1                  1
    10140                  Phillips, Marquette                                      11/24/12                           53                 01/15/13                         3                  3
     8262                 Pine, Marvin                                              09/30/12                          168                 03/16/13                         7                 42                  KITCHEN
     9197                  Rieves, Willie                                           10/18/12                           56                 10/25/12                         7                 27
      9657                 Rivers, Willie                                           11/07/12                           37                 12/12/12                         5                 11
     8600                 Sankey, Taylor                                            10/09/12                           98                 01/14/12                         7                 40
     5507                 Smith, Johnnie                                            07/09/12                           79                 12/23/12                         3                 42
    10050                 Stovall, Marvin                                           11/20/12                           79                 02/05/13                         5                  5
     9436                 Thomas, Thomas                                            11/01/12                          44                  12/14/12                         7                 16
     6313                 Thompson, Jimmy                                           08/03/12                          211                 02/28/13                         7                 29
     9225                 Tyrus, Reginald                                           10/26/12                          97                  01/29/12                         7                 17                  KITCHEN
     9603                 Ware, Lakisa                                              11/05/12                           53                 12/27/12                         5                 14
     8821                 Wilkerson, Albert                                         10/15/12                            77                12/29/12                                            2
     9226                 Williams, Jarret                                          10/26/12                            46                12/09/12                         4                  5


                                                       ***The orange highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 004845
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 79 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Municipal Court Staff <MunicipalCourtStaff@montgomeryal.gov>
Subject:        work detail week ending 12/06/12
Attach:         Day Endingl2-06-12 Second.docx




                                                                                CITY 004846
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 80 of 102

                                                                    WORK DETAIL WEEK ENDING 12/06/2012
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                          Inmate name                                               Sentence                    #of days                  Release date                #of              Total# of              Detail                            Mandatory
Booking                                                                                                                                                               days
                                                                                    Date                        sentenced                                                              days                                                     or
number                                                                                                          to                                                     worke
                                                                                                                                                                                       worked                                                   commuted
                                                                                                                                                                      d this
                                                                                                                                                                       week

   9586                   Bailey, Renarda                                            11/05/12                         190                 05/13/12                         7                 18                  KITCHEN
    9504                   Ballard, Shanna                                           11/03/12                          38                 01/04/13                         4                 24
   9812                   Battle, Charles                                            11/13/12                          62                 01/13/13                         7                 12                  KITCHEN
   10035                  Bowie, Quincy                                              11/20/12                          41                 12/29/12                         7                 10                  KITCHEN




   10383                  Cooks, Shirley                                             12/03/12                          31                  01/02/13                        2                  2
   9630                   Croskey, Gergory                                           11/06/12                          60                  01/04/13                        5                 21
   10375                  Daniels, Tracey                                            12/03/12                          14                  12/16/12                        2                  2
   9896                   Davis, Angela                                              11/15/12                          75                  01/28/13                        7                 21
   8863                   Davis, Audrey                                              10/16/12                         118                  02/10/13                        4                 36




     9295                 Gonzoles, Raul                                             10/28/12                         106                 02/08/13                         4                  9                  KITCHEN
     9946                 Hall, Abrielle                                             11/17/12                          37                 12/22/12                         3                  3
     9852                 Hampton, Douglas                                           11/14/12                          30                 12/12/12                         1                  5
     9485                 Hardy, JaMichael                                           11/02/12                          76                 01/16/12                         7                 19                  KITCHEN
    9768                   Hayes, Kimyatay                                           11/11/12                          55                 01/04/13                         3                 11
    10239                  Henderson, Samuel                                         11/28/12                          96                 03/03/13                         4                  4
    9822                   Hill, D'Quenta                                            11/13/12                          29                 12/11/12                         4                  4
    6591                   Holloway, Harriet                                         08/10/12                         128                 12/14/12                         5                 51
    10228                  Holloway, Marvin                                          11/28/12                          28                 12/25/12                         2                  2
    10269                  Hubbard, Allen                                            11/29/12                          22                 12/19/12                         4                  4
    8687                   Humphrey, Shaleta                                         10/10/12                          69                 12/16/12                         3                 27
    10066                 Jackson, Rodriquez                                         11/21/12                          20                 12/10/12                         5                  5

     3363                 Johnson, Marquita                                          04/25/12                         496                  09/03/13                        4                141
     9524                 Jones, Floydareon                                          11/03/12                          61                  01/02/12                        6                 17
    10147                 Jones, Marquette                                           11/24/12                          83                  02/14/13                        5                  9
     9167                 Jones, Tracy                                               10/24/12                          54                  12/15/12                        5                 21
    10229                  King, Taurice                                             11/28/12                          50                  01/17/12                        3                  3
     9722                  Knight, Courtney                                          11/09/12                          49                  12/27/12                        6                 15
    10235                  Laudat, Kevin                                             11/28/12                          38                  01/04/13                        5                  6
     8195                  Lewis, Leroy                                              09/28/12                         141                  02/14/12                        3                 26




                                                                                                                                                                                                                                        CITY 004847
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 81 of 102

                                                                    WORK DETAIL WEEK ENDING 12/06/2012
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------



    8882                   Mcclendon, John                                           10/16/12                         151                  01/24/13                        1                 9
    10030                  McNabb, Gregory                                           11/20/12                         42                   12/31/12                        7                 10
     9779                 Moore, Terrance                                            11/11/12                         204                 06/02/13                         7                 23                  KITCHEN
    10023                  Morris, Michael                                           11/19/12                           77                 02/03/13                                            1
     9953                  Neely, Christopher                                        11/17/12                           94                  2/18/13                        6                   9
    10125                  Patrick, Paul                                             11/23/12                         67                   01/28/12                        3                   3
    9742                   Perkins, Reginald                                         11/10/12                         51                   12/30/12                        1                   3
    10053                  Peterson,Trae                                             11/20/12                         100                  02/26/13                        1                   2
    10093                  Pettway, Ricky                                            11/22/12                           41                 12/31/12                        1                   1
     8262                 Pine, Marvin                                              09/30/12                          168                 03/16/13                         7                 49                  KITCHEN




    8821                  Wilkerson, Albert                                          10/15/12                           77                 12/29/12                        1                   3
    10260                 Wiliamson, Kelley                                          11/28/12                           33                 12/30/12                        3                   3



                                                       ***The orange highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 004848
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 82 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Municipal Court Staff <MunicipalCourtStaff@montgomeryal.gov>
Subject:        Work Detail for Week Ending 12/13/12
Attach:         Day Endingl2-13-12.docx




                                                                                CITY 004849
        Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 83 of 102

                                                                      WORK DETAIL WEEK ENDING 12/13/2012
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                               Inmate name                                            Sentence                      #of days                Release date                #of              Total# of              Detail                            Mandatory
  Booking                                                                                                                                                               days
                                                                                      Date                          sentenced                                                            days                                                     or
  number                                                                                                            to                                                   worke
                                                                                                                                                                                         worked                                                   commuted
                                                                                                                                                                        d this
                                                                                                                                                                         week

       9586                    Bailey, Renarda                                         11/05/12                         190                 05/13/12                         7                 25                  KITCHEN
       9504                    Ballard, Shanna                                         11/03/12                          38                 01/04/13                         6                 32
       9812                    Battle, Charles                                         11/13/12                          62                 01/13/13                         7                 19                  KITCHEN
       9926                    Brown,Alonzo                                            11/19/12                          20                 11/24/12                         3                  6

•••••••••.to2zz••••••••• •••••aciva,••     f'/na~m:cin• • • • • • • • • • • • • • • • • • • • •.1.1%251%.12•••• I                     > 04/'2ot.Ls>                          2     > 4 >                                                    >I            >
       8934                Burch,Jesse                                                          10/18/12                86                  01/10/13                         7                 46                  KITCHEN
      10341                Carter,Jerry                                                12/03/12                         44                  01/16/13                         5                  5
      10250                Cleveland,Jamal                                             11/29/12                         126                 04/04/13                         4                  4
      10383                Cooks, Shirley                                              12/03/12                          31                 01/02/13                         7                 11
       9896                 Davis, Angela                                              11/15/12                          75                 01/28/13                         7                 28
       8863                 Davis, Audrey                                              10/16/12                         118                 02/10/13                         6                 44
       9924                 Davis, Latasha                                             11/16/12                          38                 12/23/12                         6                  6
      10118                 Duncan, Hardie                                             11/23/12                         43                  01/04/13                                            1
      10213                 Ellington, Walter                                          11/27/12                          38                 01/03/13                                            5
       4603                Flowers, Dover                                              06/12/12                         180                 01/10/13                         5                 22
        9782                   Givens, William                                         11/12/12                         45                  12/26/12                         7                 20
        9295                   Gonzoles, Raul                                          10/28/12                         106                 02/08/13                         7                 12
                                                                                 >•••••l?/()$/l?•••• I                                >•••••ol/':lo/':l?••••                       >                      >                                               >
· · · · • •J.9$ ~· · · · · ·
                               H~ft, Sr~Qd96                                                                                                                                 ':I                 ':I                                        >I
        9768                   Hayes, Kimyatay                                         11/11/12                           55                01/04/13                         1                19
       10239                   Henderson, Samuel                                       11/28/12                          96                 03/03/13                         7                 11
       10228                   Holloway, Marvin                                        11/28/12                          28                 12/25/12                                            2
       10601                   Jackson, Joe                                            12/10/12                          65                 02/12/13                         1                  1
       10431                   Jeter, Brandi                                           12/04/12                         119                 04/01/13                         2                  3
       3363                    Johnson, Marquita                                       04/25/12                         496                 09/03/13                         7                148
       9524                    Jones, Floydareon                                       11/03/12                          61                 01/02/12                         6                 23
       10147                   Jones, Marquette                                        11/24/12                          83                 02/14/13                         7                 16
       10229                   King, Taurice                                           11/28/12                          50                 01/17/12                         2                  5
       10235                   Laudat, Kevin                                           11/28/12                          38                 01/04/13                         1                  7
       8195                    Lewis, Leroy                                            09/28/12                         141                 02/14/12                         5                 31
       10529                   Lewis,Shanquita                                         12/07/12                         119                 04/04/12                         2                  2
       9990                    Lockley, Jarvis                                         11/18/12                          30                 12/23/12                         6                  6
       8882                    Mcclendon, John                                         10/16/12                         151                 01/24/13                         2                 15
       10030                   McNabb, Gregory                                         11/20/12                          42                 12/31/12                         6                 16
       10550                   Moore, Lakeshia                                         12/07/12                         116                 04/01/12                         1                  1
        9779                   Moore, Terrance                                         11/11/12                         204                 06/02/13                         7                 30                  KITCHEN
       10023                   Morris, Michael                                         11/19/12                           77                02/03/13                         1                  2
        9953                   Neely, Christopher                                      11/17/12                         94                   2/18/13                         4                 13
       10125                   Patrick, Paul                                           11/23/12                         67                  01/28/12                         6                  9
       9742                    Perkins, Reginald                                       11/10/12                         51                  12/30/12                         4                  8
       10053                   Peterson,Trae                                           11/20/12                         100                 02/26/13                         1                  3
       10093                   Pettway, Ricky                                          11/22/12                         41                  12/31/12                                            1




                                                                                                                                                                                                                                          CITY 004850
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 84 of 102

                                                                    WORK DETAIL WEEK ENDING 12/13/2012
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


     8262                 Pine, Marvin                                              09/30/12                          168                 03/16/13                         7                 56                  KITCHEN

    10392                  Rupert, John                                              12/03/12                           40                01/11/13                         7                  7
    10281                 Scott, Wontanee                                            11/29/12                           22                12/19/12                         7                  7
    10050                 Stovall, Marvin                                            11/20/12                           79                02/05/13                         7                 26
    10435                 Townsend, Kimberly                                         12/04/12                           25                12/28/12                         6                  6
     9225                 Tyrus, Reginald                                            10/26/12                           97                01/29/12                         7                 31                  KITCHEN
    10419                 Ware, Tasha                                                12/04/12                           43                01/16/13                         4                  4
    10413                 Williams,Rayshone                                          12/05/12                           19                12/22/12                         2                  2
    10260                 Wiliamson, Kelley                                          11/28/12                           33                12/30/12                         6                 11
    10244                 Winters,Kimberly                                           11/29/12                           42                01/08/13                         3                  3


                                                       ***The orange highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 004851
            Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 85 of 102

From:             Jail <j ail@montgomeryal.gov>
Sent:
To:               Municipal Court Staff <MunicipalCourtStaff@montgomeryal.gov>
Subject:          For Weekending 12-20-12 Per MJCO Shepherd
Attach:           Day Ending 12-20-12.docx


Please look at Angela Davis.

Thank You




                                                                                 CITY 004852
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 86 of 102

                                                                    WORK DETAIL WEEK ENDING 12/20/2012
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                          Inmate name                                               Sentence                    #of days                  Release date                #of              Total# of              Detail                            Mandatory
Booking                                                                                                                                                               days
                                                                                    Date                        sentenced                                                              days                                                     or
number                                                                                                          to                                                     worke
                                                                                                                                                                                       worked                                                   commuted
                                                                                                                                                                      d this
                                                                                                                                                                       week

   9586                   Bailey, Renarda                                            11/05/12                         190                 05/13/12                         7                 31                  KITCHEN
   10747                   Barnes, Katina                                            12/13/12                          34                 01/15/13                         3                  3
   10277                  Boyd, Philemon                                             11/29/12                         143                 04/20/13                         3                  9
   10811                  Brown, Curtis                                              12/16/12                          16                 12/30/12                         1                  1
   10847                  Brown, Telvin                                              12/17/12                          32                 01/17/12                         1                  1
   10341                  Carter,Jerry                                               12/03/12                          44                 01/16/13                         6                 11
   10250                  Cleveland,Jamal                                            11/29/12                         126                 04/04/13                         7                 11
   10713                  Cobb, Thomas                                               12/13/12                          19                 12/31/12                         2                  2
   9969                    Darrington, DeAndre                                       11/18/12                          51                 01/06/13                         4                 16
   9896                   Davis, Angela                                              11/15/12                          75                 01/28/13                         7                 35
   8863                   Davis, Audrey                                              10/16/12                         118                 02/10/13                         7                 51
   10852                  Davis, Christoper                                          12/17/12                          45                 01/30/13                         2                  2
   10636                  Dennis, Reginald                                           12/11/12                          12                 12/22/12
   10637                  Flowers, Andrew                                            12/11/12                          24                 01/02/13                         5                  5
   10823                  Floyd, Katrina                                             12/16/12                          16                 12/31/12                         4                  4
   10719                  Franklin, Harold                                           12/13/12                          13                 12/24/12                         2                  2
   10478                  Franklin, Jeremy                                           12/06/12                          28                 01/02/13                         5                  5
   10720                  Gaston, Rontavioius                                        12/13/12                          15                 12/27/12                         3                  3
   10602                  Givan, Lonnie                                              12/10/12                          16                 12/25/12                         6                  6
    10689                 Gray, Lytericka                                            12/12/12                          39                 01/18/13                         5                  5
    10703                 Gregory, George                                            12/13/12                          32                 01/12/13                         6                  6
    10631                 Haley, Reggie                                              12/11/12                          16                 12/26/12                         2                  2
    10834                 Hall, Bryant                                               12/17/12                          24                 01/08/13                         1                  1
    10740                 Harris, James                                              12/13/12                          38                 01/19/13                         2                  2
    10559                 Hart, Brandon                                              12/08/12                          34                 01/10/13                         5                  5
    10239                 Henderson, Samuel                                          11/28/12                          96                 03/03/13                         6                 17
    10885                 Hester, Chris                                              12/18/12                          12                 12/28/12                         1                  1
    10059                 Holland, Jeffrey                                           11/21/12                         129                 03/29/13                         7                  7
    10744                 Howard, Jruvarous                                          12/13/12                          20                 01/01/13                         3                  3
    10617                 Irving, Jacob                                              12/10/12                          35                 01/13/13                         1                  1
    10431                 Jeter, Brandi                                              12/04/12                         119                 04/01/13                         6                  9
    10597                 Johnson, Demean                                            12/09/12                          13                 12/21/12                         4                  4
    10808                 Johnson, Frederick                                         12/16/12                          14                 12/28/12                         1                  1
    3363                  Johnson, Marquita                                          04/25/12                         496                 09/03/13                         7                155
    10147                 Jones, Marquette                                           11/24/12                          83                 02/14/13                         7                 23
    10290                 Jones, Nykolas                                             11/30/12                          34                 01/01/13                         1                  2
    10843                 Jordan, Steve                                              12/17/12                          26                 01/11/13                         1                  1
    10757                 June, Shirley                                              12/14/12                          34                 01/15/13                         2                  2
    10229                  King, Taurice                                             11/28/12                          50                 01/17/13                         3                  8
    10235                  Laudat, Kevin                                             11/28/12                          38                 01/04/13                         4                 11
    10702                  Leftwich, Tomeka                                          12/13/12                          37                 01/17/13                         6                  6
     8195                  Lewis, Leroy                                              09/28/12                         141                 02/14/13                         2                 33




                                                                                                                                                                                                                                        CITY 004853
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 87 of 102

                                                                    WORK DETAIL WEEK ENDING 12/20/2012
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


    10529                 Lewis, Shanquita                                           12/07/12                         119                 04/04/13                         3                  5
    10805                 McBryde, Julia                                             12/18/12                          27                 01/13/13                         3                  3
    8882                  Mcclendon, John                                            10/16/12                         151                 01/24/13                         7                 22
    10208                 Mccloud, Nicholas                                          11/27/12                          28                 12/24/12                         1                  1
    10550                 Moore, Lakeshia                                            12/07/12                         116                 04/01/13                         7                  8
     9779                 Moore, Terrance                                            11/11/12                         204                 06/02/13                         7                 37                  KITCHEN
    10023                  Morris, Michael                                           11/19/12                           77                02/03/13                         3                  5
     9953                  Neely, Christopher                                        11/17/12                          94                  2/18/13                         3                 16
    10125                  Patrick, Paul                                             11/23/12                          67                 01/28/13                         6                 15
    10854                  Patterson, Evette                                         12/17/12                          11                 12/27/12                         3                  3
    10053                  Peterson,Trae                                             11/20/12                         100                 02/26/13                         7                 10
    8262                   Pine, Marvin                                              09/30/12                         168                 03/16/13                         4                 60
    10267                  Provo, Cedrick                                            11/29/12                         59                  01/26/13                         3                  3
    10438                  Provo, Westley                                            12/04/12                         58                  01/30/13                         5                  5
    10727                  Riley, John                                               12/13/12                          13                 12/25/12                         2                  2
    10392                  Rupert, John                                              12/03/12                         40                  01/11/13                         7                 17
    10801                 Shufford, Jaques                                           12/15/12                          24                 01/07/13                         3                  3
    10706                 Skipper, Larontae                                          12/13/12                          34                 01/10/13                         1                  1
    10503                 Smith, Melvin                                              12/06/12                          90                 03/05/13                         7                  7
    10050                 Stovall, Marvin                                            11/20/12                          79                 02/05/13                         5                 31
    10445                 Taylor, Eric                                               12/05/12                          26                 12/30/12                         5                  5
    10344                 Thomas, Willie                                             12/02/12                         87                  02/26/13                         3                  3
    10592                 Tolliver, John                                             12/09/12                          30                 01/07/13                         5                  5
    10701                 Tyes, Latarsha                                             12/12/12                         43                  01/23/13                         4                  4
     9908                 Tymes, Keyon                                               11/16/12                          74                 01/28/13                         6                  6
     9225                 Tyrus, Reginald                                            10/26/12                         97                  01/29/13                         7                 38                  KITCHEN
    10419                 Ware, Tasha                                                12/04/12                         43                  01/16/13                         5                  9
    10429                 Williams, Michael                                          12/04/12                          35                 01/07/13                         5                  6
    10745                 Wilson, Bryant                                             12/13/12                          14                 12/25/12                         3                  3
    10244                 Winters, Kimberly                                          11/29/12                         42                  01/08/13                         3                  6


                                                       ***The orange highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 004854
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 88 of 102

From:            Jail <j ail@montgomeryal.gov>
Sent:
To:              Municipal Court Staff <MunicipalCourtStaff@montgomeryal.gov>
Subject:         Work Detail for Week ending 12/27/12 Per MJCO Shepherd
Attach:          Day Ending 12-27-12.docx Final Copy.docx


Please pay attention to Angela Davis.

                        Thank You!




                                                                                CITY 004855
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 89 of 102

                                                                    WORK DETAIL WEEK ENDING 12/27/2012
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                          Inmate name                                               Sentence                    #of days                  Release date                #of              Total# of              Detail                            Mandatory
Booking                                                                                                                                                               days
                                                                                    Date                        sentenced                                                              days                                                     or
number                                                                                                          to                                                     worke
                                                                                                                                                                                       worked                                                   commuted
                                                                                                                                                                      d this
                                                                                                                                                                       week

   9586                   Bailey, Renarda                                            11/05/12                         190                 05/13/12                         7                 38                  KITCHEN
   10747                   Barnes, Katina                                            12/13/12                          34                 01/15/13                                            3
   10277                   Boyd, Philemon                                            11/29/12                         143                 04/20/13                         5                 14
   10811                   Brown, Curtis                                             12/16/12                          16                 12/30/12                         1                  2
   10847                   Brown, Telvin                                             12/17/12                          32                 01/17/12                         2                  3

   11061                  Chappell, Andrea                                           12/25/12                          24                  01/17/12                        1                  1
   10311                  Collins, Ricardo                                           12/01/12                         44                   01/12/13                        1                  1
   10713                  Cobb, Thomas                                               12/13/12                          19                  12/31/12                        5                  7
   9896                    Davis, Angela                                             11/15/12                          75                  01/28/13                        7                 42
   8863                    Davis, Audrey                                             10/16/12                         118                  02/10/13                        3                 54
   10852                   Davis, Christoper                                         12/17/12                         45                   01/30/13                        5                  7

   10953                  Edwards, Timothy                                           12/20/12                           19                 01/06/13                        6                  6
   10642                  Glenn, Eugene                                              12/11/12                           29                 01/08/13                        1                  1
   10340                  Glover, Christian                                          12/02/12                           52                 01/21/13                        4                  6
    10689                 Gray, Lytericka                                            12/12/12                           39                 01/18/13                        6                 11
    10749                 Green, Thad                                                12/16/12                           44                 01/27/13                        6                  6

    10931                  Haley, Jeese                                              12/20/12                          11                  12/30/12                        1                  1
    10631                  Haley, Reggie                                             12/11/12                          16                  12/26/12                        1                  3
    10834                  Hall, Bryant                                              12/17/12                          24                  01/08/13                        4                  5
    10740                  Harris, James                                             12/13/12                          38                  01/19/13                        3                  5
    10239                  Henderson, Samuel                                         11/28/12                          96                  03/03/13                        4                 21
    10059                  Holland, Jeffrey                                          11/21/12                         129                  03/29/13                                           7
    10744                 Howard, Jruvarous                                          12/13/12                          20                  01/01/13                        3                  6
    10617                 Irving, Jacob                                              12/10/12                          35                  01/13/13                        1                  2
    10431                 Jeter, Brandi                                              12/04/12                         119                  04/01/13                        3                 12
    10778                 Johnson, Eric                                              12/14/12                          33                  01/14/13                        1                  1
    3363                  Johnson, Marquita                                          04/25/12                         496                  09/03/13                        4                159
    10147                 Jones, Marquette                                           11/24/12                          83                  02/14/13                        6                 29
    10290                 Jones, Nykolas                                             11/30/12                          34                  01/01/13                        2                 4
    10843                 Jordan, Steve                                              12/17/12                          26                  01/11/13                        3                 4
    10757                 June, Shirley                                              12/14/12                          34                  01/15/13                        5                  7
    10229                  King, Taurice                                             11/28/12                          50                  01/17/13                        5                 13
    10702                  Leftwich, Tomeka                                          12/13/12                          37                  01/17/13                        7                 13




    10550                 Moore, Lakeshia                                            12/07/12                         116                 04/01/13                         3                 11
    9779                  Moore, Terrance                                            11/11/12                         204                 06/02/13                         7                 44                  KITCHEN




                                                                                                                                                                                                                                        CITY 004856
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 90 of 102

                                                                    WORK DETAIL WEEK ENDING 12/27/2012
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------




    10310                  Poole, Torian                                             12/01/12                           43                01/11/13                         3                  3
    10267                 Provo, Cedrick                                             11/29/12                           59                01/26/13                         7                 10                  KITCHEN
    10438                  Provo, Wesley                                             12/04/12                           58                01/30/13                         5                 10
    10392                  Rupert, John                                              12/03/12                           40                01/11/13                         7                 24
    10886                 Scott, Nataska                                             12/19/12                           25                01/11/13                         5                  5
    10801                 Shufford, Jaques                                           12/15/12                           24                01/07/13                         2                  5
    10706                 Skipper, Larontae                                          12/13/12                           34                01/10/13                         3                  4
    10503                 Smith, Melvin                                              12/06/12                           90                03/05/13                         6                 13
    10403                 Stewart, Christopher                                       12/04/12                           26                12/29/12                         2                  2
    10050                 Stovall, Marvin                                            11/20/12                           79                02/05/13                         6                 36
    10888                 Swearengin, Benny                                          12/19/12                           23                01/10/13                         4                  4
    10344                 Thomas, Willie                                             12/02/12                           87                02/26/13                         6                  9                  KITCHEN
    10592                 Tolliver, John                                             12/09/12                           30                01/07/13                         5                 10
    10701                 Tyes, Latarsha                                             12/12/12                           43                01/23/13                         4                  8
     9908                 Tymes, Keyon                                               11/16/12                           74                01/28/13                                            6
     9225                 Tyrus, Reginald                                            10/26/12                           97                01/29/13                         7                 45                  KITCHEN
    10244                 Winters, Kimberly                                          11/29/12                           42                01/08/13                                            6


                                                       ***The orange highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 004857
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 91 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Municipal Court Staff <MunicipalCourtStaff@montgomeryal.gov>
Subject:        Work Detail for Week Ending 01-03-13 Per MJCO Shepherd
Attach:         Day Ending 01-03-13.docx




                                                                                CITY 004858
       Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 92 of 102

                                                                     WORK DETAIL WEEK ENDING 01/03/2013
 -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                           Inmate name                                               Sentence                      #of days                              Release date       #of          Total# of                        Detail                 Mandatory
  Booking
                                                                                     Date                          sentenced                                                days         days                                                    or
  number                                                                                                           to                                                       worke
                                                                                                                                                                                         worked                                                  commuted
                                                                                                                                                                            d this
                                                                                                                                                                            week

     10945                 Addison, Sequoah                                           12/20/12                               18                          01/14/13             6                   11
     9586                  Bailey, Renarda                                            11/05/12                              190                          05/13/13             7                   45                       KITCHEN
     10747                  Barnes, Katina                                            12/13/12                               34                          01/15/13             2                    5
     11129                  Bell, Fredrick                                            11/27/12                               10                          01/05/13             2                    2
     10277                  Boyd, Philemon                                            11/29/12                              143                          04/20/13             5                   19
     11061                 Chappell, Andrea                                           12/25/12                               24                          01/17/13             2                    3
     11017                 Charles, Najacqua                                          12/22/12                              46                           02/05/13             7                    7
     10311                 Collins, Ricardo                                           12/01/12                              44                           01/12/13             2                    3
     8863                   Davis, Audrey                                             10/16/12                              118                          02/10/13             5                   60
     10852                  Davis, Christoper                                         12/17/12                              45                           01/30/13             4                    8
     10953                  Edwards, Timothy                                          12/20/12                               19                          01/06/13             7                   13
     11133                 Giles, Shamirra                                            12/27/12                               54                          02/18/13             2                    2
     10340                 Glover, Christian                                          12/02/12                               52                          01/21/13             7                   17                       KITCHEN
     10749                 Green, Thad                                                12/16/12                              44                           01/27/13             7                   13

            l.91()$··········· •••••Gf~gofv,G~org~••••••••••••••••••••••••••••••••
. . . . . . 10834                                                                  • • • :J.2/:J.:3/:tt••••                              •••••0101201a••••••                         >               fl                                    >I            >
                                  Hall, Bryant                                           12/17/12 1••••••••••••••••••a2•••••••••••••••••
                                                                                                                  24                       01/08/13                           5                  10
     10740                  Harris, James                                             12/13/12                               38                          01/19/13             3                   8
     10239                  Henderson, Samuel                                         11/28/12                               96                          03/03/13             5                  26
     10954                  Hoffman, Benjamine                                        12/20/12                               18                          01/06/13             1                   1
     10059                 Holland, Jeffrey                                           11/21/12                              129                          03/29/13             7                  21                        KITCHEN
     10617                  Irving, Jacob                                             12/10/12                               35                          01/13/13             2                   4
     11130                 Jackson, Lacrista                                          12/27/12                               29                          01/24/13             1                   1
     11020                 Jackson, Latasha                                           12/22/12                              125                          04/25/13             3                   3
     10431                 Jeter, Brandi                                              12/04/12                              119                          04/01/13             7                  19
     10778                 Johnson, Eric                                              12/14/12                               33                          01/14/13             5                   9
     3363                  Johnson, Marquita                                          04/25/12                              496                          09/03/13             6                 166
     10147                 Jones, Marquette                                           11/24/12                               83                          02/14/13             5                  35
     10328                 Jones, Robert                                              12/01/12                              100                          03/09/13             6                   6
     10993                 Jones, Shantana                                            12/21/12                               74                          03/04/13             2                   2
     10843                 Jordan, Steve                                              12/17/12                               26                          01/11/13             4                   8
     10757                 June, Shirley                                              12/14/12                               34                          01/15/13             7                  14
     10229                  King, Taurice                                             11/28/12                               50                          01/17/13             1                  14
     11131                  Knight, Brandon                                           12/27/12                               96                          03/31/13             2                   2
     10702                  Leftwich, Tomeka                                          12/13/12                               37                          01/17/13             7                  20
     11027                  McBride, James                                            12/23/12                               27                          01/18/13             3                   3

• • • • 10550
        • • •~$§z• • • • • • • •••••@cCteridoM,••19hO•••••••••••••••••••••••••••• • • • 10/1~/1t•••• I ms1 >•••••ot/44/t~•••• ?7                                                      ............... 36···············
                                                                                                                                                                                                                                          >I                 >
                                  Moore, Lakeshia                                       12/07/12       116    04/01/13         6                                                                      17
      9779                 Moore, Terrance                                            11/11/12                              204                          06/02/13              7                  51                       KITCHEN
                                                                                                                                                                                                                   <
· · · · · ·~gqg~· · · · · · ry1('.)f i~,• l¥1iC:b~ l· · · · · · · · · · · · · · · · · · •••••i~ti~ti~•···                                               •••••@~/@~/~~····            <              §                                     <I                 <
       9953              • • • Neely, Christopher                                         11/17/12                            94
                                                                                                               1••••••••••••••••••z2•••••••••••••••••      2/18/13             2                   22
     11096                  Nichols, Tanika                                               12/26/12                            23                         01/17/13              2                    2




                                                                                                                                                                                                                                         CITY 004859
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 93 of 102

                                                                    WORK DETAIL WEEK ENDING 01/03/2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


    11095                 Nickson, Demetrius                                         12/26/12                         113                  04/17/13                        5                   5
    11126                 Orum, Markita                                              12/2712                            14                 01/07/13                        4                 4
    10125                 Patrick, Paul                                              11/23/12                           67                 01/28/13                        7                 29



    10310                  Poole, Torian                                             12/01/12                           43                 01/11/13                        3                   6
    10267                 Provo, Cedrick                                             11/29/12                           59                01/26/13                         7                 17                  KITCHEN
    10438                  Provo, Wesley                                             12/04/12                           58                 01/30/13                        5                 15
    10886                 Scott, Nataska                                             12/19/12                           25                 01/11/13                        4                   9
  13-0008                 Smith, Barry                                               01/01/13                           31                 01/31/13                        2                   2
    10503                 Smith, Melvin                                              12/06/12                           90                 03/05/13                        6                 19
    10750                 Stokes, JaMichael                                          12/14/12                           85                03/07/13                         7                 20                  KITCHEN
    10050                 Stovall, Marvin                                            11/20/12                           79                 02/05/13                        7                 45
    10289                 Sullivan, Bradley C                                        11/30/12                           51                 01/18/13                        2                   6
    10888                 Swearengin, Benny                                          12/19/12                           23                 01/10/13                        3                   7
    10344                 Thomas, Willie                                             12/02/12                           87                02/26/13                         7                 16                  KITCHEN
    9908                  Tymes, Keyon                                               11/16/12                           74                01/28/13                         7                 20                  KITCHEN
    10244                 Winters, Kimberly                                          11/29/12                           42                 01/08/13                        3                   9



                                                       ***The orange highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 004860
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 94 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Gooden, Brenda <bgooden@montgomeryal.gov>; Mills, Carnell
                <cmills@montgomeryal.gov>; Municipal Court Staff
                <MunicipalCourtStaff@montgomeryal.gov>
Cc:             PoliceJailStaff <PoliceJailStaff@montgomeryal.gov>
Subject:        Week Ending 01-10-13. docx work detail
Attach:         Day Ending 01-10-13.docx




                                                                                CITY 004861
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 95 of 102

                                                                    WORK DETAIL WEEK ENDING 01/10/2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                          Inmate name                                               Sentence                    #of days                  Release date                #of              Total# of              Detail                            Mandatory
Booking                                                                                                                                                               days
                                                                                    Date                        sentenced                                                              days                                                     or
number                                                                                                          to                                                     worke
                                                                                                                                                                                       worked                                                   commuted
                                                                                                                                                                      d this
                                                                                                                                                                       week

  11226                   Allen, Jeremy                                              12/31/12                           8                 01/07/13                         2                  2
  9586                    Bailey, Renarda                                            11/05/12                         190                 05/13/13                         7                52                   KITCHEN
  10747                    Barnes, Katina                                            12/13/12                          34                 01/15/13                                            5
  11129                    Bell, Fredrick                                            11/27/12                          10                 01/05/13                         1                  3
  10277                   Boyd, Philemon                                             11/29/12                         143                 04/20/13                         6                 26
  0057                    Cargill, Kedric                                            01/04/13                          11                 01/13/13                         1                  1
  11061                   Chappell, Andrea                                           12/25/12                          24                 01/17/13                         3                  6
  11017                   Charles, Najacqua                                          12/22/12                          46                 02/05/13                         6                 14
  10852                   Davis, Christoper                                          12/17/12                          45                 01/30/13                         6                 14
 13-0012                  Davis, William                                             01/01/13                          23                 01/23/13                         2                  2
  10953                   Edwards, Timothy                                           12/20/12                          19                 01/06/13                                           13
  11133                   Giles, Shamirra                                            12/27/12                          54                 02/18/13                                            2
    10749                 Green, Thad                                                12/16/12                          44                 01/27/13                         7                 20
    10239                 Henderson, Samuel                                          11/28/12                          96                 03/03/13                         6                31
    10954                 Hoffman, Benjamine                                         12/20/12                          18                 01/06/13                                            1
    10059                 Holland, Jeffrey                                           11/21/12                         129                 03/29/13                         7                 28                  KITCHEN
  13-0045                 Jackson, Kiara                                             01/03/13                          35                 02/06/13                         5                  6
   11130                  Jackson, Lacrista                                          12/27/12                          29                 01/24/13                         4                  6
   11020                  Jackson, Latasha                                           12/22/12                         125                 04/25/13                         6                 10
   11152                  Jennings, Shawn                                            12/30/12                          11                 01/09/13                         1                  1
   10431                  Jeter, Brandi                                              12/04/12                         119                 04/01/13                         4                23*
   3363                   Johnson, Marquita                                          04/25/12                         496                 09/03/13                         4                170
   10147                  Jones, Marquette                                           11/24/12                          83                 02/14/13                         5                41
    11113                 Jones, Calvin                                              12/27/12                          27                 01/21/13                         1                  1
    10328                 Jones, Robert                                              12/01/12                         100                 03/09/13                         5                 12
    10993                 Jones, Shantana                                            12/21/12                          74                 03/04/13                         2                  5
    10229                  King, Taurice                                             11/28/12                          50                 01/17/13                         2                 16
    11131                  Knight, Brandon                                           12/27/12                          96                 03/31/13                         1                  3
    11027                  McBride, James                                            12/23/12                          27                 01/18/13                         5                  8




     9953                  Neely, Christopher                                        11/17/12                          94                   2/18/13                                          22
    11172                  Nelson, Steve                                             12/29/12                          16                  01/13/13                        1                  1
    11096                  Nichols, Tanika                                           12/26/12                          23                  01/17/13                        1                  3
    11095                  Nickson, Demetrius                                        12/26/12                         113                  04/17/13                        5                 10
    11140                  Payne, Tervaris                                           12/27/12                          26                  01/21/13                        2                  2
    10972                  Perkins, Antonio                                          12/26/12                          25                  01/14/13                        2                  2




                                                                                                                                                                                                                                        CITY 004862
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 96 of 102

                                                                    WORK DETAIL WEEK ENDING 01/10/2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


       184                 Poole, Elvert                                             01/08/13                           29                02/05/13                         1                  1
    10267                 Provo, Cedrick                                             11/29/12                           59                01/26/13                         7                 24                  KITCHEN
  13-0008                 Smith, Barry                                               01/01/13                           31                01/31/13                         6                  6
    10503                 Smith, Melvin                                              12/06/12                           90                03/05/13                         6                 26
    10750                 Stokes, JaMichael                                          12/14/12                           85                03/07/13                         7                 27                  KITCHEN
    10289                 Sullivan, Bradley C                                        11/30/12                           51                01/18/13                                            6
    10888                 Swearengin, Benny                                          12/19/12                           23                01/10/13                                             7
     0066                 Traylor, Mario                                             01/04/13                           86                03/30/13                         3                  3
    10344                 Thomas, Willie                                             12/02/12                           87                02/26/13                         7                 23                  KITCHEN
    10244                 Winters, Kimberly                                          11/29/12                           42                01/08/13                         5                 15


                                                       ***The orange highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 004863
           Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 97 of 102

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Municipal Court Staff <MunicipalCourtStaff@montgomeryal.gov>
Subject:        Work Detail for Week Ending 01/17/13 Per MJCO Shepherd
Attach:         Day Ending 01-17-13.docx




                                                                                CITY 004864
         Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 98 of 102

                                                                      WORK DETAIL WEEK ENDING 01/17 /2013
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                                 Inmate name                                          Sentence                       #of days                              Release date            #of                           Total# of        Detail                                                             Mandatory
  Booking                                                                                                                                                                          days
                                                                                      Date                           sentenced                                                                                   days                                                                                or
  number                                                                                                             to                                                            worke
                                                                                                                                                                                                                 worked                                                                              commuted
                                                                                                                                                                                   d this
                                                                                                                                                                                   week

     9586                        Bailey, Renarda                                       11/05/12                               190                          05/13/13                         7                       59                 KITCHEN
   13-0383                       Bell, Yvonne                                          01/14/13                                70                          03/24/13                         2                        2
      182                        Bennett, Bobby                                        01/09/13                                67                          03/15/13                         1                        1
    10277                        Boyd, Philemon                                        11/29/12                               143                          04/20/13                         6                       32
    11017                        Charles, Najacqua                                     12/22/12                                46                          02/05/13                         7                       21
   13-0203                       Cobb, Devonte                                         01/09/13                                25                          02/02/13                         1                        1
   13-0327                       Crittenden, Rodrick                                   01/12/13                                25                          02/05/13                         1                        1
   13-0012                       Davis, William                                        01/01/13                                23                          01/23/13                         2                        4
   13-0343                       Duncan, Christopher                                   01/13/13                                 8                          01/20/13                         1                        1
    10953                        Edwards, Timothy                                      12/20/12                                19                          01/06/13                                                 13
   13-0236                       Ford, Jermaine                                        01/10/13                                19                          01/27/13                         3                        3
    11133                        Giles, Shamirra                                       12/27/12                                54                          02/18/13                                                  2
    10239                        Henderson, Samuel                                     11/28/12                                96                          03/03/13                        7                        37
    13-093                       Harris, Isaiah                                        01/08/13                                31                          02/06/13                        1                         1
   13-0249                       Hill, Edward                                          01/10/13                                26                          02/04/13                        2                         2
       10059                     Holland, Jeffrey                                      11/21/12                               129                          03/29/13                        7                        35                 KITCHEN
    13-0045                      Jackson, Kiara                                        01/03/13                                35                          02/06/13                        7                        13
     11130                       Jackson, Lacrista                                     12/27/12                                29                          01/24/13                        3                         9
     11020                       Jackson, Latasha                                      12/22/12                               125                          04/25/13                        5                        11
     10431                       Jeter, Brandi                                         12/04/12                               119                          04/01/13                        6                        30
     3363                        Johnson, Marquita                                     04/25/12                               496                          09/03/13                        7                       177
     11113                       Jones, Calvin                                         12/27/12                                27                          01/21/13                        2                         3
     10328                       Jones, Robert                                         12/01/12                               100                          03/09/13                        7                        20
     10993                       Jones, Shantana                                       12/21/12                                74                          03/04/13                        4                         9
     11131                       Knight, Brandon                                       12/27/12                                96                          03/31/13                                                  3
    13-0256                      Medlock, Douglas                                      01/10/13                                43                          02/21/13                         2                        2
     10550                       Moore, Lakeshia                                       12/07/12                               116                          04/01/13                         6                       28
        9779                     Moore, Terrance                                       11/11/12                               204                          06/02/13                         7                       65                 KITCHEN
    13-0276                      Morgan, Patrick                                       01/10/13                                10                          01/19/13                         1                        1


· · · · · · ·~9 ~ · · · · · ·                  ry,1~fa~@1• • • • • • • • • • • • • • • • • • ·····~~1~~1~?••••                                            •••••9?19~1~~····                                          §                                                                           I
       9953                     • • • r09rri§,••
                                      Neely, Christopher                                       11/17/12                        94
                                                                                                                 1••••••••••••••••••zz•••••••••••••••••      2/18/13          ••••••••••••••••••••••••••••••••      22       •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••

       11095                     Nickson, Demetrius                                    12/26/12                               113                          04/17/13                         7                       19
       11140                     Payne, Tervaris                                       12/27/12                                26                          01/21/13                         3                        5


· · · · · ·~9 ~ · · · · · ·                                                         ·····~~1?91~?••••
                                                                                      01/08/13 1• · · · · · · 29
                                                                                                              · ~9 •· · · · · · · •••••9?1?§1~~····
                                 p@~@r§f>m,J'r@@
                                                                                                                                                    7                                                               ?§                                                                           I
      184                        Poole, Elvert                                                                                      02/05/13        4                                                                5       •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••

    13-0008                      Smith, Barry                                          01/01/13                                 31                         01/31/13                         5                       10
     10503                       Smith, Melvin                                         12/06/12                                 90                         03/05/13                         6                       32
      163                        Smith, Travis                                         01/08/13                                 53                         03/02/13                         1                        1
       10750                     Stokes, JaMichael                                     12/14/12                                 85                         03/07/13                         7                       34                 KITCHEN
       10344                     Thomas, Willie                                        12/02/12                                 87                         02/26/13                         7                       30                 KITCHEN




                                                                                                                                                                                                                                                                                     CITY 004865
     Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 99 of 102

                                                                    WORK DETAIL WEEK ENDING 01/17 /2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


     0066                 Traylor, Mario                                             01/04/13                         86                   03/30/13                        6                  9
     0282                 Varner, Derrick                                            01/11/13                          17                  01/30/13                        5                  5
  13-0377                 Washington, Alfreda                                        01/14/13                           7                  01/20/13                        1                  1
  13-0284                 West, Jermaine                                             01/11/13                          27                  02/06/13                        2                  2
    10724                 Williams, Deshon                                           12/13/12                         127                  05/15/13                        7                 27
    10244                 Winters, Kimberly                                          11/29/12                         42                   01/08/13                        3                 18


                                                       ***The orange highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 004866
         Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 100 of 102

From:             Jail <j ail@montgomeryal.gov>
Sent:
To:               Municipal Court Staff <MunicipalCourtStaff@montgomeryal.gov>
Subject:          Work Detail for Week Ending 01/24/13; MJCO Shepherd
Attach:           Day Ending 01-24-13 Official.docx


Sorry for the hold up, some people may already be gone if so it's only a few.




                                                                                 CITY 004867
      Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 101 of 102

                                                                        WORK DETAIL WEEK ENDING 01/24/2013
  -----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                                Inmate name                                            Sentence                       #of days                              Release date       #of       Total# of              Detail                            Mandatory
  Booking
                                                                                       Date                           sentenced                                                days      days                                                     or
  number                                                                                                              to                                                       worke
                                                                                                                                                                                         worked                                                   commuted
                                                                                                                                                                               d this
                                                                                                                                                                               week

   13-0680                      Addison, Mark                                          01/22/13                                 52                          03/14/13             2              2
    9586                        Bailey, Renarda                                        11/05/12                                190                          05/13/13             7             66                  KITCHEN
   13-0383                      Bell, Yvonne                                           01/14/13                                 70                          03/24/13             4              7
     182                        Bennett, Bobby                                         01/09/13                                 67                          03/15/13             2              3
   13-0444                      Bainer, Franklin                                       01/16/13                                 37                          02/21/13             3              3
    10277                       Boyd, Philemon                                         11/29/12                                143                          04/20/13             6             38
   13-0203                      Cobb, Devonte                                          01/09/13                                 25                          02/02/13                            1
    11005                       Courtney, Caroyn                                       12/22/12                                 61                          02/19/13             5             21
   13-0327                      Crittenden, Rodrick                                    01/12/13                                 25                          02/05/13             4              5
   13-0343                      Duncan, Christopher                                    01/13/13                                  8                          01/20/13                            1
   13-0236                      Ford, Jermaine                                         01/10/13                                 19                          01/27/13                            3
     10239                      Henderson, Samuel                                      11/28/12                                 96                          03/03/13             4            41
    13-0093                     Harris, Isaiah                                         01/08/13                                 31                          02/06/13             2              3
    13-0249                     Hill, Edward                                           01/10/13                                 26                          02/04/13             4              6
    13-0721                     Hunter, Jermaine                                       01/23/13                                 31                          02/22/13             1              1
    13-0295                     Jackson, Jonathan                                      01/11/13                                 20                          01/30/13             2              2
     11020                      Jackson, Latasha                                       12/22/12                                125                          04/25/13             4             15
    13-0323                     Jackson, Tony                                          01/14/13                                 22                          02/03/13             4              4
      10431                     Jeter, Brandi                                          12/04/12                                119                          04/01/13             5             35
    13-0405                     Johnson, Eric                                          01/15/12                                 42                          02/25/13             3              3
        3363                    Johnson, Marquita                                      04/25/12                                496                          09/03/13             6            183
      10328                     Jones, Robert                                          12/01/12                                100                          03/09/13             6             26
      10993                     Jones, Shantana                                        12/21/12                                 74                          03/04/13             2             11
    13-0440                     Keith, Dwight                                          01/16/13                                 12                          01/27/13             2              2
      11131                     Knight, Brandon                                        12/27/12                                 96                          03/31/13             7             16                  KITCHEN
    13-0387                     McDaniel, Kesha                                        01/14/13                                 17                          01/30/13             3              3
    13-0256                     Medlock, Douglas                                       01/10/13                                 43                          02/21/13             4              6
      10550                     Moore, Lakeshia                                        12/07/12                                116                          04/01/13             6             34
       9779                     Moore, Terrance                                        11/11/12                                204                          06/02/13             7             72                  KITCHEN
                              •••••@2rri§,••@i#h~~1•••••••••••••••••••••••••••••••••••• • • • :t'.t/:tQ/:t4••••
· · · · ·• i9 ~ · · · · · ·                                                                                                                                •••••9479?7+?••••            < 9 <                                              <I                 <
        9953                    Neely, Christopher                                     11/17/12                                   94                         2/18/13              6            28
                                                                                                                  1••··············••£1••···············
      11095                     Nickson, Demetrius                                     12/26/12                                 113                         04/17/13              7            26
    13-0702                     Parks, Tywann                                          01/22/13                                   64                        03/26/13              2             2
    13-0248                     Perryman, Gary                                         01/10/13                                   27                        02/05/13              2             2
    13-0184                     Poole, Elvert                                          01/08/13                                   29                        02/05/13              5            10
    13-0694                     Simpson, Brittany                                      01/22/13                                   12                        02/02/13              1             1
        10503                   Smith, Melvin                                          12/06/12                                   90                        03/05/13              5            37
    13-0163                     Smith, Travis                                          01/08/13                                   53                        03/02/13              5             6
    13-0433                     Staffney, Eric                                         01/15/13                                   23                        02/06/13              2             2
      10750                     Stokes, JaMichael                                      12/14/12                                   85                        03/07/13              7            41                  KITCHEN




                                                                                                                                                                                                                                          CITY 004868
    Case 2:15-cv-00463-RCL-SMD Document 252-29 Filed 01/21/20 Page 102 of 102

                                                                    WORK DETAIL WEEK ENDING 01/24/2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


    10344                 Thomas, Willie                                             12/02/12                         87                  02/26/13                         7                 37                  KITCHEN
  13-0066                 Traylor, Mario                                             01/04/13                         86                  03/30/13                         3                 12
    10567                 Turner, Kwame                                              12/08/12                          33                 01/28/13                         1                  1
  13-0282                 Varner, Derrick                                            01/11/13                          17                 01/30/13                         4                  9
  13-0535                 Walker, Jarrett                                             01/18/13                         39                 02/25/13                         2                  2
  13-0377                 Washington, Alfreda                                        01/14/13                           7                 01/20/13                                            1
  13-0284                 West, Jermaine                                             01/11/13                          27                 02/06/13                         3                  5
    10724                 Williams, Deshon                                           12/13/12                         127                 05/15/13                         2                 29
  13-0462                 Williams, Willie                                           01/16/13                          37                 02/21/13                         2                  2
  13-0513                 Wright, Jason                                              01/17/13                          24                 02/09/13                         5                  5
                                                       ***The orange highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 004869
